As filed with the Securities and Exchange Commission on December 18, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COPsync, Inc. (Exact name of registrant as specified in its charter) Delaware 98-0513637 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) COPsync, Inc. 16415 Addison Road, Suite 300 Addison, Texas 75001 (972) 865-6192 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ronald A. Woessner Chief Executive Officer COPsync, Inc. 16415 Addison Road, Suite 300 Addison, Texas 75001 (972) 865-6192 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: James M. Jenkins, Esq. Alexander R. McClean, Esq. Harter Secrest & Emery LLP 1600 Bausch & Lomb Place Rochester, New York 14604 (585) 232-6500 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyý (Do not check if a smaller reporting company) Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share (3) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value per share $ $ $ Total Common Stock underlying Warrants $ $ $ Total Common Stock $ $ $ This Registration Statement covers the resale by certain selling securityholders named herein of up to 658,440 shares of our common stock, par value $0.0001 per share, including (i) up to 365,795 shares of our common stock previously issued to such selling securityholders in connection with the automatic conversion of their convertible promissory notes issued in a private placement and (ii) up to 292,645 shares of our common stock issuable upon exercise of outstanding warrants that were issued to the selling securityholders in connection with a private placement. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended (the “Securities Act”), based upon the average of the high and low per share sales prices of the Registrant’s common stock as reported on the NASDAQ Capital Market on December 16, 2015. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Table of Contents The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDDECEMBER 18, 2015 PRELIMINARY PROSPECTUS 658,440Shares of Common Stock This prospectus relates to the resale by the selling securityholders of COPsync, Inc. named herein of 658,440 shares of common stock, par value $0.0001 per share. These shares include (i) 365,795 shares of issued and outstanding common stock currently held by the selling securityholders, issued pursuant to the conversion of certain convertible promissory notes and (ii) 292,645 shares of common stock currently underlying certain warrants held by the selling securityholders which, in each case, were initially issued and sold in private placement offerings that closed on July 14, 2015, July 23, 2015 and August 10, 2015 (collectively the “Private Offerings”). The warrants initially entitled the holders thereof to purchase shares of common stock at an exercise price equal to $0.15 per share. Following a 1-for-50 reverse stock split, effected on October 14, 2015, such exercise price was automatically adjusted to $7.50 per share. We have entered an agreement with certain of the warrant holders to clarify the number of shares of common stock underlying the warrants and to reduce the exercise price of these warrants to $3.125 per share. The registration of the shares of common stock hereunder does not mean that any of the selling securityholders will actually offer or sell the full number of shares being registered pursuant to this prospectus. The selling securityholders may sell the shares of common stock to be registered hereby from time to time. We will, however, receive the exercise price of the warrants if and when the warrants are exercised for cash by the securityholders. The selling securityholders may offer and sell the shares in a variety of transactions described under the heading “Plan of Distribution” beginning on page 18, including transactions on any stock exchange, market or facility on which the common stock may be traded, in privately negotiated transactions or otherwise at market prices prevailing at the time of sale, at prices related to such market prices or at negotiated prices. We are not selling any securities covered by this prospectus and will not receive any of the proceeds from the sale by the selling securityholders. We are registering the common stock on behalf of the selling securityholders. We are bearing all of the expenses in connection with the registration of the shares of common stock, but all selling and other expenses incurred by the selling securityholders, including commissions and discounts, if any, attributable to the sale or disposition by such selling securityholders will be borne by them. Our common stock is listed on the NASDAQ Capital Market under the symbol “COYN”. On December 16, 2015, the closing price as reported on the NASDAQ Capital Market was $2.20 per share. This price will fluctuate based on the demand for our common stock. Investing in our common stock and warrants involves a high degree of risk. See “Risk Factors” beginning on page 8 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Prospectus dated, 2015 Table of Contents TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 8 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 14 SELLING SECURITYHOLDERS 15 DETERMINATION OF OFFERING PRICE 17 PLAN OF DISTRIBUTION 17 USE OF PROCEEDS 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 BUSINESS 31 PROPERTIES 36 LEGAL PROCEEDINGS 36 MANAGEMENT 37 CORPORATE GOVERNANCE 39 EXECUTIVE AND DIRECTOR COMPENSATION 42 CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS 44 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 46 DESCRIPTION OF CAPITAL STOCK 47 LEGAL MATTERS 49 EXPERTS 49 WHERE YOU CAN FIND MORE INFORMATION 50 You should rely only on the information contained in this prospectus and any prospectus supplement prepared by or on behalf of us or to which we have referred you. We have not authorized anyone to provide you with information that is different. If anyone provides you with different or inconsistent information, you should not rely upon it.This prospectus is not an offer to sell, nor are the selling securityholders seeking an offer to buy, securities in any state were such offer or solicitation is not permitted. The information in this prospectus is complete and accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of shares of our common stock.Our business, financial condition, results of operations and prospects may have changed since these dates. For investors outside the United States: neither we nor any of the selling securityholders have done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the United States. Persons outside the United States who come into possession of this prospectus must inform themselves about, and observe any restrictions relating to, the offering of shares of our common stock and warrants and the distribution of this prospectus outside the United States. Except as otherwise indicated herein or as the context otherwise requires, references in this prospectus to “COPsync,” “the company,” “we,” “us,” “our” and similar references refer to COPsync, Inc. On October 14, 2015, we effected a 1-for-50 reverse stock split. Unless context indicates or otherwise requires, all share numbers and share price data included in this prospectus have been adjusted to give effect to that reverse stock split. Table of Contents PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus and is qualified in its entirety by the more detailed information and financial statements included elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. Before you decide to invest in our common stock, you should read and carefully consider the following summary together with the entire prospectus, including our financial statements and the related notes thereto appearing elsewhere in this prospectus and the matters discussed in the sections in this prospectus entitled “Risk Factors,” “Summary Consolidated Financial Data” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Some of the statements in this prospectus constitute forward-looking statements that involve risks and uncertainties. See the section in this prospectus entitled “Special Note Regarding Forward-Looking Statements.” Our actual results could differ materially from those anticipated in such forward-looking statements as a result of certain factors, including those discussed in the “Risk Factors” and other sections of this prospectus. Our Company COPsync Network COPsync, Inc. operates what we believe to be the only real-time, law enforcement mobile data information system in the United States. We refer to this real-time, in-car information sharing, communication and data interoperability network as the "COPsync Network." The COPsync Network, delivered via software as a service (SaaS), is designed for the purpose of: Ÿ Allowing law enforcement officers to compile and share information, in real-time, via a common database accessible by all such officers on the COPsync Network, regardless of agency jurisdiction; Ÿ Allowing officers to query, in real time, various local, state and federal law enforcement databases, including (i) the FBI Criminal Justice Information Service (CJIS) database, (ii) the law enforcement telecommunications system databases for the States of Texas, Mississippi and Massachusetts, (iii) the historical databases of our agency subscribers who have provided us with such access, (iv) the Department of Homeland Security's El Paso Intelligence Center (EPIC) database, which collects information relating to persons crossing the United States - Mexico border, and (v) our COPsync Network database, and, as we expand the scope of our operations to states other than those noted above, we anticipate that we will provide access to the law enforcement telecommunications databases in those states as well, subject to approvals from the applicable governing state agencies; Ÿ Allowing dispatchers and officers to send, in real time, BOLO (be on the lookout) and other alerts of child kidnappings, robberies, car thefts, police pursuits, and other crimes in progress to all officers on the COPsync Network, regardless of agency jurisdiction; Ÿ Allowing officers to write tickets, offense reports, crash reports and other reports and electronically and seamlessly send, in real time or near real-time, the information in those reports to the COPsync Network database and local court and agency databases; Ÿ Informing officers of outstanding Texas Class C misdemeanor warrants, in real-time, at the point of a traffic stop and allowing the officers to collect payment for those warrants using a credit card, through a specific feature enhancement to the COPsync Network that we sometimes refer to as the WARRANTsync system. In the Homeland Security Act of 2002, Congress mandated that all U.S. law enforcement agencies, federal, state and local, implement information sharing solutions, referred to as "interoperability." Our COPsync Network provides this interoperability. Prior to the introduction of the COPsync Network, significant information sharing among law enforcement agencies, regardless of agency jurisdiction, did not exist in the United States. We believe that this lack of interoperability existed because law enforcement software vendors maintain proprietary systems that are not intended to interface with systems of other vendors. Our business model is to bring real-time information sharing, communication and data interoperability to as many law enforcement agencies as possible. 1 Table of Contents COPsync911 Threat Alert System We also offer the COPsync911 threat alert service for use in schools, hospitals, day care facilities, government office buildings, energy infrastructure and other facilities with a high level of concern about security. When used in schools, the COPsync911 service enables school personnel to instantly and silently send emergency alerts directly to the closest law enforcement officers in their patrol vehicles, and to the local 911 dispatch center, with the mere click of an icon, from any computer within the facility and from any cell phone and other mobile devices associated with the facility. The alert is also sent to the cell phones of all law enforcement officers in the area and to all teachers, administrators, and other staff at the school, alerting them of imminent danger. We expect our COPsync911 service to reduce emergency law enforcement response times in those circumstances when seconds and minutes count. Once the alert is sent, a "crisis communication portal" is established among the person(s) sending the alert, the responding patrol vehicles and the local law enforcement 911 dispatch center. This allows the person(s) initiating the alert to silently communicate with responding officers and the 911 dispatch center about the nature of the threat, whether it is an active gunman, fire, suspicious person or other emergency. The crisis communication portal also provides a link to a diagram of the school or other facility and a map to its location. COURTsync System We also offer the COURTsync service to enhance courthouse protection and efficiency. COURTsync utilizes our WARRANTsync system to give patrol officers utilizing our COPsync Network access to Class C warrant information from the court, enabling them to collect warrant fees for the court. When used in courthouses, the COURTsync service enables judges and court personnel to instantly send emergency alerts directly to the closest law enforcement officers in their patrol vehicles and to the local 911 dispatch center, from any computer within the facility. Court personnel are also able to query federal law enforcement databases and databases pertaining to officer safety and dangerous persons. VidTac In-Vehicle Video System In addition to the COPsync Network and COPsync911, we offer a 100% digital, high-performance, software-driven video system designed for law enforcement. Its ultra-compact twin lens camera system not only doubles the image resolution quality but also the effective visual range of both video and still images. Unlike traditional in-vehicle video systems, which are expensive, “hardware centric” DVR-based systems, our VidTac software-driven system eliminates the need for a separate DVR, which allows us to offer VidTac for about half the price. Business Model We offer the COPsync Network, the COPsync911 threat alert service and the COURTsync service via a SaaS business model, under which our customers subscribe to use the COPsync Network and the COPsync911 service for a specified term. The subscription fees are typically paid annually at the inception of each year of service. Our business model is to obtain subscribers to use our service, achieve a high subscription renewal rate from those subscribers and then grow our revenue through a combination of acquiring new subscribers and obtaining renewals from existing subscribers. Pertinent attributes of our business model include the following: Ÿ We have incurred and will continue to incur material research and development costs to continue to build out our infrastructure and add new features and functionality to our offerings; Ÿ We have incurred start-up cost to establish our services and continue to incur recurring fixed costs to maintain our services; Ÿ As we acquire subscribers and bring them onto our services, we experience variable acquisition costs related to sales, installation and deployment; Ÿ We recruit subscribers with the goal of reaching a level of aggregate subscriber payments that exceeds our fixed (and variable) recurring service costs; Ÿ We seek to maintain a high renewal rate among existing subscribers; and Ÿ We augment these recurring revenues with product revenues from sales of our VidTac law enforcement in-vehicle video system. 2 Table of Contents Assuming that we are successful in obtaining new users of our services, as well as retaining high renewal rates of existing subscribers, we anticipate that the recurring nature of our subscription model will result in annually recurring, sustainable and predictable cash flow and revenue growth, year-over-year. However, we can provide no assurance that we will be successful in implementing our business model and achieving our operational and financial objectives. We sell our products and services through direct sales efforts and indirectly through a small network of distributors and resellers. Virtually all of our sales to date have been derived from the direct sales efforts of sales representatives that we employ. Regarding our indirect sales channels, we have one distributor for our products and services, which has exclusive distribution rights in Connecticut, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont and Virginia, except that COPsync may sell in such territories, and non-exclusive distribution rights in certain other states. We alsohave one reseller, with non-exclusive re-sale rights, for the COPsync Network and the COPsync911 threat alert system in Louisiana. We have several non-exclusive resellers, mainly vehicle “up-fitters” for the VidTac system in Texas. Our indirect sales channels have not contributed material sales to date when viewed in the context of our aggregate historical sales. We plan to devote time, energy and resources to develop a more robust and commercially successful network of indirect sales channels. Intellectual Property We hold a patent (patent no. 9,047,768) entitled, “Method, System and Computer Program for Law Enforcement,” which is utilized in the COPsync Network. This patent, which expires in August 2032, is for a method performed by an information handling system comprising a network connection for communicating information about at least one subject, wherein the subject includes at least one of a subject vehicle or a subject person. We also hold a patent (patent no. 9,143,670) entitled, “Video Capturing System Including Two Independent Image Sensors,” which is utilized in our VidTac product. This patent is for an in-vehicle video system comprising a forward-looking camera system that includes two independent image sensors and associated digital signal processors for processing imagery received from the respective independent image sensors. We also have three pending patents in application. The federal trademark “COPSYNC” is held by a third party, but we dispute the validity of the registered holder’s rights in the mark. If the third party were to assert a trademark infringement claim against us, we could incur substantial costs and expenses of defending the claim and could be forced to relinquish our use of the “COPSYNC” mark and adopt a different trademark. This could cause a loss of the goodwill we have accumulated with respect to the sales of our products and services using the “COPSYNC” mark. We do, however, hold a Texas trademark registration for the mark “COPSYNC,” which expires in May 2018, and can be renewed for subsequent five-year terms as long as the mark remains in use. We also have a trademark registration application pending with the State of Texas for the mark “COPSYNC 911.”Additionally, we hold federal trademark registrations for the marks “VIDTAC” and “WARRANTSYNC,” which expire in December 2022 and January 2024, respectively, and can be renewed for subsequent ten-year terms as long as the marks remain in use. Public Offering On November 18, 2015, we closed a $10.6 million public offering. In connection with the public offering, we issued 3,028,572 shares of our common stock and warrants to purchase 3,028,572 shares of our common stock at an exercise price of $3.125 per share. Risks Associated with Our Business Before you invest in our common stock and warrants, you should carefully consider all the information in this prospectus, including matters set forth under the heading “Risk Factors.”We believe that the following are some of the major risks and uncertainties that may affect us: Ÿ We have a short operating history, a relatively new business model, and have not produced significant revenues, which makes it difficult to evaluate our future prospects and increases the risk that we will not be successful; Ÿ We have a history of operating losses, which maycontinue and may harm our ability to obtain financing and continue our operations; Ÿ It is possible that we may require additional financing to continue to grow our business operations, which would dilute the ownership held by our stockholders. If we are unable to obtain additional financing our business operations may be harmed or discontinued, and if we do obtain additional financing our stockholders may suffer substantial dilution; Ÿ General economic conditions may adversely affect our business, operating results and financial condition; Ÿ If our existing products and services are not accepted by potential customers or we fail to introduce new products and services, our business, results of operations and financial condition will be harmed; 3 Table of Contents Ÿ We rely heavily on sales to governmental entities, and the loss of a significant number of contracts would impact our ability to reach profitability; Ÿ If we are unable to adequately compete with our competitors, some of whom may have greater resources with which to compete, it may impact our ability to effectively market and sell our products; Ÿ Sales to many of our customers involve long sales and implementation cycles, which may cause revenues and operating results to vary significantly, making it more difficult to analyze our financial statements and prepare accurate financial projections; Ÿ If we are unable to retain the services of key personnel, we may not be able to continue our operations; Ÿ Our intellectual property rights are valuable, and any inability to protect them could reduce the value of our products, services and brand; and Ÿ Intellectual property litigation could harm our business. Our Corporate Information We were incorporated in Delaware in October 2006 and operated with nominal or no assets or operations until 2008. We acquired the predecessor-in-interest to our business, PostInk Technology, LP, a Texas limited partnership, in April 2008 and began realizing revenues from operations in the fourth quarter of 2008. Our principal executive offices are located at 16415 Addison Road, Suite 300, Addison, Texas 75001, and our telephone number is (972) 865-6192. Our website address is www.copsync.com. Our website and the information contained on, or that can be accessed through, our website will not be deemed to be incorporated by reference in, and are not considered part of, this prospectus. You should not rely on any such information in making your decision to purchase our common stock. 4 Table of Contents The Offering Common stock outstanding prior to this offering (1) 8,342,903 shares. Common Stock Offered by the Selling Securityholders 658,440shares. Common stock to be outstanding assuming full exercise of the warrants (2) 8,635,548 shares. Use of proceeds We will not receive any proceeds from the sale of shares in this offering by the selling securityholders. See “Use of Proceeds” beginning on page 20. NASDAQ Capital Market Symbol COYN Risk factors You should read the section of this prospectus entitled “Risk Factors” for a discussion of factors to carefully consider before deciding to invest in shares of our common stock and warrants. (1)The number of shares of our common stock outstanding prior to this offering is based on 8,342,903 shares outstanding as of December 17, 2015 and excludes the following: ● 63,615 shares of common stock reserved for issuance pursuant to certain convertible and non-convertible promissory note conversion agreements; ● 204,900 shares of common stock issuable upon exercise of outstanding stock options, at a weighted average exercise price of $6.00 per share; ● 4,523,629 shares of common stock issuable upon exercise of outstanding warrants, at a weighted average exercise price of $3.49 per share; and ● 2,000 shares of common stock issuable upon the conversion of our Series A Preferred Stock. (2)The total number of shares of our common stock outstanding after this offering is based on 8,342,903 shares outstanding as of December 17, 2015. 5 Table of Contents Summary Consolidated Financial Data The following table summarizes our consolidated financial data. We have derived the following consolidated statements of operations data for the years ended December 31, 2014 and 2013 and the consolidated balance sheet data as of December 31, 2014 from our audited consolidated financial statements, included elsewhere in this prospectus. We have derived the summary statements of operations data for the nine months ended September 30, 2015 and 2014 and the summary balance sheet data as of September 30, 2015 from our unaudited interim condensed financial statements included elsewhere in this prospectus. Our historical results for prior periods are not necessarily indicative of results to be expected for any future period. The summary consolidated financial data presented below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements and the related notes thereto, included elsewhere in this prospectus. The summary consolidated financial data in this section is not intended to replace our consolidated financial statements and the related notes thereto. Statement of Operations Data: For the Twelve Months Ended For the Nine Months Ended December 31, September 30, Total Revenues $ Total Cost of Revenues $ Gross Profit $ Total Operating Expenses $ Loss from Operations $ ) $ ) $ ) $ ) Total Other Expense $ ) $ ) $ ) $ ) Net Loss $ ) $ ) $ ) $ ) Series B preferred stock dividend $ ) $ ) $ ) $ ) Accretion of beneficial conversion feature on preferred shares dividends issued in kind $ ) $ $ ) $ ) Cost of Series B warrants extension $ $ ) $ $ Net Loss Attributable to Common Shareholders $ ) $ ) $ ) $ ) Loss Per Common Share - Basic & Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic & Diluted 6 Table of Contents Balance Sheet Data: December 31, December 31, September 30, Total Current Assets $ $ $ Total Property and Equipment $ $ $ Accumulated Depreciation $ ) $ ) $ ) Net Property and Equipment $ $ $ Total Other Assets $ $ $ Total Assets $ $ $ Total Current Liabilities $ $ $ Total Long-Term Liabilities $ $ $ Total Liabilities $ $ $ Series A Preferred Stock, par value $0.0001 per share, 100,000 shares authorized, 100,000 shares issued and outstanding, respectively $ 10 $ 10 $ 10 Series B Preferred Stock, par value $0.0001 per share, 375,000 shares authorized, 375,000 shares issued and outstanding, respectively $ 37 $ 37 $ 37 Common Stock, par value 0.0001 per share, 500,000,000 shares authorized, 4,037,043 and 3,500,291 shares issued and outstanding, respectively $ $ $ Additional paid-in-capital $ $ $ Accumulated deficit $ ) $ ) $ ) Total Stockholders' Deficit $ ) $ ) $ ) Total Liabilities and Stockholders’ Deficit $ $ $ 7 Table of Contents RISK FACTORS There are numerous risks affecting our business, some of which are beyond our control. An investment in our common stock involves a high degree of risk and may not be appropriate for investors who cannot afford to lose their entire investment. If any of the following risks actually occur, our business, financial condition or operating results could be materially harmed. This could cause the trading price of our common stock to decline, and you may lose all or part of your investment. In addition to the risks outlined below, risks and uncertainties not presently known to us or that we currently consider immaterial may also impair our business operations. Potential risks and uncertainties that could affect our operating results and financial condition include, without limitation, the following: RISK FACTORS RELATING TO OUR OPERATIONS We have experienced losses since our founding.A failure to obtain profitability and achieve consistent positive cash flows would have a significant adverse effect on our business. We have incurred operating losses since our inception, including a reported net loss of $4,223,467 and $3,633,634 for our fiscal year ended December 31, 2014 and the nine months ended September 30, 2015, respectively. Cash used in operating activities for the nine months ended September 30, 2015 was $2,584,237. In fiscal 2014, we used $2,900,870 of cash in our operating activities. We expect to continue to incur operating losses through at least fiscal 2015. As of September 30, 2015, we had an accumulated deficit of $26,477,288, cash and cash equivalents of $246,346, a working capital deficit of $4,130,970 and a stockholders’ deficit of $6,245,040. To date, we have funded our operations principally through the sale of our capital stock and debt instruments, as well as contributions of capital to our predecessor, and cash generated from operations. We will need to generate significant revenues to achieve profitability, and we cannot assure you that we will ever realize revenues at such levels. If we do achieve profitability in any period, we may not be able to sustain or increase our profitability on a quarterly or annual basis. We may require additional financing to support our operations.Such financing may only be available on disadvantageous terms, or may not be available at all.Any new equity financing could have a substantial dilutive effect on our existing stockholders. At September 30, 2015, we had cash and cash equivalents of $246,346, a working capital deficit of $4,130,970 and an accumulated deficit of $26,477,288. While we closed a $10.6 million underwritten public offering on November 18, 2015, our cash position may decline in the future, and we may not be successful in maintaining an adequate level of cash resources.Our key vendors have accommodated us by extending payment terms for our outstanding accounts payables, but we cannot assure you that these accommodations will continue. If our key vendors begin demanding standard payment terms, we may not be able to pay our accounts payable in a timely fashion, and we may lose our relationships with our key vendors. We may be required to seek additional debt or equity financing in order to support our growing operations. We may not be able to obtain additional financing on satisfactory terms, or at all, and any new equity financing could have a substantial dilutive effect on our existing stockholders. If we cannot obtain additional financing, we will not be able to achieve the sales growth that we need to cover our costs, and our results of operations would be negatively affected. We cannot predict our future results because we have a limited operating history. Our predecessor, which began our business, was formed in January 2005. We began realizing revenues from operations in the fourth quarter of 2008. Given our limited operating history, it may be difficult for you to evaluate our performance or prospects. You should consider the uncertainties that we may encounter as a company that should still be considered an early stage company. These uncertainties include: Ÿ our ability to market and sell our COPsync Network and other products for a profit; Ÿ our ability to recruit and retain skilled personnel; and Ÿ our evolving business model. If we are not able to address successfully some or all of these uncertainties, we may not be able to expand our business, compete effectively or achieve profitability. 8 Table of Contents If we are unable to develop and generate additional demand for our services or products, we will likely suffer serious harm to our business. We have invested significant resources in developing and marketing our services and products. The demand for, and market acceptance of, our services and products is subject to a high level of uncertainty. Adoption of new software and hardware solutions, particularly bylaw enforcement agencies, which have historically relied upon more traditional means of communication, requires a broad acceptance of substantially different methods of conducting business and collecting and sharing information. Our services and products are often considered complex and often involve a new approach to the conduct of business by our customers. As a result, intensive marketing and sales efforts may be necessary to educate prospective customers regarding the uses and benefits of our services and products in order to generate additional demand. The market for our services and products may weaken, competitors may develop superior offerings or we may fail to develop acceptable solutions to address new market conditions. Any one of these events could have a material adverse effect on our business, results of operations, cash flow and financial condition. We rely predominantly on sales to governmental entities, and the loss of a significant number of our contracts would have a material adverse effect on our business, results of operations and cash flows. Our sales are predominantly derived from contracts with agencies of local governments. Selling to government entities can be highly competitive, expensive and time consuming, often requiring significant upfront time and expense without any assurance that we will successfully sell our products to such governmental entity. In order to sell to government entities, we may be required to obtain approval and/or certification by such government entities, and may require the maintenance of certain security clearances for facilities and employees, which can entail administrative time and effort possibly resulting in additional costs and delays. Additionally, such approval and/or certification processes may change, or more stringent processes may be developed, which may restrict our ability to continue to sell to government entities. Further, our sales, and results of operations, may be adversely affected by the curtailment of these governmental agencies’ use of technology, including curtailment due to governmental budget reductions. Governmental budgets available to purchase our software services and products could be negatively affected by several factors, including events we cannot foresee, such as local government budget shortfalls, federal and stategovernment budget limitations resulting in the curtailment of grant programs that would otherwise cover the purchase of our services, current or future economic conditions, a change in spending priorities, and other related exigencies and contingencies. A significant decline in or redirection of local law enforcement expenditures in the future could result in a decrease to our sales, earnings and cash flows. Undetected errors or failures in our software could result in loss or delay in the market acceptance for our products or lost sales. Because our software services and products, and the environments in which they operate, are complex, our software and products may contain errors that can be detected at any point in its lifecycle. While we continually test our services and products for errors, errors may be found at any time in the future. Detection of any significant errors may result in, among other things, loss of, or delay in, market acceptance and sales of our services and products, diversion of development resources, injury to our reputation, increased service and warranty costs, license terminations or renegotiations or costly litigation. Additionally, because our services and products support or rely on other systems and applications, any software or hardware errors or bugs in these systems or applications may result in errors in the performance of our service or products, and it may be difficult or impossible to determine where the error resides. We may not be competitive, and increased competition could seriously harm our business. Relative to us, some of our current competitors or potential competitors of our COPsync 911 threat alert service, COURTsync service or VidTac in-vehicle video system may have one or more of the following advantages: · longer operating histories; · greater financial, technical, marketing, sales and other resources; · positive cash flows from operations; · greater name recognition; · a broader range of products to offer; · a larger installed base of customers; and · competitive product pricing. 9 Table of Contents Although no single competitive factor is dominant, current and potential competitors of our COPsync 911 threat alert service, COURTsync service or VidTac in-vehicle video system may establish cooperative relationships among themselves or with third parties to enhance their offerings that are competitive with our products and services, which may result in increased competition. Although to date we have not identified any direct competitors for our COPsync Network, competitors may develop in the future and such competitors may have greater resources or name recognition than we currently enjoy. As a result of these and other factors, we may be unable to compete successfully with our existing or new competitors. Sales to most of our target customers involve long sales and implementation cycles, which may cause revenues and operating results to vary significantly. We sell our services and products primarily to local government agencies and school districts. A prospective customer’s decision to purchase our services or products may often involve lengthy evaluation and product qualification process. Throughout the sales cycle, we anticipate often spending considerable time educating and providing information to prospective customers regarding the use and benefits of our services and products. Budget constraints and the need for multiple approvals within these organizations may also delay the purchase decision. Failure to obtain the timely required approval for a particular project or purchase decision may delay the purchase of our services or products. As a result, we expect that the sales cycle for our services and products will typically exceed 180 days, depending on the availability of funding to the prospective customer. These long cycles may cause delays in any potential sale, and we may spend a large amount of time and resources on prospective customers who decide not to purchase our services or products, which could materially and adversely affect our business. Additionally, many of our services and products are designed for the law enforcement community, which requires us to maintain a sales force that understands the needs of this profession, engages in extensive negotiations and provides high-level support to complete sales. If we do not successfully market our services and products to these targeted customers, our operating results will be below our expectations and the expectations of investors and market analysts, which would likely cause the price of our common stock to decline. Our products, offerings and website may be subject to intentional disruption that could adversely impact our reputation and future sales. We collect and retain large volumes of criminal justice information, including law enforcement telemetry data, non-adjudicated criminal justice information and other personally identifiable information that our various products and systems collect, process, summarize and report. The integrity and protection of our data is critical to our business and our customers have the expectation that we will adequately protect this information. The federal Criminal Justice Information Security (CJIS) Policy and additional requirements imposed on us by the law enforcement industry pertaining to information security and privacy are increasingly demanding and continue to evolve. Maintaining compliance with these requirements may increase our operating costs and adversely impact our ability to release new products and services to our customers. Furthermore, a penetrated or compromised data system or the intentional, inadvertent or negligent release or disclosure of data could result in theft, loss, fraudulent or unlawful use of our data, which could harm our reputation or result in remedial and other costs, fines or lawsuits. Our business could be subject to significant disruption, and we could suffer monetary and other losses and reputational harm, in the event of such incidents and claims. We will not be able to develop or continue our business if we fail to attract and retain key personnel. Our future success depends on our ability to attract, hire, train and retain a number of highly skilled employees and on the service and performance of our senior management team and other key personnel. The loss of the services of our executive officers or other key employees could adversely affect our business. Competition for qualified personnel possessing the skills necessary to implement our strategy is intense, and we may fail to attract or retain the employees necessary to execute our business model successfully. We have obtained“key person” life insurance policies covering two of our employees. Our success will depend to a significant degree upon the continued contributions of our key management, engineering and other personnel, many of whom would be difficult to replace. In particular, we believe that our future success is highly dependent on Ronald A. Woessner, our chief executive officer, Russell Chaney, our founder and a member of the board, and Shane Rapp, our founder and president. If Messrs. Woessner, Chaney or Rapp, or any other key members of our management team, leave our employment, our business could suffer and the share price of our common stock and warrants would likely decline. Although we have entered into an employment agreement with each of Messrs.Chaney and Rapp, either of them may voluntarily terminate his services at any time. We do not currently have an employment agreement with Mr. Woessner and do not expect to enter into such agreement following the consummation of this offering. 10 Table of Contents Furthermore, our sales success is dependent on our sales leadership and our sales representatives. We continue to experience turnover in our sales organization, including at the executive level. Our current senior sales executive is relatively new to the company. In 2014 and 2015, we hired new sales personnel to fill various vacancies and increased the size of our sales team. Our current sales team is less experienced in the law enforcement space than our previous sales team. Consequently, our sales volumes could suffer until our new sales personnel become fully integrated. If we do not protect our proprietary information and prevent third parties from making unauthorized use of our products and technology, our financial results could be harmed. Most of our software and underlying technology is proprietary. We seek to protect our proprietary rights through a combination of confidentiality agreements and procedures and through copyright, patent, trademark, and trade secret laws. However, all of these measures afford only limited protection and may be challenged, invalidated, or circumvented by third parties. Any patent licensed by us or issued to us could be challenged, invalidated or circumvented or rights granted there under may not provide a competitive advantage to us. Furthermore, patent applications that we file may not result in issuance of a patent or, if a patent is issued, the patent may not be issued in a form that is advantageous to us. Despite our efforts to protect our intellectual property rights, others may independently develop similar products, duplicate our products or design around our patents and other rights. In addition, it is difficult to monitor compliance with, and enforce, our intellectual property on a cost-effective manner. Third parties claiming that we infringe their proprietary rights could cause us to incur significant legal expenses and prevent us from selling our products and services. From time to time, we might receive claims that we have infringed the intellectual property rights of others, including claims regarding patents, copyrights, and trademarks. Because of constant technological change in the segments in which we compete, the extensive patent coverage of existing technologies, and the rapid rate of issuance of new patents, it is possible that the number of these claims may grow. In addition, former employers of our former, current, or future employees may assert claims that such employees have improperly disclosed to us the confidential or proprietary information of these former employers. Any such claim, with or without merit, could result in costly litigation and distract management from day-to-day operations. If we are not successful in defending such claims, we could be required to stop selling, delay shipments of, or redesign our products, pay monetary amounts as damages, enter into royalty or licensing arrangements, or satisfy indemnification obligations that we have with some of our customers. We cannot assure you that any royalty or licensing arrangements that we may seek in such circumstances will be available to us on commercially reasonable terms or at all. We may incur significant expenditures to investigate, defend and settle claims related to the use of technology and intellectual property rights as part of our strategy to manage this risk. In addition, we license and use software from third parties in our business. These third party software licenses may not continue to be available to us on acceptable terms, or at all, and may expose us to additional liability. This liability, or our inability to use any of this third party software, could result in shipment delays or other disruptions in our business that could materially and adversely affect our operating results. The federal trademark “COPSYNC” is held by a third party. If the third party were to assert a trademark infringement claim against us, we could incur substantial costs and expenses in defending the claim and could be forced to relinquish our use of the “COPSYNC” mark and adopt a different trademark. This could cause a loss of the goodwill we have accumulated with respect to the sales of our products and services using the “COPSYNC” mark and could have a material adverse effect on our business and operating results. Periods of sustained economic adversity and uncertainty could negatively affect our business, results of operations and financial condition. Demand for our services and products depend in large part upon the level of capital and maintenance expenditures by many of our customers. Economic downturns result in lower tax receipts for municipalities, counties and school districts, hence, lower budgets for our customers and potential customers. Lower budgets could have a material adverse effect on the demand for our services and products, and our business, results of operations, cash flow and overall financial condition would suffer. Disruptions in the financial markets, such as what occurred in 2008, may adversely impact the availability and cost of credit for our potential customers, which could result in the delay or cancellation of customer purchases. In addition, the disruptions in the financial markets may have an adverse impact on regional and world economies and credit markets, which could negatively impact the availability and cost of capital for us and our customers. These conditions may reduce the willingness or ability of our customers and prospective customers to commit funds to purchase our services or products, or their ability to pay for our services after purchase. These conditions could result in bankruptcy or insolvency for some customers, which would impact our revenue and cash collections. These conditions could also result in pricing pressure and less favorable financial terms in our contracts and our ability to access capital to fund our operations. 11 Table of Contents RISK FACTORS RELATING TO OUR COMMON STOCK AND WARRANTS We have a substantial number of authorized common and preferred shares available for future issuance that could cause dilution of our stockholders’ interest and adversely impact the rights of holders of our common stock. We have a total of 500,000,000 shares of common stock and 1,000,000 shares of preferred stock authorized for issuance. As of December 17, 2015, we had 491,657,097 shares of common stock and 900,000 shares of preferred stock available for issuance. As of December 17, 2015, we have reserved 932,209 shares of our common stock for issuance upon the exercise of outstanding options and warrants, 2,000 shares of our common stock for issuance upon conversion of outstanding shares of our preferred stock, 2,728 shares of our common stock upon conversion of an outstanding convertible note, 600 shares of our common stock to be issued for a series of small cash deposits received in 2014 and 197,900 additional shares available for future grants under our stock incentive plan. We may seek financing that could result in the issuance of additional shares of our capital stock and/or rights to acquire additional shares of our capital stock. We may also make acquisitions that result in issuances of additional shares of our capital stock. Those additional issuances of capital stock would result in a significant reduction of your percentage interest in us. Furthermore, the book value per share of our common stock may be reduced. This reduction would occur if the exercise price of any issued warrants, the conversion price of any convertible notes or the conversion ratio of any issued preferred stock is lower than the book value per share of our common stock at the time of such exercise or conversion. The addition of a substantial number of shares of our common stock into the market or by the registration of any of our other securities under the Securities Act may significantly and negatively affect the prevailing market price for our common stock. The future sales of shares of our common stock issuable upon the exercise of outstanding warrants and options may have a depressive effect on the market price of our common stock, as such warrants and options would be more likely to be exercised at a time when the price of our common stock is greater than the exercise price. We effected our1-for-50reverse stock split on October 14, 2015. However, we cannot assure you that we will be able to continue to comply with the minimum price requirements of The NASDAQ Capital Market. We effected our1-for-50reverse stock split on October 14, 2015. We effectuated the reverse stock split in order to achieve the requisite increase in the market price of our common stock to be in compliance with the minimum price requirements of The NASDAQ Capital Market. We cannot assure you that the market price of our common stock following the reverse stock split will remain at the level required for continuing compliance with that requirement. It is not uncommon for the market price of a company’s common stock to decline in the period following a reverse stock split. If the market price of our common stock declines following the effectuation of the reverse stock split, the percentage decline may be greater than would occur in the absence of the reverse stock split. In any event, other factors unrelated to the number of shares of our common stock outstanding, such as negative financial or operational results, could adversely affect the market price of our common stock and jeopardize our ability to maintain The NASDAQ Capital Market’s minimum price requirements. In addition to specific listing and maintenance standards, The NASDAQ Capital Market has broad discretionary authority over the initial and continued listing of securities, which it could exercise with respect to the listing of our common stock. There may not be an active market for shares of our common stock, and we can provide no assurance that our common stock will continue to meet NASDAQ listing requirements, which may cause our shares to trade at a discount and may make it difficult for you to sell your shares. Our common stock is listed on The NASDAQ Capital Market under the symbol “COYN”. However, no assurance can be given that an active trading market for our common stock will develop and continue. As a result, you may find it more difficult to purchase, dispose of and obtain accurate quotations as to the value of our common stock and warrants. If we are unable to continue to meet NASDAQ listing requirements, our common stock could be delisted from The NASDAQ Capital Market. If our common stock were to be delisted from The NASDAQ Capital Market, our common stock could continue to trade on the OTCQB or similar marketplace following any delisting from The NASDAQ Capital Market. Any such delisting of our common stock could have an adverse effect on the market price of, and the efficiency of the trading market for, our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and less coverage of us by securities analysts, if any. Also, if in the future we were to determine that we need to seek additional equity capital, it could have an adverse effect on our ability to raise capital in the public or private equity markets. The reverse stock split may decrease the liquidity of the shares of our common stock. The liquidity of the shares of our common stock may be affected adversely by the 1-for-50 reverse stock split given the reduced number of shares that will be outstanding following the reverse stock split, especially if the market price of our common stock does not increase as a result of the reverse stock split. 12 Table of Contents Following the reverse stock split, the resulting market price of our common stock may not attract new investors, including institutional investors, and may not satisfy the investing requirements of those investors. Consequently, the trading liquidity of our common stock may not improve. Although we believe that a higher market price of our common stock may help generate greater or broader investor interest, we cannot assure you that the reverse stock split will result in a share price that will attract new investors, including institutional investors. In addition, there can be no assurance that the market price of our common stock will satisfy the investing requirements of those investors. As a result, the trading liquidity of our common stock may not necessarily improve. Our stock could be subject to volatility. The market price of our common stock may fluctuate significantly in response to a number of factors, some of which are beyond our control, including: · actual or anticipated fluctuations in our quarterly and annual results; · changes in market valuations of companies in our industry; · announcements by us or our competitors of new strategies, significant contracts, acquisitions, strategic relationships, joint ventures, capital commitments or other material developments that may affect our prospects; · shortfalls in our operating results from levels forecasted by company management; · additions or departures of our key personnel; · sales of our capital stock in the future; · liquidity or cash flow constraints; and · fluctuations in stock market prices and volume, which are particularly common for the securities of emerging technology companies, such as us. We may not pay dividends on our common stock in the foreseeable future. We have not paid any dividends on our common stock.We might pay dividends in the future at the discretion of our board of directors.We are restricted from paying dividends on our common stock unless a dividend is paid on our Series A Preferred Stock in an amount equal to the amount of the dividends for all shares of our common stock into which each such share of Series A Preferred Stock could then be converted.We are unlikely to pay dividends at any time in the foreseeable future; rather, we are likely to retain earnings, if any, to fund our operations and to develop and expand our business. Future sales and issuances of our capital stock or rights to purchase capital stock could result in additional dilution of the percentage ownership of our stockholders and could cause our stock price to decline. We may issue additional securities following the completion of this offering. Future sales and issuances of our capital stock or rights to purchase our capital stock could result in substantial dilution to our existing stockholders. We may sell common stock, convertible securities and other equity securities in one or more transactions at prices and in a manner as we may determine from time to time. If we sell any such securities in subsequent transactions, our stockholders may be materially diluted. New investors in such subsequent transactions could gain rights, preferences and privileges senior to those of holders of our common stock. 13 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus covers the resale from time to time by the selling securityholders identified in the table below of up to an aggregate of 658,440 shares of our common stock that were either previously issued or are issuable upon the exercise of warrants sold in the Private Offerings. The shares of common stock being offered by the selling securityholders consist of (i) 365,795 shares issued pursuant to the conversion of certain convertible promissory notes and (ii) 292,645 issuable upon the exercise of warrants, in each case, issued in the Private Offerings. Although we believe that the expectations reflected in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and to inherent risks and uncertainties, such as those disclosed in this prospectus.We do not intend, and undertake no obligation, to update any forward-looking statement. 14 Table of Contents SELLING SECURITYHOLDERS This prospectus covers the resale from time to time by the selling securityholders identified in the table below of up to an aggregate of 658,477 shares of our common stock that were either previously issued or are issuable upon the exercise of warrants sold in the Private Offerings. The shares of common stock being offered by the selling securityholders consist of (i) 365,794 shares issued pursuant to the conversion of certain convertible promissory notes and (ii) 292,683 issuable upon the exercise of warrants, in each case, issued in the Private Offerings. We are registering the shares of common stock hereby pursuant to the terms of the registration rights agreement (the “Registration Rights Agreement”) among us and the investors in the Private Offerings in order to permit the selling securityholders identified in the table below to offer the shares for resale from time to time. Because the shares of common stock issuable upon the exercise of our warrants are subject to adjustment if our shares of common stock are subdivided or combined (by any stock split, stock dividend, recapitalization, reorganization, scheme, arrangement or otherwise) and our warrants permit the “cashless” exercise thereof, the number of shares that will actually be issuable upon any exercise thereof may be more or less than the number of shares being offered by this prospectus. None of the selling securityholders are licensed broker-dealers or affiliates of licensed broker-dealers. None of the selling securityholders nor any of their affiliates have held a position or office, or had any other material relationship, with us within the past three years. The table below (i) lists the selling securityholders and other information regarding the beneficial ownership (except with respect to the totals in Column 2, as determined under Section 13(d) of the Exchange Act and the rules and regulations thereunder) of our common stock by each of the selling securityholders (including securities issued in transactions unrelated to the Private Offerings, if any); (ii) have been prepared based upon information furnished to us by the selling securityholders; and (iii) to our knowledge, is accurate as of the date of this prospectus. The selling securityholders may sell all, some or none of their shares in this offering. The selling securityholders identified in the table below may have sold, transferred or otherwise disposed of some or all of theirs shares since the date of this prospectus in transactions exempt from or not subject to the registration requirements of the Securities Act. Information concerning the selling securityholders may change from time to time and, if necessary, we will amend or supplement this prospectus accordingly and as required. Column 1 Column 2 Column 3 Column 4 Column 5 Name of Selling Securityholder Number of Shares of Common Stock Beneficially Owned Prior to this Offering (1) Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus (2) Number of Shares of Common Stock Beneficially Owned After This Offering Percentage of Shares of Common Stock Beneficially Owned After This Offering Vaibhav A. Sagar 0 % Robert Miglani 0 % Richard Dvorak 0 % Magna Equities II, LLC 0 % Joseph M. Chalil 0 % Ajay Tandon 0 % Makarand Jawadekar 0 % East Bayview Holdings LLC 0 % Scott Dols 0 % Michael Spector 0 % Larry Horn 0 % Leonard M. Schiller Revocable Trust UAD 10/3/97 0 % Robert and Kathy Friess 0 % Joseph B. & Judy A. McGoldrick 0 % Dominion Capital LLC 0 % 15 Table of Contents Reflects the total number of shares of common stock issued or issuable to each selling securityholder. For each selling securityholder, the totals reported in this column reflect the total number of shares of common stock registered forresaleunder the registration statement of which this prospectus is a part including. For each selling securityholder and to the extent applicable, the totals reported in this column assume that (a) all of the shares of common stock to be registered by the registration statement of which this prospectus is a part, including the shares of common stock held by such selling securityholder that were issued in connection with conversion of the convertible promissory notes and the shares of common stock issuable upon exercise of the warrants held by such selling securityholder, are sold in this offering; (b) the selling securityholders do not (i) sell any of the securities that have been issued to them in transactions unrelated to the Private Offerings and included in Column 2; and (ii) acquire additional shares of our common stock after the date of this prospectus and prior to completion of this offering. Percentage ownership for each selling securityholder is determined in accordance with Section 13(d) of the Exchange Act and is based on 8,342,903 outstanding shares of our common stock as of December 17, 2015, and assumes that all shares underlying such selling securityholder’s warrants that are being offered by such selling securityholder by this prospectus have been issued and are outstanding. 16 Table of Contents DETERMINATION OF OFFERING PRICE The selling securityholders will determine at what price they may sell the shares of common stock offered by this prospectus, and such sales may be made at prevailing market prices, at prices related to the prevailing market price or at privately negotiated prices. PLAN OF DISTRIBUTION We are registering (i) the shares of common stock issued pursuant to the conversion of certain convertible promissory notes; and (ii) the shares of common stock issuable upon exercise of the warrants, in each case, issued in connection with the Private Offerings to permit theresaleof these shares of common stock by the selling securityholders from time to time after the date of this prospectus. We will not receive any of the proceeds from the sale by the selling securityholders of the shares of common stock. We will bear all fees and expenses incident to our obligation to register the shares of common stock. The selling securityholders may sell all or a portion of the shares of common stock held by them and offered hereby from time to time directly or through one or more underwriters, broker-dealers or agents. If the shares of common stock are sold through underwriters or broker-dealers, the selling securityholders will be responsible for underwriting discounts or commissions or agent’s commissions. The shares of common stock may be sold in one or more transactions at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale or at negotiated prices. These sales may be effected in transactions, which may involve crosses or block transactions, pursuant to one or more of the following methods: · on any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; · in the over-the-counter market; · in transactions otherwise than on these exchanges or systems or in the over-the-counter market; · through the writing or settlement of options, whether such options are listed on an options exchange or otherwise; · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal andresaleby the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · short sales effected after the date the registration statement of which this prospectus is a part is declared effective by the SEC; · broker-dealers may agree with a selling securityholder to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; and · any other method permitted pursuant to applicable law. The selling securityholders may also sell shares of common stock under Rule 144 promulgated under the Securities Act, if available, rather than under this prospectus. In addition, the selling securityholders may transfer the shares of common stock by other means not described in this prospectus. If the selling securityholders effect such transactions by selling shares of common stock to or through underwriters, broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of discounts, concessions or commissions from the selling securityholders or commissions from purchasers of the shares of common stock for whom they may act as agent or to whom they may sell as principal (which discounts, concessions or commissions as to particular underwriters, broker-dealers or agents may be in excess of those customary in the types of transactions involved but, except as set forth in a supplement to this prospectus to the extent required, in the case of an agency transaction will not be in excess of a customary brokerage commission in compliance with FINRA Rule 5110). In connection with sales of the shares of common stock or otherwise, the selling securityholders may enter into hedging transactions with broker-dealers, which may in turn engage in short sales of the shares of common stock in the course of hedging in positions they assume. The selling securityholders may also sell shares of common stock short and deliver shares of common stock covered by this prospectus to close out short positions and to return borrowed shares in connection with such short sales. The selling securityholders may also loan or pledge shares of common stock to broker-dealers that in turn may sell such shares. 17 Table of Contents The selling securityholders may pledge or grant a security interest in some or all of the warrants or shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the shares of common stock from time to time pursuant to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending, if necessary, the list of selling securityholders to include the pledgee, transferee or other successors in interest as selling securityholders under this prospectus. The selling securityholders also may transfer and donate the shares of common stock in other circumstances as permitted by their respective Subscription Agreement, the Registration Rights Agreement, the warrants and all applicable law, in which case the transferees, donees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. To the extent required by the Securities Act and the rules and regulations thereunder, the selling securityholders and any broker-dealer participating in the distribution of the shares of common stock may be deemed to be “underwriters” within the meaning of the Securities Act. In such event, any commission paid, or any discounts or concessions allowed to, any such broker-dealer may be deemed to be underwriting commissions or discounts under the Securities Act. Selling securityholders who are deemed to be “underwriters” under the Securities Act (if any) will be subject to the prospectus delivery requirements of the Securities Act and may be subject to certain statutory liabilities of, including but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5 under the Exchange Act. Each selling securityholder has informed us that it is not a registered broker-dealer and does not have any written or oral agreement or understanding, directly or indirectly, with any person to engage in a distribution of the common stock. Upon us being notified in writing by a selling securityholder that any material arrangement has been entered into with a broker-dealer for the distribution of common stock, a prospectus supplement, if required, will be distributed, which will set forth the aggregate amount of shares of common stock being distributed and the terms of the offering, including the name or names of any broker-dealers or agents, any discounts, commissions and other terms constituting compensation from the selling securityholders and any discounts, commissions or concessions allowed or re-allowed or paid to broker-dealers. Under the securities laws of some states, the shares of common stock may be sold in such states only through registered or licensed brokers or dealers. In addition, in some states the shares of common stock may not be sold unless such shares have been registered or qualified for sale in such state or an exemption from registration or qualification is available and is complied with. Each selling securityholder may sell all, some or none of the shares of common stock registered pursuant to the registration statement of which this prospectus forms a part. If sold under the registration statement of which this prospectus forms a part, the shares of common stock registered hereunder will be freely tradable in the hands of persons other than our affiliates that acquire such shares. The selling securityholders and any other person participating in such distribution will be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including, without limitation, to the extent applicable, Regulation M of the Exchange Act, which may limit the timing of purchases and sales of any of the shares of common stock by the selling securityholders and any other participating person. To the extent applicable, Regulation M may also restrict the ability of any person engaged in the distribution of the shares of common stock to engage in market-making activities with respect to the shares of common stock. All of the foregoing may affect the marketability of the shares of common stock and the ability of any person or entity to engage in market-making activities with respect to the shares of common stock. We will indemnify the selling shareholders against liabilities, including some liabilities under the Securities Act, in accordance with the applicable registration rights agreements to which they are a party, or the selling shareholders will be entitled to contribution. We may be indemnified by the selling shareholders against civil liabilities, including liabilities under the Securities Act, that may arise from any written information furnished to us by the selling shareholder specifically for use in this prospectus, in accordance with the applicable registration rights agreement to which they are a party, or we may be entitled to contribution. 18 Table of Contents USE OF PROCEEDS We will not receive proceeds from the sale of common stock under this prospectus. We will, however, receive approximately $1,648,856 from the selling securityholders if they exercise all of the warrants on a cash basis (assuming, in each case, no adjustments are made to the exercise price or number of shares issuable upon exercise of the warrants), which we expect we would use primarily for working capital purposes. The holders of the warrants may exercise their warrants at any time at their own discretion, if at all, in accordance with the terms thereof until their expiration. Additionally, the warrant holders may choose to exercise such warrants on a “cashless exercise” or “net exercise” basis. If they do, we will not receive any proceeds from the exercise of the warrants. As a result, we cannot plan on receiving any proceeds from the exercise of any of the warrants, nor can we plan on any specific uses of any proceeds we may receive beyond the purposes described herein. We have agreed to bear the expense (other than any underwriting discounts or commissions or agent’s commissions) in connection with the registration of the common stock being offered hereby by the selling securityholders. MARKET FOR OUR COMMON STOCK Our common stock is listed on the NASDAQ Capital Market under the symbol “COYN”. Through November 12, 2015, our common stock was quoted on the OTCQB maintained by the OTC Market Group Inc. under the symbol “COYN” (temporary symbol “COYND” commencing on October 14, 2015 through November 12, 2015). The following table sets forth the quarterly quotes of high and low prices for our common stock on the OTCQB Link for each quarterly period ended September 30, 2015 and each quarterly period during our fiscal years ended December 31, 2014 and 2013.The following high and low sales prices have been adjusted retroactively to reflect a 1-for-50 reverse stock split thatwe effected on October14, 2015: Quarter Ending High Low September 30, 2015 $ $ June 30, 2015 $ $ March 31, 2015 $ $ December 31, 2014 $ $ September 30, 2014 $ $ June 30, 2014 $ $ March 31, 2014 $ $ December 31, 2013 $ $ September 30, 2013 $ $ June 30, 2013 $ $ March 31, 2013 $ $ 19 Table of Contents Holders As of December 16, 2015, the last reported sales price reported on the NASDAQ Capital Market for our common stock was $2.20 per share.As of the date of this prospectus, we had approximately 235 holders of our common stock.The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers, and registered clearing agencies.The transfer agent of our common stock is Nevada Agency and Transfer Company, located at 50 West Liberty Street, Suite 880, Reno, Nevada 89501. Dividends We have never declared or paid any cash dividends on our capital stock.Our outstanding Series A Preferred Stock does not accrue dividends. The payment of dividends on our common stock in the future will depend on our earnings, capital requirements, operating and financial condition and such other factors as our board of directors may consider appropriate.We are restricted from paying dividends on our common stock unless a dividend is paid on our Series A Preferred Stock in an amount equal to the amount of the dividends for all shares of our common stock into which each such share of Series A Preferred Stock could then be converted.We currently expect to use all available funds to finance the future development and expansion of our business and do not anticipate paying dividends on our common stock in the foreseeable future. Equity Compensation Plan Information The following table sets forth equity compensation plan information as of December 31, 2014 (as adjusted for the reverse stock split). Plan Category Number of securities to be issued upon exercise of outstanding options Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders $ Total $ 20 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the financial statements and related notes included elsewhere in this prospectus. The information contained below may be subject to risk factors.We urge you to review carefully the section of this prospectus entitled “Risk Factors” for a more complete discussion of the risks associated with an investment in our securities.See “Special Note on Forward-Looking Statements.” We sell the services and products discussed under the section of this prospectus entitled “Business.”Most of our services are sold on a subscription basis to our customers who subscribe to use the service for a specified term. Our customers renew at a high-renewal rate, which produces recurring cash and recurring revenue, year-after-year. Pertinent attributes of our subscription-based business model include the following: · We have incurred and will continue to incur material research and development costs to continue to build out our infrastructure and add new features and functionality to our offerings. · We have incurred start-up costs to establish our services and continue to incur recurring fixed costs to maintain our services. · As we acquire subscribers and bring them onto our services, we experience variable acquisition costs related to sales, installation and deployment. · We recruit subscribers with the goal of reaching a level of aggregate subscriber payments that exceeds our fixed (and variable) recurring service costs. · We seek to maintain a high renewal rate among existing subscribers. Assuming we are successful in obtaining new users of our services, as well as retaining high renewal rates of existing subscribers, we anticipate that the recurring nature of our subscription model will result in annually recurring, sustainable and predictable cash flow and revenue growth, year-over-year.However, there is no assurance that we will be successful in implementing our business model and achieving our operational and financial objectives. 21 Table of Contents At September 30, 2015, we had cash and cash equivalents of $246,346, a working capital deficit of $4,130,970 and an accumulated deficit of $26,477,288.We took the following steps in fiscal year 2014 and in the first three quarters of 2015 to manage our liquidity, to avoid default on any material third-party obligations and to continue progressing our business towards cash-flow break-even, and ultimately profitability: 1) We continue to employ “just in time” principles in our procurement processes for third-party hardware, meaning that we attempt to schedule delivery to the customer of the third-party hardware that we sell immediately after we receive the hardware.We also continue our attempts to collect customer prepayments for the third-party hardware we sell at or about the time we order the hardware, which has helped us manage our working capital needs. 2) Our key vendors are currently offering us extended payment terms for our outstanding payables balances, which has also helped us manage our working capital needs. 3) We raised $484,315 in the first quarter of fiscal year 2015 pursuant to the Company’s issuance of convertible notes. The notes have a three-year term, which bears interest at the rate of two percent simple interest per year, payable in cash. The principal amount of each note is convertible into shares of the Company’s common stock at a price of $11.00 per share. The notes may be prepaid by the Company under certain conditions. 4) During the third quarter of 2015, an aggregate of $689,455 of convertible debt was converted into 94,608 shares of our common stock shares.Additionally, an aggregate principal amount of $109,490 of vendor payables was converted into 14,334 shares of our common stock. 5) As of December 31, 2014, we had outstanding warrants to purchase an aggregate of 63,112 shares of our common stock at a price of $10.00 per share, an aggregate exercise price of $631,116, that expire in 2015. We believe that the bulk of these warrants will be exercised in calendar year 2015.During the first six months of fiscal year 2015, warrants to purchase 9,000 shares of our common stock have been exercised for a total exercise price of $98,000. 6) We raised $300,000 pursuant to a six month bridge loan arrangement in early May 2015. The repayment of this loan was personally guaranteed by Mr. Woessner, our chief executive officer. 7) The Company has commenced the process of applying to list on The NASDAQ Capital Market, as discussed below.The Company plans to raise additional capital in connection with its listing on The NASDAQ Capital Market in order to meet the minimum stockholder equity listing standard. 8) We expect our new order bookings and revenue to increase in fiscal year 2015 as a result of leadership and organizational changes we recently made in its sales organization. There are no assurances that these steps will generate sufficient cash flow from operations or that we will be able to obtain sufficient financing necessary to support our working capital requirements.We can also give no assurance that additional capital financing will be available, or if available, will be on terms acceptable to us.If adequate working capital is not available, we may not be able to continue our operations or execute our business plan. 22 Table of Contents Critical Accounting Policies and Estimates In preparing our financial statements, we make estimates, assumptions and judgments that can have a significant impact on revenue, income (loss) from operations and net income (loss), as well as the value of certain assets and liabilities on our balance sheet. The application of our critical accounting policies requires an evaluation of a number of complex criteria and significant accounting judgments by us.Our management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities.We evaluate our estimates on a regular basis and make changes accordingly.Senior management has discussed the development, selection and disclosure of these estimates.Actual results may materially differ from these estimates under different assumptions or conditions.If actual results were to materially differ from these estimates, the resulting changes could have a material adverse effect on our financial condition. Our critical accounting polices include the following: a.Revenue Recognition Our business focus is to sell subscriptions to the COPsync software as a service, which is a real-time, in-car information sharing, communication and data interoperability network for law enforcement agencies.We refer to this service as the COPsync Network.The agencies subscribe to the service for a specified period of time (usually for twelve to forty-eight months), for a specified number of officers per agency, and at a fixed subscription fee per officer. In addition to the subscription service, we also sell computers and computer-related hardware (“hardware”) used to provide the in-vehicle service should the customer not already have the hardware, or wants to upgrade their existing hardware, as well as hardware installation services, the initial agency and officer set-up and training services and, sometimes, software integration services for enhanced service offerings. Our most common sales are: 1) for new customers – a multiple-element arrangement involving (a) the subscription fee, (b) integration of the COPsync software and a hardware appliance (where the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training and (c) if applicable, software integration services for enhanced service offerings; and 2) for existing customers – the subscription fees for the annual renewal of an agency’s COPsync subscription service, upon the completion of the agency’s previous subscription period. We recognize revenue when all of the following have occurred: (1) we have entered into a legally binding arrangement with a customer resulting in the existence of persuasive evidence of an arrangement; (2) delivery has occurred, evidenced when product title transfers to the customer; (3) customer payment is deemed fixed or determinable and free of contingencies and significant uncertainties; and (4) collection is probable. The sale of the hardware and related services for hardware installation and agency and officer set-up and training are reported as “Hardware, installation and other revenues” in our Statement of Operations.The sale of the VidTac product offering is considered a hardware sale and is reported in this revenue classification. The subscription fees and software integration services are reported as “software license/subscriptions revenues” in our Statement of Operations.The subscription fees include termed licenses for the contracted officers to have access to the service and the right to receive telephonic customer and technical support, as well as software updates, during the subscription period.Support for the hardware is normally provided by the hardware manufacturer. 23 Table of Contents The sale of our WARRANTsync and COPsync911 product offerings are reported in “software license/subscriptions revenues.”The service for each of these products consist of two elements:(1) an integration element, and (2) a subscription element, both of which are recognized ratably over the service period upon customer acceptance.WARRANTsync represents a very small portion of our revenues and could be viewed as an enhancement feature to our COPsync Network. The receipt and acceptance of an executed customer’s service agreement, which outlines all of the particulars of the sale event, is the primary method of determining that persuasive evidence of an arrangement exists. Delivery generally occurs for the different elements of revenue as follows: 1) For multiple-element arrangements involving new customers – contractually the lesser period of time of sixty days from contract date or the date officer training services are completed.We request the agency to complete a written customer acceptance at the time training is completed, which will override the contracted criteria discussed immediately above. 2) The subscription fee – the date the officer training is completed and written customer acceptance is received. 3) Software integration services for enhanced service offerings – upon the completion of the integration efforts and verification that the enhanced service offering is available for use by the agency. Fees are typically considered to be fixed or determinable at the inception of an arrangement, generally based on specific services and products to be delivered pursuant to the executed service agreement.Substantially all of our service agreements do not include rights of return or acceptance provisions.To the extent that agreements contain such terms, we recognize revenue once the acceptance provisions or right of return lapses.Payment terms to customers generally range from net “upon receipt of invoice” to “net 30 days from invoice date”.Beginning in 2013, we adopted a policy of requesting customers purchasing a significant amount of hardware to prepay for the hardware at the time the equipment was ordered from our suppliers.These prepayments are recorded on our Balance Sheet as Current Deferred Revenues. We assess the ability to collect from our customers based on a number of factors, including credit worthiness of the customer and the past transaction history with the customer.If the customer is not deemed credit worthy, we defer all revenue from the arrangement until payment is received and all other revenue recognition criteria have been met. With the exception of sales to resellers, all of our customers are local or state governmental agencies. As indicated above, some customer orders contain multiple elements.We allocate revenue to each element in an arrangement based on relative selling price.The selling price for a deliverable is based on its vendor specific objective evidence, or VSOE, if available, third party evidence, or TPE, if VSOE is not available, or our best estimate of selling price, or ESP, if neither VSOE nor TPE is available. The maximum revenue we recognize on a delivered element is limited to the amount that is notcontingent upon the delivery of additional items. Many of our service agreements contain grants (or discounts) provided to the contracting agency. These grants or discounts have been allocated across all of the different elements based upon the respective, relative selling price. We determine VSOE for subscription fees for the initial contract period based upon the rate charged to customers on a stand-alone subscription service. VSOE for renewal pricing is based upon the stated rate for the renewed subscription service, which is stated in the service agreement or contract entered into. The renewal rate can be equal to or slightly higher than the stated rate in the original contract and is administered on a customer-by-customerbasis. Subscription fee revenue is recognized ratably over the life of the service agreement. We have determined that the selling price of hardware products include the related services for hardware installation and agency and officer set-up and training, as well as integration services for enhanced service offerings, which are sold separately and, as a result, we have VSOE for these products. 24 Table of Contents For almost all of our new service agreements, as well as renewal agreements, billing and payment terms are agreed to up front or in advance of performance milestones. These payments are initially recorded as deferred revenue and subsequently recognized as revenue as follows: 1) Integration of the COPsync software and a hardware appliance (where the hardware and software work together to deliver the essential functionality of the service) to include related services for hardware installation and agency and officer set-up and training – immediately upon delivery. 2) The subscription fee – ratably over the contracted subscription period, commencing on the delivery date. 3) Software integration services for enhanced service offerings – immediately upon our completion of the integration and verification that the enhanced service is available for the agency’s use. 4) Renewals – ratably over the renewed subscription or service period commencing on the completion of the previous subscription or service period. b.Software Development Costs Certain software development costs incurred subsequent to the establishment of technological feasibility may be capitalized and amortized over the estimated lives of the related products. Through mid-year 2010, we capitalized certain software development costs accordingly. We determined technological feasibility to be established upon completion of (1) product design, (2) detail program design, (3) consistency between product and program design and (4) review of detail program design to ensure that high risk development issues have been resolved. Upon the general release of the COPsync service offering to customers, development costs for that product were amortized over fifteen years based on management’s then estimated economic life of the product. We have not capitalized any of the software development efforts associated with our new product offerings, WARRANTsync, VidTac and COPsync911, because the time period between achieving technological feasibility and product release for these product offerings was very short. As a result, the incurred costs have been recorded as research and development costs in years 2014 and 2013. Results of Continuing Operations for the Three Months Ended September 30, 2015 and 2014 Revenues Total revenues for the three-month and nine-month periods ended September 30, 2015 were $1,263,546 and $3,681,023, respectively, compared to $1,302,267 and $4,369,678 for the respective comparable periods in 2014.Total revenues are comprised of software license/subscriptions revenue and hardware, installation and other revenue.The Company views software license/subscriptions revenue as a key indicator of revenue performance in future years, since this revenue represents that portion of our revenue that is anticipated to recur as our service contracts renew from year-to-year.Hardware, installation and other revenue is a one-time revenue event, and the Company does not view it as a key indicator of future performance.Software license/subscriptions for the three month and nine month periods ended September 30, 2015 were $730,577 and $2,139,768, respectively, compared to $701,424 and $1,928,988 or the respective comparable periods in 2014.The increases in software license/subscriptions revenue were due to an increase in the number of law enforcement agency contracts increased revenue attributable to contract renewals, and our threat-alert service, COPsync911.Hardware, installation and other revenues for the three month and nine month periods ended September 30, 2015 were $532,969and $1,541,255, respectively, compared to $600,843 and $2,440,690 for the respective comparable periods in 2014.The decrease in these revenues was due to a significant decrease in the number of large, hardware intensive contracts, for both new customers and existing customers.We anticipate this trend reversing itself beginning in the fourth quarter of 2015 when certain hardware-intensive contracts entered into primarily during the second quarter of 2015 are installed and revenue is recognized. Some of our new contracts are multiple-year contracts that typically include hardware, installation and training (and integration in some cases) and software license/subscriptions revenue during the first year of the contract, followed by software license/subscriptions revenue during the remaining years of the contract.Normally, we receive full payment up front upon inception of the contract.This up-front payment is initially recorded as deferred revenues and subsequently recognized as revenue ratably during the service period.As of September 30, 2015, we had $2,340,017 in deferred revenues, compared to $2,526,990 as of December 31, 2014.We do not believe that the deferred revenues resulting from these payments will have a material effect on our future working capital for the later years of the contract serviceperiods because a large portion of our continuing customer support costs are incrementally fixed in nature. 25 Table of Contents Cost of Revenues and Gross Profit The following is a summary of our cost of revenues and gross profit or loss for the two revenue types for the respective three-month periods ended September 30, 2015 and 2014: For the three months ended September 30, For the nine months ended September 30, $ % $ % $ % $ % Hardware, installation and other revenues Revenues $ % $ % $ % $ % Cost of Revenues-hardware & other external costs 61 % 58 % 81 % 71 % Cost of Revenues-internal costs 18 % 12 % 13 % 6 % Total Gross Profit $ 21 % $ 32 % $ 19 % $ 22 % Software license/subscription revenues Revenues $ % $ % $ % $ % Cost of Revenues-internal costs 41 % 19 % 43 % 20 % Amortization of capitalized software development costs - 0 % 16 % - 0 % 17 % Total Gross Profit $ 59 % $ 65 % $ 57 % $ 63 % Total Company Revenues $ % $ % $ % $ % Cost of Revenues 57 % 50 % 59 % 72 % Total Gross Profit $ 43 % $ 50 % $ 41 % $ 28 % Total cost of revenues for the three-month and nine-month periods ended September 30, 2015, were $725,240 and $2,170,471, respectively, compared to $654,968 and $2,681,295 for the respective comparable periods in 2014.As a result, we realized gross profits for the three month and nine month periods ended September 30, 2015 of $538,306 and $1,510,552, respectively, compared to $647,299 and $1,688,383 for the respective comparable periods in 2014. Cost of revenues for hardware, installation and other revenues for the three-month and nine-month periods ended September 30, 2015 were $422,940 and $1,242,985, respectively, compared to $411,486 and $1,908,754 for the respective comparable periods in 2014.The increase for the quarter is attributable to higher payroll and related costs for increased headcount, which resulted from new hires and the realignment of headcount between the hardware installation and customer support functions.The decrease for the nine months in cost of these revenues between the periods was due to lower hardware sales in 2015.Included in the cost of these revenues are internal costs, which totaled $97,228 and $200,141 respectively, in 2015, compared to $69,819 and $177,490 for the respective comparable periods in 2014.These internal costs represent salaries and travel expenses for our in-house installation and training staff.The decrease in gross profit performance was due principally to the decreased volume of this business. Cost of revenues for software license/subscription revenues for the three-month and nine-month periods ended September 30, 2015 were $302,300 and $927,486, respectively, compared to $243,482 and $772,541 for the respective comparable periods in 2014.These costs represent internal costs associated with our customer support team and web-hosting facilities, as well as amortization of capitalized developmental software.The resulting gross profit from software license/subscription revenues for the three-month and nine-month periods ended September 30, 2015 were $428,277 and $1,212,282, respectively, compared to $457,942 and $1,156,447, respectively, for comparable periods in 2014.Beginning in 2015, the Company no longer reports amortization of capitalized software expense because the asset became fully amortized as of December 31, 2014.This has the effect of reducing the 2015 expense by approximately $109,000 per quarter.However, this reduction is being offset by increased costs of customer support and maintenance services being performed by our Research and Development Group.For comparison purposes, we have reclassified $63,900, in the first nine months of 2014 from Research and Development Operating Expenses to Software License/Subscription Cost of Sales Expenses. 26 Table of Contents Our total cost of revenues has the potential to fluctuate with revenues because of the variable cost nature of hardware, installation and other revenues contained in future contracts.Conversely, our internal costs associated with installation, training, customer support and web-site hosting were relatively flat throughout year 2015. Operating Expenses Research and Development Total research and development expenses for the three-month and nine-month periods ended September 30, 2015 were $316,116 and $1,261,283, respectively, compared to $499,934 and $1,458,605 for the respective comparable periods in 2014.The respective decrease between periods was due principally to contract labor for IT/Software development services for the scalability project which was subsequently placed on hold in second quarter 2015.The scalability project involves architectural changes to our propriety software, which will facilitate our plans to expand the COPsync Network nationwide. We believe our research and development expenses will remain relatively flat until after the Company’s common stock and warrants commence trading on the NASDAQ Capital Market at which time research and development expenses are expected to increase to accommodate planned product/service development. Sales and Marketing Total sales and marketing expenses for the three-month and nine-month periods ended September 30, 2015 were $563,213 and $1,378,402, respectively, compared $398,607 and $1,047,608 for the respective comparable periods in fiscal 2014.The increase in these expenses between periods was due primarily to increases in headcount occurring in year 2015, as well as an increase in contracted sales consultants whose purpose is to expand our sales penetration in, and outside of the State of Texas. We expect our sales and marketing expenses to increase as we continue to grow the business. General and Administrative Total general and administrative expenses for the three-month and nine month periods ended September 30, 2015 were $577,143 and $1,595,760, respectively, compared to $366,343 and $1,160,417 for the respective comparable periods in fiscal 2014.The year-over-year increase in expenses for the nine-month period is due principally to professional services incurred in the second and third quarter of 2015 involving our commencing of the NASDAQ up-listing process.These additional services involve specialized legal, investment banking, investor relations, public relations and other advisory service providers. Our general and administrative expenses are expected to continue at higher levels during the fourth quarter of 2015 because of the NASDAQ up-listing process. Other Expense Other expense, consisting of interest expense, totaled $591,298 and $830,207 for the three-month and nine-month periods ended September 30, 2015, respectively, compared to $44,569 and $101,691, respectively, for same periods in fiscal 2014. We incurred beneficial conversion costs of $598,255 relating to the conversion of notes to common stock during the third quarter of 2015, which included $96,558 of beneficial conversion expensed with interest in the first and second quarters and reclassified in the third quarter.Interest expense adjusted for reclassifying beneficial conversion costs is $79,901 an increase of $31,578 related to completed debt transactions in 2015.The non-cash portion of interest expense for the period ended September 30, 2105 is approximately $140,000 and pertains principally to the discount on the three-year, 50% notes. 27 Table of Contents Results of Continuing Operations for the Years Ended December 31, 2014 and 2013 Revenues. Total revenues for the years ended December 31, 2014 and 2013 were $5,910,328 and $4,725,617, respectively. Total revenues are comprised of software license/subscription revenue and hardware, installation and other revenue. Software license/subscriptions revenue is a key indicator of revenue performance in future years, since this revenue represents that portion of our revenue that is anticipated to recur as our service contracts renew from year-to-year. Hardware, installation and other revenue is a one-time revenue event, and is not a key indicator of future performance. Software license/subscriptions revenue totaled $2,662,237 and $1,780,790 for the years ended December 31, 2014 and 2013, respectively. The increase in software license/subscriptions revenue was due to an increase in the number of law enforcement agency contracts executed between periods, revenues from our COPsync911 service which was introduced in the second quarter of 2013 and increased revenue attributable to contract renewals. Hardware, installation and other revenue totaled $3,248,091 and $2,944,827 for the years ended December 31, 2014 and 2013, respectively. These revenues involved a certain number of large, hardware intensive contracts involving both new customers and existing customers electing to replace or update their computer equipment, plus sales of our VidTac product offering. A portion of these revenues stemmed from the 2013 year-end backlog of uncompleted service agreements. VidTac revenues were approximately $652,000 and $1,195,000 for the years ended December 31, 2014 and 2013, respectively. We believe the year-over-year decrease in sales of VidTac units resulted principally from our relatively new and inexperienced sales team. We believe that in fiscal year 2015 we will experience increased customer orders for our VidTac product as the sales team matures and as certain feature sets and enhancements are incorporated into the product later in the year. Many of our new contracts are multiple-year contracts that typically include hardware, installation and training (and integration in some cases) and one year of software license/subscriptions revenue during the first year of the contract, followed by software license/subscriptions revenue during the remaining years of the contract. Normally, we receive full payment up front upon inception of the contract. This up-front payment is initially recorded as deferred revenues and subsequently recognized as revenue during the service period. As of December 31, 2014, we had $3,669,427 in deferred revenues, compared to $3,931,013 for 2013. We do not believe our deferred revenues will have a material effect on our future working capital for the later years of the contract serviceperiods because a large portion of our continuing customer support costs are incrementally fixed in nature. We executed approximately 244 newservice agreements (or contracts) in 2014, compared to approximately 285 new service agreements in 2013. We expect to sign more new service agreements in 2015 than we did in 2014, primarily due to anticipated improvements in our sales staff. 28 Table of Contents Cost of Revenues and Gross Profit The following is a summary of the cost of revenues and gross profit performances for the respective revenue types for the twelve-month periods ended December 31, 2014 and 2013: For the twelve months ended December 31, $ % $ % Hardware, installation and other revenues Revenues $ % $ % Cost of Revenues-hardware & other external costs 72 % 80 % Cost of Revenues-internal costs 7 % 6 % Total Gross Profit $ 21 % $ 15 % Software license/subscription revenues Revenues $ % $ % Cost of Revenues-internal costs 24 % 29 % Amortization of capitalized software development costs 16 % 25 % Total Gross Profit $ 60 % $ 46 % Total Company Revenues $ % $ % Cost of Revenues 62 % 73 % Total Gross Profit $ 38 % $ 27 % For the years ended December 31, 2014 and 2013, our total cost of revenues was $3,644,495 and $3,468,840, respectively. As a result, we realized gross profits of $2,340,833 and $1,256,777, respectively, for the years ended December 31, 2014 and 2013. Cost of revenues for hardware, installation and other revenues for the years ended December 31, 2014 and 2013 totaled $2,571,359 and $2,509,072, respectively. Included in these cost of revenues are internal costs, which totaled $238,437 and $163,381 for the years ended December 31, 2014 and 2013, respectively. The increase in internal costs between periods was due principally to a reallocation of certain costs from general and administrative expenses. These reallocated expenses included salary for a senior executive, partially offset by a decrease in hosting and support services performed by outside service providers, which was reallocated to our customer support costs. The total gross profit from hardware, installation and other revenue totaled $676,732 for the year ended December 31, 2014, compared to a gross profit of $435,755 for the comparable period in 2013. This improvement in gross profit performance was due in part to increased equipment sales and more aggressive pricing on selected hardware items, as well as installation and integration related services. Cost of revenues for software license/subscription revenues for the years ended December 31, 2014 and 2013 were $1,073,136 and $959,768, respectively. The increase of approximately $113,000 was due to increased internal costs representing our customer support team and web-hosting facilities. The increased costs were driven by increased headcount and the cost of outside service providers needed to address the increased number of customers and services offered to our customers. The resulting gross profit from software license/subscription revenues for years ended December 31, 2014 and 2013 was $1,589,101 and $821,022, respectively. Our total cost of revenues has the potential to fluctuate with revenues because of the variable cost nature of hardware, installation and other revenues contained in future contracts. Conversely, our internal costs associated with installation, training, customer support and web-site hosting are relatively flat. In both 2014 and 2013, these internal costs increased because we added headcount and increased services to be provided by outside service providers to support the increased number of customers and new products. 29 Table of Contents Operating Expenses. Research and Development Total research and development expenses for years ended December 31, 2014 and 2013, were $1,952,786 and $2,157,597, respectively. The $204,811 decrease in these expenses between years is due principally to a decrease in the development costs for new products, more specifically decreased contract labor for IT/software development services and decreased expendable supplies, partially offset by increases in payroll expenses and share-based compensation expense. The expenses incurred in 2014 were principally driven by the continued development and refinement of our COPsync911 threat alert service and our VidTac system and development efforts to enhance the scalability of our COPsync Network and COPsync911 service offerings. The expenses incurred in 2013 were principally driven by the development of our COPsync911 threat alert service, which was launched in the second quarter of 2013. We believe our research and development expense will increase in 2015, assuming it is not necessary to reduce expense to maintain adequate liquidity. Sales and Marketing Total sales and marketing expenses for the years ended December 31, 2014 and 2013 were $1,408,659 and $1,289,892, respectively. The $118,767 increase in these expenses consists principally of increases in personnel, travel expenses resulting from headcount additions and increased insurance and trade show expenses, partially offset by a decrease in share-based compensation expense. We expect our sales and marketing expenses will increase in 2015, as we will be increasing our current staffing levels. General and Administrative Total general and administrative expenses for the years ended December 31, 2014 and 2013 were $2,960,262 and $1,395,118, respectively. The approximate $1,565,000 increase in expenses was due principally to an aggregate of $1,050,000 for stock issued to two third party service providers for general financial advisory and investment banker services, $209,576 for performance-based warrants issued to two third party service providers for business and corporate advisory services, $180,000 in professional services for new corporate, business, promotion, general financial advisory-related, and investment banker services, as well as various legal services, $156,000 for bad-debts expenses, $31,000 for business insurance premiums resulting from expanded coverages, $16,000 for certain personnel costs in the areas of benefits and contract labor, and $29,000 for travel expense, partially offset by a $115,000 reduction in share-based compensation expense. Share-based compensation expense decreased in 2014 because certain stock option grants awarded to members of executive management became fully vested in 2013. We believe our general and administrative expenses for 2015 will remain relatively consistent with expense levels of 2014. Other Income and Expense. For the year ended December 31, 2014, other expense totaled $167,593, consisting of $177,293 in interest expense, partially offset by $9,700 in interest income. For the year ended December 31, 2013, other expense totaled $29,026, consisting principally of interest expense. The increase in interest expense relates to the various new debt instruments we executed in late 2013 and during 2014. Liquidity and Capital Resources We have funded our operations since inception through the sale of equity and debt securities and from cash generated by operating activities. As of September 30, 2015, we had $246,346 in cash and cash equivalents, compared to $587,459 as of December 31, 2014. The $341,113 decrease in cash was due to net cash used in operating activities of $2,584,237 and investing activities of $9,328, partially offset by net cash provided by financing activities of $2,252,452. The net cash provided by financing activities represents cash proceeds of $2,123,068 from the issuance of a series of convertible notes, $607,001 in net proceeds from short-term promissory notes executed in 2015, and $119,366 from the exercise of warrants to purchase 14,333 shares of our common stock and $2,544 in net proceeds from the issuance of common stock for cash.These inflows were partially offset by $563,118 in outflows representing payments on short-term promissory notes payable to third-party financiers and monthly payments on outstanding notes for automobile and business insurance loans, as well as $5,659 in payments on capitalized lease obligations and $30,750 related to the three year 50% notes. 30 Table of Contents We had a working capital deficiency of $4,130,970 on September 30, 2015, compared to a deficiency of $3,484,825 on December 31, 2014.However, on September 30, 2015, our current liabilities included $2,340,017 in net deferred revenues attributable to future performance obligations under prepaid customer contracts, the actual future costs of which we believe will not represent a majority of this amount. Off-Balance Sheet Arrangements As of September 30, 2015, we had no off-balance sheet arrangements. Recently Issued Accounting Standards For information regarding the impact of recently issued accounting standards, see Note 4 to our financial statements for the quarter ended September 30, 2015, included in this prospectus. BUSINESS Overview COPsync, Inc. operates what we believe to be the only real-time, law enforcement mobile data information system in the United States. We refer to this real-time, in-car information sharing, communication and data interoperability network as the “COPsync Network.” The COPsync Network, delivered via software as a service, is designed for the purpose of: · Allowing law enforcement officers to compile and share information, in real-time, via a common database accessible by all such officers on the COPsync Network, regardless of agency jurisdiction; · Allowing officers to query, in real time, various local, state and federal law enforcement databases, including (i) the FBI Criminal Justice Information Service (CJIS) database, (ii) the law enforcement telecommunications system databases for the States of Texas, Mississippi and Massachusetts, (iii) the historical databases of our agency subscribers who have provided us with such access, (iv) the Department of Homeland Security’s El Paso Intelligence Center (EPIC) database, which collects information relating to persons crossing the United States – Mexico border, and (v) our COPsync Network database, and, as we expand the scope of our operations to states others than noted above, we anticipate that we will provide access to the law enforcement telecommunications databases in those states as well, subject to approvals from the applicable governing state agencies; · Allowing dispatchers and officers to send, in real-time, BOLO (be on the lookout) and other alerts of child kidnappings, robberies, car thefts, police pursuits, and other crimes in progress to all officers on the COPsync Network, regardless of agency jurisdiction; · Allowing officers to write tickets, offense reports, crash reports and other reports and electronically and seamlessly send, in real-time or near real-time, the information in those reports to the COPsync Network database and local court and agency databases; · Informing officers of outstanding Texas Class C misdemeanor warrants, in real-time, at the point of a traffic stop and allowing the officers to collect payment for those warrants using a credit card, through a specific feature enhancement to the COPsync Network that we sometimes referred to as the WARRANTsync system. We also offer the COPsync911 threat alert service for use in schools, hospitals, day care facilities, government office buildings, energy infrastructure and other facilities with a high level of concern about security. When used in schools, the COPsync911 service enables school personnel to instantly and silently send emergency alerts directly to the closest law enforcement officers in their patrol vehicles, and to the local 911 dispatch center, with the mere click of an icon, from any computer within the facility and from any cell phones and other mobile devices associated with the facility. The alert is also sent to the cell phones of all law enforcement officers in the area and to all teachers, administrators, and other staff at the school, alerting them of imminent danger. We expect our COPsync911 service to reduce emergency law enforcement response times in those circumstances when seconds and minutes count. 31 Table of Contents Once the alert is sent, a “crisis communication portal” is established among the person(s) sending the alert, the responding patrol vehicles and the local law enforcement 911 dispatch center. This allows the person(s) initiating the alert to silently communicate with responding officers and the 911 dispatch center about the nature of the threat, whether it is an active gunman, fire, suspicious person or other emergency. The crisis communication portal also provides a link to a diagram of the school or other facility and a map to its location. We also offer the COURTsync system for use in courthouses. The COURTsync service enables judges and court personnel to instantly send emergency alerts directly to the closest law enforcement officers in their patrol vehicles and to the local 911 dispatch center, from any computer within the facility. Court personnel are also able to query federal law enforcement databases and databases pertaining to officer safety and dangerous persons. Additionally, COURTsync utilizes our WARRANTsync system to give patrol officers utilizing our COPsync Network access to Class C warrant information from the court, enabling them to collect warrant fees for the court. We also augment our other services with our own law enforcement in-car video system, named VidTac. Number of Users and Corporate History As of September 30, 2015, approximately 668 law enforcement agencies and courts, primarily in the State of Texas, had contractually subscribed to use our COPsync Network real-time data collection, data sharing, and warrant collection service, and approximately 145 school districts had subscribed to COPsync911. We currently have at least one subscriber using the COPsync Network in 79% of the 254 Texas counties. As of September 30, 2015, our COPsync Network service has successfully submitted,processed and relayed over 13,092,772 officer initiated information requests. On average, our service is returning responses to our customers in less than five seconds, well within the 32-second average NCIC 2000 standard for mobile clients. We were incorporated in Delaware in October 2006, and operated with nominal or no assets or operations until 2008. We acquired the predecessor-in-interest to our business, PostInk Technology, LP, a Texas limited partnership, in April 2008 and began realizing revenues from operations in the fourth quarter of 2008. Business Model We offer the COPsync Network, the COPsync911 threat alert service and the COURTsync service via a “software as a service” (SaaS) business model, under which our customers subscribe to use the COPsync Network, the COPsync911 service and the COURTsync service for a specified term. The subscription fees are typically paid annually at the inception of each year of service. Our business model is to obtain subscribers to use our service, achieve a high subscription renewal rate from those subscribers and then grow our revenue through a combination of acquiring new subscribers and obtaining renewals from existing subscribers. Pertinent attributes of our business model include the following: · We have incurred and will continue to incur material research and development costs to continue to build out our infrastructure and add new features and functionality to our offerings. · We incurred start-up cost to establish our services and continue to incur recurring fixed costs to maintain our services. · We acquire subscribers and bring them onto our services, which requires variable acquisition costs related to sales, installation and deployment. · We recruit subscribers with the goal of reaching a level of aggregate subscriber payments that exceeds our fixed (and variable) recurring service costs. · We seek to maintain a high renewal rate among existing subscribers. · We augment these recurring revenues with product revenues from sales of our VidTac law enforcement in-car video system. Assuming that we are successful in obtaining new users of our services, as well as retaining high renewal rates of existing subscribers, we anticipate that the recurring nature of our subscription model will result in annually recurring, sustainable and predictable cash flow and revenue growth, year-over-year. However, there is no assurance that we will be successful in implementing our business model and achieving our operational and financial objectives. 32 Table of Contents Our Products COPsync Network As described above, the COPsync Network is a real-time mobile data information system. Information Sharing Replaces Agency “Information Silos” State and local law enforcement agencies traditionally operate in information “silos.”Information about criminals and criminal activity known to one law enforcement agency is typically contained only in the database of that agency and is not shared or made known to other agencies, even those that are geographically proximate. The only exceptions to these information silos are the FBI National Crime Information Center (NCIC) and each state’s law enforcement telecommunications system (LETS). However, we believe that these available databases have limited value because they only provide adjudicated information, such as certain warrant issuances, convictions or prison sentences. These databases do not provide non-adjudicated information, such as whether the person has made a threat against law enforcement, is a known gang member, has been questioned for suspicious activity, or is known to carry a weapon. Moreover, the NCIC and the LETS information is typically provided only by radio from the local dispatch office for those agencies that do not have in-vehicle computers. With our COPsync Network, patrol officers have in-car, real-time, access to the adjudicated NCIC and LETS data, the EPIC data, and also have access to non-adjudicated data from other agencies and officers using the COPsync Network, regardless of the type of computer infrastructure used by the other agencies. We believe that we are the only provider in the United States whose primary business objective is to connect law enforcement agencies for this purpose. Real-Time Communication Replacing Virtually No Communication Between Agencies Today, patrol officers typically cannot communicate in real-time with officers from other agencies because their radios are not interoperable. Thus, officers have no ability to advise other agencies in real-time of “officer needs assistance” situations, “be on the lookout” notifications (BOLOs), child abductions, robberies or other crimes in progress. Using our COPsync Network, agencies and officers can communicate with each other in real time through instant messaging (computer to computer) or SMS (computer to cell phone). This ability enables virtually instantaneous communication of information to an individual officer, an agency, a county, a state or even the entire country – assuming the recipient is using the COPsync Network. Electronic Tools Replacing Pen and Paper Much of the work (e.g., traffic citations, arrests, suspicious activity reports, crash reports and DUIs) of a typical patrol officer has historically been done with pen and paper. Our COPsync Network provides 21st century electronic tools designed to replace pen and paper. These electronic tools are designed to enable patrol officers to be more efficient. For example, the average DUI arrest in the State of Texas typically takes several hours to process, in part because of the many required handwritten forms involved. Using the COPsync Network, an officer can complete the paperwork for a DUI arrest in a fraction of the time. Routine traffic stops can also be completed much quicker, and the tickets can be seamlessly and electronically sent to the court records management system for processing using the COPsync Network. COPsync911 Threat Alert Service As described above, the COPsync911 threat alert service enables persons to instantly and silently send emergency alerts directly to the closest law enforcement officers in their patrol vehicles and the local 911 dispatch center with the mere click of an icon. Features of the COPsync911 threat alert service include: · Persons can send emergency alerts directly to the closest law enforcement officers’ computers and cell phones while simultaneously alerting the 911 law enforcement dispatch center. · Text alerts are simultaneously sent to others within the targeted location and all officers in the area that subscribe to the COPsync Network. · Once triggered, a crisis communication portal is established among the person sending the alert, the local 911 dispatch center and the responding officers – all in about two seconds. · This crisis communication portal enables all parties to communicate directly, in real-time, as the officers are in route to the scene. 33 Table of Contents · Subsequent alerts sent from the scene by others are automatically added to the initial crisis communication portal, thus providing law enforcement responders real-time situational awareness information. · Responding officers are able to view a diagram of the school or other facility and a map of its physical location through the crisis communication portal. COURTsync System As described above, the COURTsync service enables judges and court personnel to instantly send emergency alerts directly to the closest law enforcement officers in their patrol vehicles and to the local 911 dispatch center, from any computer within the facility. Court personnel are also able to query federal law enforcement databases and databases pertaining to officer safety and dangerous persons. The COURTsync system also provides ensures a new level of protection for judges and court personnel via the following features: · In the event of a courthouse threat, panic alerts, can be activated via Microsoft Windows court computers or mobile device and sent directly to the five geographically closest officers in their patrol cars. · The alerts simultaneously also inform the 9-1-1 dispatch center, which allows unified communication among 9-1-1 dispatch, the court, officers, EMS and fire department. · Court personnel are able to query federal law enforcement databases and databases pertaining to officer safety and dangerous persons. Additionally, COURTsync utilizes our WARRANTsync system to give patrol officers utilizing our COPsync Network access to Class C warrant information from the court, enabling them to collect warrant fees for the court. The WARRANTsync warrant notification/clearing system module includes the following features: · Audibly informs the officer of outstanding Class C warrants after the officer runs a driver’s license during a routine traffic stop. · Sends a message to the court-designated warrant custodian to verify that the Class C warrant is still valid, with information then relayed back to the officer. · Allows the officer to issue a warning or make an arrest for the outstanding Class C warrant, and in the future the service will provide the officer the option to collect fines and fees for the warrant as permitted by Texas HB 121 in 2015. VidTac In-Vehicle Video System Software Driven, Digital In-car Video System Our VidTac in-vehicle video system is a 100% digital, high performance, software-driven video system designed for law enforcement. Typical in-vehicle video systems are “hardware centric” DVR-based systems. The video capture, compression and encryption of the video stream is all performed by the DVR. High-end digital DVR-based systems are expensive, some with an estimated price in excess of $4,500 per system. Our research suggests that these DVR-based video systems are typically replaced, at the same expensive price point every three to four years as new patrol vehicles are placed into service. We believe that our VidTac system, with a list price of $3,550, is price advantageous vis-a-vis other high-end video systems, sincewe are offering the VidTac system at a much lower price than the average price of the DVR-based video systems. Moreover, since our system is software based, most maintenance fixes and updates can be automatically and seamlessly “pushed” to the users, thus avoiding the need for an on-site maintenance visit in many cases. Sales and Marketing We sell our products and services through direct sales efforts and indirectly through distributors and resellers. Virtually all of our sales to-date have been derived from our direct sales efforts. However, we continue our efforts to establish a network of indirect sales channels. We have several distributors and resellers for the COPsync Network and COPsync911 threat alert service and a number of resellers for the VidTac system. We are working with these indirect sales channels to establish processes and systems and otherwise enable them to become a more effective sales channel for our product offerings. 34 Table of Contents Research and Development We have devoted a substantial amount of our resources to software and hardware development activities in recent years. Total research and development expenses for the years ended December 31, 2014 and 2013 were $1,952,786 and $2,157,597, respectively, and $1,261,283 and $1,394,705 for the nine months ended September 30, 2015 and 2014, respectively. The expenses incurred in 2014 were principally devoted to the continued development and refinement of our COPsync911 threat alert service and our VidTac system, and development efforts to enhance the scalability of our COPsync Network and COPsync911 service offerings. The expenses incurred in 2013 were principally driven by the development of our COPsync911 threat alert service, which was launched in the second quarter of 2013. We incurred no capitalized software development costs in the nine-month period ended September 30, 2015, as well as in the years ended December 31, 2014 and 2013. Our cumulative gross capitalized software development costs at December 31, 2014 and at September 30, 2015 were $2,724,082 The cumulative capitalized software development costs, net of amortization costs, at December 31, 2014 and December 31, 2013 were zero and $436,471, respectively. Competition We believe that there is no direct competition to our COPsync Network. We believe that we provide the only law enforcement network that provides real-time access to both adjudicated and non-adjudicated law enforcement databases, plus real-time data sharing and communication across agency jurisdictional boundaries, directly to the patrol car and to all subscribing agencies at the point of incident. We have designed our system to be “vendor neutral,” meaning it is designed to be used in conjunction with systems of other law enforcement technology vendors. There are currently many vendors providing records management, jail management, court management, and computer aided dispatch technology systems to law enforcement agencies. We do not view these vendors as our competitors, since our objective is not to interfere with their relationship with their customers or replace them. Our objective and business model is to provide their customers with the connectivity to connect to other law enforcement agencies. We aspire to be the one vendor connecting all law enforcement agencies, regardless of vendor. There are a number of competitors to our COPsync911 threat alert service, including merely calling “911,” panic buttons, and alarm monitoring services. We do not believe any of these competitors offer the features and functionality provided by the COPsync911 service. We believe there is no direct competition to our COURTsync service. Our COURTsync service combines the features of COPsync 911 and WARRANTsync, which we do not believe has been replicated by a competitor. There are many in-vehicle law enforcement video system vendors, including Coban, Digital Ally, MobileVision, Motorola, and Watchguard Video, whose products compete with our VidTac product offering. We believe that we will be able to capture a reasonable share of the law enforcement in-vehicle video market with our VidTac product due to the following attributes, among others: · Our VidTac system possesses features and functionality that other existing video systems do not possess. · We are offering our VidTac system at a much lower price than the average price of the competing DVR-based video systems. · Since our system is software based, most maintenance fixes and updates can be automatically and seamlessly “pushed” to the users, thus avoiding the need for the delay and inconvenience of on-site maintenance or the return of the system for repair. Intellectual Property We hold a patent (patent no. 9,047,768) entitled, “Method, System and Computer Program for Law Enforcement,” which is utilized in the COPsync Network. This patent, which expires in August 2032, is for a method performed by an information handling system comprising a network connection for communicating information about at least one subject, wherein the subject includes at least one of a subject vehicle or a subject person. We also hold a patent (patent no. 9,143,670) entitled, “Video Capturing System Including Two Independent Image Sensors,” which is utilized in our VidTac product. This patent is for an in-vehicle video system comprising a forward-looking camera system that includes two independent image sensors and associated digital signal processors for processing imagery received from the respective independent image sensors. We also have three pending patents in application. 35 Table of Contents The federal trademark “COPSYNC” is held by a third party, but we dispute the validity of the registered holder’s rights in the mark. If the third party were to assert a trademark infringement claim against us, we could incur substantial costs and expenses of defending the claim and could be forced to relinquish our use of the “COPSYNC” mark and adopt a different trademark. This could cause a loss of the goodwill we have accumulated with respect to the sales of our products and services using the “COPSYNC” mark. We do, however, hold a Texas trademark registration for the mark “COPSYNC,” which expires in May 2018, and can be renewed for subsequent five-year terms as long as the mark remains in use.We also have a trademark registration application pending with the State of Texas for the mark “COPSYNC 911.”Additionally, we hold federal trademark registrations for the marks “VIDTAC” and “WARRANTSYNC,” which expire in December 2022 and January 2024, respectively, and can be renewed for subsequent ten-year terms as long as the marks remain in use. Employees We had 43 full-time employees as of September 30, 2015, a substantial majority of whom are non-management personnel. None of our employees are represented by a labor union. We have not experienced any work stoppages and believe that we have satisfactory employee relations. Government Regulation Our business is subject to regulation by various federal and state governmental agencies. Such regulation includes the anti-trust regulatory activities of the Federal Trade Commission, the Department of Justice (CJIS Division), the consumer protection laws of the Federal Trade Commission, the product safety regulatory activities of the U.S. Consumer Products Safety Commission and environmental regulation by a variety of regulatory authorities in each of the areas in which we conduct business. With regards to the compliance of environmental regulations, our cost of such compliance is minimal. In addition, our customers and potential customers are all governmental entities. As a result, their ability to purchase our product could be subject to governmental regulation at the federal, state and local levels. Selling to government entities can be highly competitive, expensive and time consuming, often requiring significant upfront time and expense without any assurance that we will successfully sell our products to such governmental entity. In order to sell to government entities, we may be required to obtain approval and/or certification by such government entities, and may require the maintenance of certain security clearances for facilities and employees, which can entail administrative time and effort possibly resulting in additional costs and delays. Additionally, such approval and/or certification processes may change, or more stringent processes may be developed, which may restrict our ability to continue to sell to government entities. We are also required to comply with minimum security standards relative to encryption, authorization and transmission of sensitive and confidential information, pursuant to the Criminal Justice Information Services (CJIS) Security Policy. PROPERTIES At September 30, 2015, our principal properties consisted of a leased facility in the Dallas area (approximately 7,000 square feet), where our research and development, sales and marketing, finance and administrative functions are located and a leased facility in New Braunfels, Texas (approximately 2,500 square feet), where our customer support and operational activities are located. The Dallas area location is subject to a sixty-three (63) month sublease expiring on December 1, 2020. The New Braunfels facility is subject to a fifty-one month lease expiring on August 31, 2018. We terminated our previous month-to-month lease for office space located in Canyon Lake, Texas, in June 2014, and moved that office to New Braunfels. We believe our present facilities are adequate for our foreseeable needs, and are currently reviewing lease renewal options for the Dallas facility. LEGAL PROCEEDINGS We are not currently involved in any material legal proceedings. From time-to-time we anticipate we will be involved in legal proceedings, claims, and litigation arising in the ordinary course of our business and otherwise. The ultimate costs to resolve any such matters could have a material adverse effect on our financial statements. We could be forced to incur material expenses with respect to these legal proceedings, and in the event there is an outcome in any that is adverse to us, our financial position and prospects could be harmed. 36 Table of Contents MANAGEMENT Directors and Executive Officers The following table sets forth the name, age and position of each of our directors and executive officers as of December 18, 2015. Name Age Position Year First Elected Director Directors Joseph R. Alosa 76 Chairman of the Board Ronald A. Woessner 58 Chief Executive Officer, Corporate Secretary and Director J. Shane Rapp 39 President and Director Joel Hochberg 80 Director Russell D. Chaney 54 Director Robert L. Harris 40 Director Brian K. Tuskan 50 Director Executive Officers Barry W. Wilson 67 Chief Financial Officer and Treasurer N/A The following includes a brief biography for each of our directors and executive officers, with each director biography including information regarding the experiences, qualifications, attributes or skills that caused our board of directors to determine that each member of our board of directors should serve as a director as of the date of this prospectus. There are no family relationships among any of our directors or executive officers. Directors Joseph R. Alosa, Sr. was elected Chairman of the Board on September 9, 2015 and has served on our board of directors since June 2011. Mr. Alosa is the Chief Executive Officer of the Profile Group, Inc. based in Conway, New Hampshire, Patsy’s Inc. and Patsy’s Leasing Corp. based in Concord, New Hampshire. Mr. Alosa currently operates over a dozen successful transportation industry companies throughout New England and brings decades of business experience working with law enforcement agencies in the Northeast. He serves on numerous community and professional boards in New Hampshire and has served as a representative member of the New England Advisory Board for the Federal Reserve Bank of Boston. Mr. Alosa is an honors graduate of the Stanford Graduate School’s Executive Management Program. We believe that Mr. Alosa’s qualifications to serve on our board of directors include his leadership and experience in the transportation industry, his working with law enforcement agencies in the Northeast and his significant business and investment experience in general. Ronald A. Woessner was elected as our Chief Executive Officer, effective October 1, 2010 and was appointed as a member of our board of directors in June 2011. Mr. Woessner has worked in a senior executive or legal capacity at publicly-held, start-up and emerging technology companies for over twenty years. Prior to his appointment as our Chief Executive Officer in August 2010, Mr. Woessner worked with us in a consulting capacity. From 1998 until 2009, he served as senior vice president and general counsel for Zix Corporation (NASDAQ: ZIXI), a subscription-based, encrypted email SaaS services provider that enables healthcare and financial institutions to comply with HIPAA and GLBA. While employed at Zix Corporation, Mr. Woessner was named as a defendant in a stockholder class action lawsuit alleging securities fraud related to alleged misstatements made by other employees of Zix regarding a new product. The litigation was settled in June 2008 with no admission of wrongdoing by Mr. Woessner or Zix. Prior to that, he served as senior vice president and general counsel for Amtech Corporation (NASDAQ: AMTC), a provider of RFID solutions for railroad car tracking and electronic toll collection installations, including the TOLLTAG system used throughout Texas, Oklahoma and other states and the EZ-PASS system used in the New York, New Jersey and Pennsylvania area. He was previously a corporate and securities attorney with the Dallas-based law firm of Johnson & (Swanson) Gibbs, P.C., where he specialized in public and private equity and debt financings, mergers and acquisitions, and leveraged buy-outs. Mr. Woessner is a magna cum laude graduate of the University of Minnesota law school and a summa cum laude graduate of Texas A&M University. He also holds a compliance and ethics professional certification from the Society of Corporate Compliance and Ethics and a director’s certification from the National Association of Corporate Directors (NACD). We believe that Mr. Woessner’s qualifications to serve on our board of directors include his position as our Chief Executive Officer and his extensive experience in management of emerging technology companies and SaaS service providers. 37 Table of Contents J. Shane Rapp has served as our Presidentand as a member of our board of directors since April 2008. Prior to joining us, Mr. Rapp served as co-founder and President of PostInk Technology, LP from March 2003 until April 2008. Prior to joining PostInk Technology, Mr. Rapp served as co-founder and President of CARad.com from January 2000 until March 2003, where he managed CARad.com's Texas office and its employees. After CARad.com was acquired by eBay, Inc. in March 2003, Mr. Rapp served eBay's Automobile Dealers and Software Developers as an instrumental liaison. Mr. Rapp graduated from the San Antonio Police Academy in 1997. He then began serving as a Deputy Constable for Comal County, Texas. Mr. Rapp furthered his law enforcement education by obtaining a Texas Communications Officers Certification and a Texas Communications Officers Supervisors Certification. In 2004, Mr. Rapp was elected to the position of Constable for Precinct #4 in Comal County, Texas. Mr. Rapp continues to serve in that position. We believe that Mr. Rapp’s qualifications to serve on our board of directors include his position as our President, his status as a co-founder of our business and his extensive experience in law enforcement. Joel Hochberg has been a member of our board of directors since October 2009. He is also the designee of our Series B Preferred Stock. Previously, Mr. Hochberg was the president of a prominent software company in the video game industry, which was later sold to Microsoft in 2004. After the sale of this company, Mr. Hochberg served as a consultant to Microsoft’s X-Box division for three years. Additionally, Mr. Hochberg served as the vice president of Centuri, Inc. (formerly Allied Leisure Industries) a public company and manufacturer of coin operated amusement devices. We believe that Mr. Hochberg’s qualifications to serve on our board of directors include his experience in the software industry, his significant business and investment experience in general, and his leadership of the investor group that invested in our Series B Preferred Stock. In addition to serving as a consultant and advisor to various businesses, Mr. Hochberg has been self-employed since December 2006. Russell D. Chaney leads our business development and strategic alliance activities. Mr. Chaney has previously served as our Chairman of the Board from April 2008 to September 2015 and as our Chief Executive Officer from April 2008 through October 1, 2010. Mr. Chaney also served as our Chief Financial Officer for most of that period. Prior to joining us, Mr. Chaney served as co-founder and Chief Executive Officer of PostInk Technology, LP, our predecessor, from March 2003 until April 2008. Prior to founding PostInk Technology, Mr. Chaney worked with eBay, Inc. from March 2003 until March 2004, serving the eBay Motors and CARad.com division, as well as Dean of Education for the eBay Motors University. Before joining eBay, Mr. Chaney served as co-founder and Chief Executive Officer of CARad.com until its acquisition by eBay in March 2003. Mr. Chaney completed his law enforcement training with San Antonio College in 1989 and immediately began serving as a Deputy Constable in Comal County, Texas, where he continues to serve currently. Mr. Chaney received anAssociate'sDegree - Criminal Justice from Southwest Texas State University. We believe that Mr. Chaney’s qualifications to serve on our board of directors include his past positions with us as our Chief Executive Officer and Chief Financial Officer, his status as a co-founder of our business and his extensive experience in law enforcement. Robert Harris has served on our board of directors since November 2012. Mr. Harris is the chief executive officer of Mainland Bank, in the Houston, Texas area. He is also a principal at the investment fund of 824 Highway 3 Investments, L.P., which holds an investment in the Company. We believe that Mr. Harris’ qualifications to serve on our board of directors include his knowledge of economic trends influencing industries he services, and his management skills, involving financial operations. Brian K. Tuskan was appointed to our board of directors in June 2015. Since 2001, Mr. Tuskan has served as the Senior Director of Security at Microsoft Corporation and has nearly three decades of experience in law enforcement and in the private security sector. Prior to that Mr. Tuskan served more than 12 years in law enforcement with the City of Redmond Police (Washington) and the Honolulu Police Department (Hawaii). He is also a subject matter expert in physical security technologies and security investigations, including major crimes, threat management/workplace violence mitigation, asset protection, frauds and thefts. During his distinguished law enforcement career he served as a patrol officer, ATV specialized unit, SWAT tactical team member, criminal intelligence, undercover narcotics detective, major crimes detective and officer-in-charge. Mr. Tuskan holds a Criminal Justice degree from Wayland Baptist University, a Leadership Certificate from Georgetown University and is a graduate of the University of Washington (Foster School of Business) Executive Development Program. He serves on numerous councils and advisory boards including the Microsoft Worldwide Public Safety and Justice Advisory Council, the Security Strategy Group Advisory Board and the ASIS Leadership & Management Practices Council. Mr. Tuskan filed a petition for personal bankruptcy under Chapter 13 of the federal bankruptcy laws in May 2007 that was subsequently discharged in August 2012. Executive Officers Barry W. Wilson became our Chief Financial Officer in November 2010. Mr. Wilson has worked for over twenty-three years in a variety of accounting and financial capacities at publicly-held, start-up and emerging, technology companies. He servedfrom May 2001 to August 2009 in various capacities for Zix Corporation, most recently as chief financial officer and treasurer from November 2006 to October 2008 as well as vice president of accounting and finance from November 2008 to August 2009. He also served in various financial capacities with its predecessor-in-interest, Amtech Corporation (NASDAQ: AMTC). Mr. Wilson is a licensed certified public accountant with a degree in accounting from Point Park University, Pittsburgh, PA. 38 Table of Contents CORPORATE GOVERNANCE Board of Directors and Committees Our board of directors currently consists of seven members. Members of our board of directors are elected annually and serve until a successor has been elected and qualified or their earlier death, resignation or removal. Our former Series B stockholders will be entitled to nominate a designee to serve on our Board of Directors in the position currently filled by Mr. Hochberg for the Company’s 2016 Annual Meeting and shall be entitled to designate an observer to the Company’s Board of Directors commencing at the 2017 Annual Meeting until the earlier of the 36-month anniversary of the 2016 Annual Meeting or the occurrence of a change of control. Joseph R. Alosa, Robert Harris and Brian K. Tuskan were appointed as members of our board of directors in June 2011, November 2012 and June 2015, respectively. Vacancies on our board are filled by a majority vote of the remaining members of our board. Our board of directors has established an audit committee, a compensation committee, and a nominating and corporate governance committee, each of which operates pursuant to a separate charter adopted by our board of directors. The composition and responsibilities of each committee are described below. Members serve on these committees until their resignation or until otherwise determined by our board of directors. The composition and functioning of our board of directors and all of our committees complies with all applicable requirements of the Sarbanes-Oxley Act, and NASDAQ and SEC rules and regulations. Name Board Compensation Audit Governance Joseph R. Alosa, Sr. X* X X Russell D. Chaney X Robert Harris X X X* X Joel Hochberg X X X* J. Shane Rapp X Brian K. Tuskan X X* X X Ronald A. Woessner X XMember *Chairperson Audit Committee Our audit committee consists of Robert Harris, Joel Hochberg and Brian K. Tuskan, with Mr. Harris chairing the audit committee. Our audit committee members meet the requirements for financial literacy under the applicable rules and regulations of the SEC and NASDAQ. Our board of directors has determined that Mr. Harris is an “audit committee financial expert” as defined under the applicable rules of the SEC and has the requisite financial sophistication as defined under the applicable rules and regulations of NASDAQ. Messrs. Harris, Hochberg and Tuskan are independent directors as defined under the applicable rules and regulations of the SEC and NASDAQ. The audit committee operates under a written charter that satisfies the applicable standards of the SEC and NASDAQ and is available on our website at www.copsync.com/investors. The audit committee’s responsibilities include: · Overseeing management’s establishment and maintenance of processes to provide for the reliability and integrity of the accounting policies, financial statements, and financial reporting and disclosure practices of the Company; · Overseeing management’s establishment and maintenance of processes to provide for an adequate system of internal control over financial reporting at the Company and assists with the oversight by the board of directors and the Corporate Governance Committee of the Company’s compliance with applicable laws and regulations; · Overseeing management’s establishment and maintenance of processes to provide for compliance with the Company’s financial policies; · Overseeing the independence of the independent registered public accounting firm and the qualifications and effectiveness of the independent registered public accounting firm; · Preparing the report of the Audit Committee for inclusion in the Company’s annual proxy statement in accordance with applicable rules and regulations; · Appointing, retaining, and reviewing the performance of the independent registered public accounting firm; and · Evaluating the Committee’s performance annually. 39 Table of Contents Compensation Committee Our compensation committee consists of Joseph Alosa, Robert Harris and Brian Tuskan, with Mr. Tuskan chairing the compensation committee. All members of our compensation committee are independent under the applicable rules and regulations of the SEC and NASDAQ for the compensation committee members. The compensation committee operates under a written charter that satisfies the applicable standards of the SEC and NASDAQ and is available on our website at www.copsync.com/investors. The compensation committee’s responsibilities include: · Making recommendations to the Board with respect to the structure of overall incentive compensation and equity-based plans applicable to executive officers or other employees and administers such plans; · Selecting and retaining outside consultants to review and recommend appropriate types and levels of executive compensation, with the sole authority to approve consultant fees and other retention terms. Terminates such consultants as necessary; · Preparing the report of the Management Development and Compensation Committee for inclusion in the Company’s proxy statement in accordance with applicable rules and regulations; and · Evaluating the Committee’s performance annually. Nominating and Corporate Governance Committee Our nominating and corporate governance committee consists of Joseph Alosa, Robert Harris, Joel Hochberg and Brian Tuskan, with Mr. Hochberg chairing the nominating and corporate governance committee. All members of our nominating and corporate governance committee are independent under the applicable rules and regulations of the SEC and NASDAQ. The nominating and corporate governance committee operates under a written charter that satisfies the applicable standards of the SEC and NASDAQ and is available on our website at www.copsync.com/investors. The nominating and corporate governance committee’s responsibilities include: · Monitoring compliance with the Company’s Global Code of Conduct and all applicable laws and regulations; · Notifying the Audit Committee of any matters regarding accounting, internal control, or audit matters of which the Committee has become aware as a result of monitoring the Company’s compliance efforts; and · Identifying qualified candidates to serve on the Board, including candidates recommended by shareholders, and reviews Board candidate qualifications, selection criteria, and any potential conflicts with the Company’s interests. Compensation Committee Interlocks and Insider Participation None of the members of the compensation committee is or has at any time during the past fiscal year been an officer or employee of the company. None of our executive officers serve or in the past fiscal year has served as a member of the board of directors or compensation committee of any other entity that has one or more executive officers serving as a member of our board of directors or compensation committee. Director Independence Our Board of Directors has determined that four out of our seven directors are currently “independent directors” as that term is defined in Rule 5605(a)(2) of the NASDAQ Listing Rules. These four directors are Joseph Alosa, Joel Hochberg, Robert Harris and Brian K. Tuskan. Further, the definition of “independent directors” in the NASDAQ Listing Rules does not currently apply to us because we are not listed on NASDAQ. However, if we are successful in listing our common stock and warrants on The NASDAQ Capital Market, we will be required to have a majority of independent directors and we intend to comply with all applicable requirements relating to director independence prior to such listing. 40 Table of Contents Board Attendance Our Board held five meetings during the fiscal year ended December 31, 2014, four of which were regularly scheduled meetings. Aside from Mr. Harris and Mr. Alosa, each of our directors attended at least 75% of the meetings of our Board held in 2014. We encourage each of our directors to attend each annual meeting of stockholders, when such meetings are held. We did not hold an annual meeting of stockholders in 2014. Board Leadership Structure and the Role of the Board in Risk Oversight Board Leadership Structure The positions of our chairman of the board and Chief Executive Officer are separated. Separating these positions allows our Chief Executive Officer to focus on our day-to-day business, while allowing the chairman of the board to lead our board of directors in its fundamental role of providing advice to and independent oversight of management. Our board of directors recognizes the time, effort and energy that the Chief Executive Officer must devote to his position in the current business environment, as well as the commitment required to serve as our chairman, particularly as our board of directors’ oversight responsibilities continue to grow. Our board recognizes the importance of having an independent director serve as chairman, which is why Mr. Alosa was recently appointed as our first independent chairman. Our board of directors also believes that this structure ensures a greater role for outside directors in the oversight of the company and active participation of outside directors in setting agendas and establishing priorities and procedures for the work of our board of directors. Although our bylaws do not require that we separate the chairman of the board and Chief Executive Officer positions, our board of directors believes that having separate positions is the appropriate leadership structure for us at this time. Our board recognizes that depending on the circumstances, other leadership models, such as combining the role of chairman of the board with the role of Chief Executive Officer, might be appropriate. Accordingly, our board may periodically review its leadership structure. Our board of directors believes its administration of its risk oversight function has not affected its leadership structure. Role of the Board in Risk Oversight We face a number of risks, including those described under the caption “Risk Factors” contained elsewhere in this prospectus. Our board of directors believes that risk management is an important part of establishing, updating and executing on our business strategy. Our board of directors has oversight responsibility relating to risks that could affect the corporate strategy, business objectives, compliance, operations, and the financial condition and performance of the company. Our board of directors focuses its oversight on the most significant risks facing us and on our processes to identify, prioritize, assess, manage and mitigate those risks. Our board of directors receives regular reports from members of the company’s senior management on areas of material risk to us, including strategic, operational, financial, legal and regulatory risks. While our board of directors has an oversight role, management is principally tasked with direct responsibility for management and assessment of risks and the implementation of processes and controls to mitigate their effects on us. Stockholder Communications with the Board Stockholders and other interested parties may make their concerns known confidentially to the Board of Directors or the independent directors by sending an email to invest@copsync.com. Each communication should specify the applicable addressee or addressees to be contacted as well as the general topic of the communication. The Company will initially receive and process communications before forwarding them to the addressee. The Company generally will not forward to the directors a communication that it determines to be primarily commercial in nature or related to an improper or irrelevant topic, or that requests general information about the Company. Code of Ethics All Company employees and directors, including the CEO and the Chief Financial Officer, are required to abide by the Company’s Code of Conduct to ensure that the Company’s business is conducted in a consistently legal and ethical manner. The Code of Conduct forms the foundation of a comprehensive program that requires compliance with all corporate policies and procedures and seeks to foster an open relationship among colleagues that contributes to good business conduct and an abiding belief in the integrity of our employees. The Company’s policies and procedures cover all areas of professional conduct, including employment policies, conflicts of interest, intellectual property, and the protection of confidential information, as well as strict adherence to all laws and regulations applicable to the conduct of the Company’s business. 41 Table of Contents Employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Conduct. The full text of the Code of Conduct is available on our website at www.copsync.com/investors. Corporate Governance Guidelines Our corporate governance guidelines are designed to help ensure effective corporate governance. Our corporate governance guidelines cover topics including, but not limited to, director qualification criteria, director responsibilities, director compensation, director orientation and continuing education, communications from stockholders to the board, succession planning and the annual evaluations of the board and its committees. Our corporate governance guidelines are reviewed by the nominating and corporate governance committee of our board and revised when appropriate. The full text of our corporate governance guidelines are available on our website at www.copsync.com/investors. EXECUTIVE AND DIRECTOR COMPENSATION Executive Compensation The following table sets forth certain information with respect to compensation for the years ended December 31, 2014 and 2013 paid to our chief executive officer and our two other most highly compensated executive officers as of December 31, 2014. In this prospectus, we refer to these individuals as our named executive officers. Summary Compensation Table Name and Salary Total Principal Position Year Ronald A. Woessner $ Chief Executive Officer Barry W. Wilson Chief Financial Officer Russell D. Chaney Chairman of the Board Outstanding Equity Awards at 2014 Fiscal Year-End The following table sets forth the equity awards outstanding at December 31, 2014 for each of the named executive officers. Option awards Stock awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Option Exercise Price ($) Option Expiration Date Number of Shares, Units or Other Rights That Have Not Vested (#) Market Value or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) Ronald A. Woessner (1) $ 7/27/2020 Barry W. Wilson (2) $ 9/1/2020 Russell D. Chaney (3) $ 12/16/2019 Mr. Woessner received options to purchase 40,000 shares of our common stock, vesting in 12 equal quarterly installments, beginning on November 27, 2010, and 40,000 shares of restricted common stock, vesting in 12 equal quarterly installments, beginning on December 1, 2010. These options and restricted stock shares are fully vested. Mr. Wilson received options to purchase 25,000 shares of our common stock, vesting in 12 equal quarterly installments, beginning on December 1, 2010. These options are fully vested. Mr. Chaney’s spouse, an employee, received options to purchase 3,000 shares of our common stock, vesting in sixty equal monthly installments, beginning January 16, 2010. 42 Table of Contents 401(k) Plan We offer a tax qualified defined contribution 401(k) Profit Sharing Plan that covers all full time employees. Our employees are eligible to participate in the plan upon their initial employment. We made no matching contributions to participants in 2014 or 2013. Expenses relating to the 401(k) plan were approximately $1,308 for the fiscal year ended December 31, 2014 and $1,258 for the fiscal year ended December 31, 2013. We have no other plans that provide for the payment of retirement benefits or benefits that will be paid primarily after retirement. Employment Contracts, Termination of Employment and Change in Control In April 2008, when we completed the transaction with PostInk Technology, LP, in which PostInk became our wholly-owned subsidiary, we assumed the obligations of PostInk under existing employment agreements with Russell D. Chaney, our new Chief Executive Officer, and J. Shane Rapp, our new President. In April 2009, we entered into amended and restated employment agreements with Mr. Chaney and Mr. Rapp, described below, primarily to clarify that Mr. Chaney and Mr. Rapp will continue as employees of COPsync, and not PostInk, and to clarify certain other terms of the employment agreements. Pursuant to the amended and restated employment agreements, Mr. Chaney and Mr. Rapp agreed to forgo grants of nonqualified options and shares of restricted stock described in the original employment agreements with PostInk. Under an employment agreement dated April 29, 2009, we agreed to employ Mr. Chaney as our Chief Executive Officer (currently Mr. Woessner) at a base salary of not less than $160,000, which may not be reduced without Mr. Chaney’s consent. Mr. Chaney has voluntarily agreed to accept a reduced salary of $120,000, accept alternative roles at the Company, and to forego 401(k) matching and life insurance coverage, until we become profitable or we raise sufficient funding to sustain our operations. Mr. Chaney is also eligible for discretionary bonuses and other incentives, including stock incentives, as determined by our board of directors. Under the agreement, we must provide Mr. Chaney with a term life insurance policy in the amount of $350,000, payable to beneficiaries designated by Mr. Chaney, and match his contributions to our 401(k) plan at 100%. The employment agreement has an initial term through December 31, 2015, with successive one-year renewal terms unless either party gives 30 days prior notice to the contrary. If we terminate Mr. Chaney for any reason other than for “cause” or Mr. Chaney terminates his employment for “good reason,” as such terms are defined in the employment agreement, prior to the end of the initial term or any renewal term, Mr. Chaney is entitled to a lump sum payment equal to the lesser of 200% of the remaining base salary for the initial term or renewal term, as the case may be, or $1,500,000. In the event we experience a change in control, Mr. Chaney may terminate his employment agreement for “good reason.”Additionally, Mr. Chaney has agreed to return all confidential information to us upon his termination, and to not solicit our customers or employees or compete with us for two years after the termination of his employment. Under an employment agreement dated April 29, 2009, we agreed to employ Mr. Rapp as our Presidentat a base salary of not less than $115,000 through April 1, 2010, at which point Mr. Rapp’s base salary increases to not less than $130,000, which may not be reduced without Mr. Rapp’s consent. Mr. Rapp has voluntarily agreed to accept a reduced salary of $91,000, and to forego 401(k) matching and life insurance coverage, until we become profitable or we raise sufficient funding to sustain our operations. Mr. Rapp is also eligible for discretionary bonuses and other incentives, including stock incentives, as determined by our board of directors. Under the agreement, we must provide Mr. Rapp with a term life insurance policy in the amount of $350,000, payable to beneficiaries designated by Mr. Rapp, and match his contributions to our 401(k) plan at 100%. The employment agreement has an initial term through December 31, 2015, with successive one-year renewal terms unless either party gives 30 days prior notice to the contrary. If we terminate Mr. Rapp for any reason other than for “cause” or Mr. Rapp terminates his employment for “good reason,” as such terms are defined in the employment agreement, prior to the end of the initial term or any renewal term, Mr. Rapp is entitled to a lump sum payment equal to the lesser of 200% of the remaining base salary for the initial term or renewal term, as the case may be, or $1,500,000. In the event we experience a change in control Mr. Rapp may terminate his employment agreement for “good reason.”Additionally, Mr. Rapp has agreed to return all confidential information to us upon his termination, and to not solicit our customers or employees or compete with us for two years after the termination of his employment. Under a stock restriction agreement entered into as of August 27, 2010, we issued to Mr. Woessner 40,000 restricted shares of our common stock, which shares were conveyed to us by Mr. Chaney for the purpose of making the grant to Mr. Woessner. The restricted stock vested ratably intwelve quarterly installments, beginning December 1, 2010. All of the shares of restricted stock were fully vested at December 31, 2013. Under a stock option agreement dated August 27, 2010, we granted Mr. Woessner options to purchase 40,000 shares of our common stock, with an exercise price of $4.50 per share, under our 2009 Long-Term Incentive Plan. These options vested quarterly during a three-year period and at a ratable amount, beginning on November 27, 2010. These options were fully vested at December 31, 2013. 43 Table of Contents Under a stock option agreement dated September 1, 2010, we granted Mr. Wilson options to purchase 25,000 shares of our common stock, with an exercise price of $4.00 per share, under our 2009 Long-Term Incentive Plan. These options vested quarterly during a three-year period and at a ratable amount, beginning on December 1, 2010. These options were fully vested at December 31, 2013. We do not currently have an employment agreement with Messrs. Woessner and Wilson and do not expect to enter into such agreements following the consummation of this offering. Director Compensation Except for the compensation to which Mr. Chaney and Mr. Rapp are entitled pursuant to the terms of their respective employment agreements, and the compensation to which Mr. Woessner is entitled in connection with his service as our Chief Executive Officer, none of Mr. Chaney, Mr. Rapp or Mr. Woessner receives any further compensation for service on our board of directors. Our practice for compensating outside directors provides for an annual issuance of stock options to purchase shares of our common stockat a future date. The program consists of the grant of an option to purchase 1,000 shares of our common stock at the time of initial election to our board of directors, and, beginning in 2015, an annual grant of an option to purchase 1,200 shares of our common stock on the first business day of each year, assuming the director has served at least six months on our board of directors at the time of the option grant. If a director has not served as a director for six months at the time of the annual grant, then the director will not receive a grant for that year. The vesting of the stock options is over a three-year period, with 33% vesting on the one-year anniversary of the date of grant, and the remainder vesting ratably over the next eight quarters. Summary Director Compensation Table Stock Option Fees Awards Awards Total Director's Name Year Joel Hochberg (1) - - $ $ - - $ $ Joseph Alosa (2) - - $ $ - - $ $ Robert Harris (3) - - $ $ - - $ - $ - Mr. Hochberg received options to purchase 500 shares of common stock at an exercise price of $5.00 per share on January 2, 2014, and on January 2, 2013, respectively, of which options to purchase 292 shares of common stock had vested at December 31, 2014. Mr. Alosa received options to purchase 500 shares of common stock at an exercise price of $5.00 per share on January 2, 2014 and January 2, 2013, respectively, of which options to purchase 292 shares of common stock had vested at December 31, 2014. Mr. Harris received options to purchase 500 shares of common stock at an exercise price of $5.00 per share on January 2, 2014, of which no shares of common stock had vested at December 31, 2014. Mr. Harris did not receive a stock option grant 2013 because he had not served on the Board for the preceding 6 months at the time of the 2013 grant. CERTAIN RELATIONSHIPS AND RELATED PERSON TRANSACTIONS We do not believe any of our non-employee directors has a material relationship with us that could interfere with his ability to exercise independent judgment in carrying out his responsibilities. The Company’s Board of Directors has reviewed and approved of each of the following transactions. The Company’s Code of Conduct governs the Board’s consideration of transactions which could give rise to a conflict of interest, mandating that each director disclose any potential conflict of interest and permitting the Board to determine that such director may not participate in deliberations relating to the consideration of the transaction giving rise to such conflict of interest. The full text of the Code of Conduct is available on our website at www.copsync.com/investors. In November 2013, the Company executed two equipment leases with an equipment financing company owned by Joseph Alosa, Sr., one of our directors, for the specific purpose of financing the purchase of certain third-party equipment to be sold to contracted customers. The aggregate amount due on the leases was in the aggregate of $313,477. Both leases were to expire in May 2014. The expiration dates for both leases were formally extended until June 25, 2015. On August 31, 2015, an amended lease agreement was entered into with a new expiration date of August 31, 2019. Under the amended lease agreement, the Company paid $60,000 on delivery and must make monthly payments of $5,464.69. At the termination of lease, the Company may purchase the equipment for $65,576. 44 Table of Contents On September 14, 2012, 824 Highway 3 Investments, L.P., for which Robert Harris, who became a member of our board of directors on November 9, 2012, is a principal, purchased 50,000 shares of our common stock, and a four year warrant to acquire an additional 10,000 shares of our common stock, for $250,000 in cash. On November 14, 2012, 824 Highway 3 Investments, L.P. purchased an additional 100,000 shares of our common stock, and a four year warrant to acquire an additional 20,000 shares of our common stock, for $500,000 in cash. The exercise price for the warrant to purchase 20,000 shares of our common stock is $10.00 per share, and the exercise price for the warrant to purchase 10,000 shares of our common stock is $5.00 per share. In December 2012, Ronald A. Woessner, our chief executive officer, loaned us $120,000, which was evidenced by a demand promissory note bearing interest at the annual rate of 3%. In February 2013, we issued a convertible promissory note in the original principal amount of $120,534, the amount of the principal and accrued interest of the demand note, which replaced the demand note. This convertible note bears 3% interest per annum and was due on March 31, 2016. In September 2015, Mr. Woessner converted this note into 24,107 shares of our common stock. In August 2013, Mr. Woessner, our chief executive officer loaned the Company $40,000, which was evidenced by a convertible promissory note bearing interest at 3% annually. The note was originally due March 31, 2014; however, the due date was extended to March 31, 2016. In September 2015, Mr. Woessner converted this note into 8,000 shares of our common stock. In November 2013, the spouse of Mr. Woessner, our chief executive officer, loaned the Company $60,000, which was evidenced by a demand promissory note bearing interest at 3% annually. The demand note was replaced shortly thereafter with a convertible promissory note totaling $60,000, also bearing 3% annual interest and originally due March 31, 2014; however, the due date had been extended to March 31, 2016. In September 2015, Mr. Woessner converted this note into 12,000 shares of our common stock. On February 28, 2014, the Company executed a $25,000, sixty-day promissory note payable to Mr. Woessner, ourchief executive officer for a loan in the same amount. The note bears interest at 3.0% per annum, which is due upon maturity of the promissory note. In the fourth quarter of 2014, the Company repaid $17,500 of the principal amount of the note, leaving an outstanding balance of $7,500. The Company’s chief executive officer elected to extend the maturity date of this note to March 31, 2016. The remaining $7,500 balance was used by Mr. Woessner to pay the exercise price for warrants that he exercised in September 2015. In December 2014, the Company executed a capital lease involving two automobiles with an equipment financing company owned by Mr. Alosa. The total value of the transactions was $35,098, consisting of: a term of four years; monthly lease payments during the term; and an effective annual interest rate of 9%. On May 11, 2015, the Company entered into a short-term loan arrangement with a third party, with the initial principal of such loan equal to $300,000. This short-term loan matures on November 6, 2015 and bears interest at a rate of 35.0% during the term of the loan. Ronald A. Woessner, our chief executive officer, personally guaranteed this loan. On June 11, 2015, Mr. Alosa provided the company a $50,000, ninety-day loan for working capital purposes. The maturity of this loan has been extended until the closing of this offering. This loan bears interest at a rate of 8% per annum. On June 29, 2015, the Company entered into a short-term loan arrangement with a third party, with the initial principal of such loan equal to $50,000. This short-term loan matures on October 29, 2015 and bears interest at a rate of 40.0% during the term of the loan. Ronald A. Woessner, our chief executive officer, personally guaranteed this loan. In November 2015, we entered into an agreement with our Series B stockholders, including Mr. Hochberg, our director. Pursuant to this agreement, we amended the terms of his warrant to reduce the exercise price from $10.00 per share to $6.25 per share in exchange for his present exercise of his warrant in full for cash. Additionally, as consideration for Mr. Hochberg agreeing to convert his shares of Series B Preferred Stock into shares of our common stock, terminate the Investors’ Rights Agreement and waive any rights he may have under such agreement, we agreed to issue to him an additional 23,750 shares of our common stock (in addition to the shares he will receive upon conversion of his Series B preferred stock and exercise of his Series B warrants) and pay accrued dividends on his shares of Series B Preferred Stock in cash within 30 days of listing on The NASDAQ Capital Market. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors, executive officers and persons who beneficially own more than ten percent (10%) of a registered class of our equity securities to file reports of ownership and changes in ownership of our common stock and other equity securities with the SEC on a timely basis. Based solely upon a review of Forms 3, 4 and 5 and amendments to these forms furnished to us, we believe all parties subject to the reporting requirements of Section 16(a) of the Exchange Act filed on a timely basis all such required reports during and with respect to our 2014 fiscal year. 45 Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table provides information as of December 10, 2015, concerning beneficial ownership of our capital stock held by (1) each person or entity known by us to beneficially own more than 5% of any class of our voting securities, (2) each of our directors, (3) each of our named executive officers, and (4) all of our current directors and executive officers as a group. Beneficial ownership is determined under the rules of the SEC and generally includes voting or investment power with respect to securities. Percentages are calculated based on 8,326,563shares of our common stock and 100,000 shares of our Series A Preferred Stock outstanding. The address for our officers and directors is 16415 Addison Road, Suite 300, Addison, Texas 75001. Series A Preferred Stock Beneficially Owned Name and Address of Beneficial Owner Number of Shares Beneficially Owned Percentage of Class Number of Shares Beneficially Owned Percentage of Class Percentage of Voting Power (8) Russell D. Chaney % % % J. Shane Rapp % % % Ronald A. Woessner % % Barry W. Wilson * * Joel Hochberg % % Joe Alosa, Sr. % % Robert Harris % % All directors and executive officers, as a group (7 persons) % % % Includes 759,954 shares held by Mr. Chaney directly, 144,366 shares held jointly with his spouse, 8,500 shares issuable upon exercise of a warrant held by Mr. Chaney, 3,000 shares purchasable by Mr. Chaney’s spouse within 60 days under an option agreement, 19,420 shares held by RSIV, LLC, which is controlled and owned equally by Mr. Chaney and Mr. Rapp, and 2,000 shares issuable upon conversion of 100,000 shares of our Series A preferred stock held by RSIV, LLC. Includes 296,945 shares held by Mr. Rapp directly, 19,420 shares held by RSIV, LLC, which is controlled and owned equally by Mr. Chaney and Mr. Rapp, 8,500 shares issuable upon exercise of a warrant held by Mr. Rapp and 2,000 shares issuable upon conversion of 100,000 shares of our Series A preferred stock held by RSIV, LLC. Includes 138,106 shares held by Mr. Woessner directly, 12,000 shares held by Mr. Woessner’s spouse, 40,000 shares purchasable by Mr. Woessner within 60 days under an option agreement and 30,000 shares issuable upon exercise of a warrant held by Mr. Woessner. Includes 5,700 shares held by Mr. Wilson, 5,700 shares issuable upon exercise of a warrant held by Mr. Wilson and 25,000 shares purchasable by Mr. Wilson within 60 days under an option agreement. Includes 51,213 shares held by Veronica W, LLC, which is controlled by Mr. Hochberg, 16,000 shares issuable upon exercise of a warrant held by Veronica, and 2,250 shares purchasable by Mr. Hochberg within 60 days under an option agreement. Includes 26,000 shares held by Mr. Alosa directly, 10,000 shares held jointly with his spouse, 2,750 shares purchasable by Mr. Alosa within 60 days under an option agreement, 88,000 shares issuable upon exercise of a warrant held by Mr. Alosa and 2,000 shares issuable upon exercise of a warrant held by Mr. Alosa’s spouse. Includes 150,000 shares and 10,000 shares issuable upon exercise of warrants, both of which are held by the investment fund of 824 Highway 3 Investments, L.P., of which Mr. Harris is a principal, and 1,292 shares purchasable by Mr. Harris within 60 days under an option agreement. Mr. Harris disclaims beneficial ownership of these shares and warrants. Based upon total votes of all outstanding shares of our capital stock. Our Series A preferred stock votes as a class with our common stock on the basis of 750 votes per share of Series A preferred stock. 46 Table of Contents DESCRIPTION OF CAPITAL STOCK We currently have two classes of outstanding equity securities, as more fully described below. Common Stock Holders of shares of our common stock are entitled to: (i) one vote per share on all matters requiring a shareholder vote; (ii) a ratable distribution of dividends, if and when, declared by our Board of Directors; and (iii) in the event of a liquidation, dissolution or winding up of COPsync, to share ratable in all assets remaining after all of our indebtedness has been provided for or satisfied. Holders of Common Stock do not have preemptive rights to acquire any of our additional, unissued or treasury shares or our securities convertible into or carrying a right to subscribe for or acquire our shares of capital stock. Holders of Common Stock are not entitled to cumulative voting. As of December 17, 2015, 8,342,903 shares of our common stock were issued and outstanding. Preferred Stock Our authorized capital also consists of 1,000,000 shares of preferred stock, par value $0.0001, 100,000 of which have been designated as Series A preferred stock and 375,000 of which have been designated Series B preferred stock. The remaining 525,000 shares have yet to be designated or issued. All of the issued shares of Series B preferred stock have converted into shares of common stock and, accordingly, there are no shares of Series B preferred stock outstanding. The unissued preferred stock may be issued from time to time in one or more series, and our Board of Directors is authorized to issue such stock in one or more series and to fix from time to time the number of shares to be included in any series and the designations, powers, preferences and relative, participating, option or other special rights, and qualifications, limitations or restrictions thereof, of all shares of such series. Series A Preferred Stock The Company has outstanding a total of 100,000 shares of its Series A Preferred Stock. Each 50 shares of Series A Preferred Stock is convertible into one share of common stock, but has voting rights of 750 votes per share. Upon the occurrence of certain events, each share of the Company's Series A Preferred Stock shall automatically be converted into fully-paid non-assessable shares of common stock at the then-effective conversion rate (currently 50:1) for such share. The events that may trigger this automatic conversion event are as follows: (1) immediately prior to the closing of firm commitment initial public offering, or (2) upon the receipt of the Company of a written request for such conversion from the holders of at least a majority of the Series A Preferred stock then outstanding, or if later, the effective date for conversion specified in such requests. These shares are held by the co-founders of the Company. Options As of September 30, 2015, there are options outstanding that have been issued to our officers, directors, employees and an independent contractor to purchase 202,100 shares of our common stock pursuant to our 2009 Long-Term Incentive Plan. Warrants As of September 30, 2015, there were warrants outstanding that had been issued to nonemployees or with financing transactions to purchase 440,944 shares of our common stock. These warrants have expiration dates between November 2015 and October 2019 with exercise prices ranging from $5.00 to $22.50. On July 14, 2015, July 23, 2015 and August 10, 2015 we issued warrants to purchase 200,307 shares of our common stock. These warrants expire on July 14, 2020, July 23, 2020 and August 10, 2020, respectively. The exercise price of these warrants is $7.50 per share. The Company has entered an agreement with the warrant holders to clarify the number of shares of common stock underlying the warrants and to reduce the exercise price of these warrants to $3.125 per share. On September 9, 2015, we issued to three advisors warrants to purchase an aggregate amount of 32,000 shares of our common stock. These warrants have expiration dates of September 9, 2020 and an exercise price of $8.50. 47 Table of Contents In September, October and November2015, certain holders of convertible promissory notes, non-convertible promissory notes and trade payables agreed to convert amounts owed under such instruments into shares of common stock. In connection with the conversion of amounts owed under the non-convertible promissory notes and trade payables, we agreed to issue warrants to purchase an aggregate amount of 156,539 shares of our common stock. These warrants expire 5 years from issuance and have an exercise price equal to 110% of the per share price in this offering. On November 18, 2015, we issued warrants to purchase up to 3,028,572 shares of our common stock at a price equal to $3.125 per share. These warrants are exercisable immediately and terminate on November 18, 2020. These warrants are registered on a Registration Statement on Form S-1 (File No. 333-206460) and listed on The NASDAQ Capital Market under the symbol “COYNW”. Registration Rights Agreement On July 14, 2015, July 23, 2015 and August 10, 2015,in connection with the Private Offerings, we entered into a Registration Rights Agreement with the purchasers of our securities (the “Purchasers”) in the Private Offerings. Pursuant to the terms of this agreement, we are required to file a registration statement with the SEC that covers all of the Registrable Securities (as such term is defined in the Registration Rights Agreement) under the agreement. Such a registration statement must be filed within 30 calendar days following certain public offerings of our securities, but no later than October 15, 2015. The Company has entered into an agreement to extend such date to December 18, 2015 and waive all accrued penalties in exchange for clarifying the number of shares underlying the warrants issued to the Purchasers and reducing the exercise price of such warrants from $7.50 per share to $3.125 per share. Furthermore, the Purchasers may request that we add any Registrable Securities to a registration statement filed by us and, under certain conditions, we may be required to do so. These registration rights terminate automatically upon repayment of any notes issued to the Purchasers as part of the Private Offerings. This agreement also contains certain covenants, representations and warranties customary with respect to similar agreements. The above summary of Registration Rights Agreement is qualified in its entirety by the agreement, itself, which is filed as Exhibit 10.20 hereto. Anti-takeover Effects of Certain Provisions of Our Certificate of Incorporation and Bylaws Our certificate of incorporation contains provisions that could make it more difficult to acquire control of our company by means of a tender offer, open market purchases, a proxy contest or otherwise. A description of these provisions is set forth below. Preferred Stock We believe that the availability of the preferred stock under our certificate of incorporation provides us with flexibility in addressing corporate issues that may arise. Having these authorized shares available for issuance allows us to issue shares of preferred stock without the expense and delay of a special stockholders’ meeting. The authorized shares of preferred stock, as well as shares of common stock, will be available for issuance without further action by our stockholders, unless action is required by applicable law or the rules of any stock exchange on which our securities may be listed. The board of directors has the power, subject to applicable law, to issue series of preferred stock that could, depending on the terms of the series, impede the completion of a merger, tender offer or other takeover attempt that some, or a majority, of the stockholders might believe to be in their best interests or in which stockholders might receive a premium for their stock over the then prevailing market price of the stock. Special Meetings of Stockholders Our bylaws provide that special meetings of stockholders may be called only by the Chairman of the Board, the President or the Vice President. Anti-Takeover Effects of Delaware Law Section 203 of the Delaware General Corporation Law (the “DGCL”) provides that, subject to exceptions specified therein, an “interested stockholder” of a Delaware corporation shall not engage in any “business combination,” including general mergers or consolidations or acquisitions of additional shares of the corporation, with the corporation for a three-year period following the time that such stockholder becomes an interested stockholder unless: · prior to such time, the board of directors of the corporation approved either the business combination or the transaction which resulted in the stockholder becoming an interested stockholder; · upon consummation of the transaction which resulted in the stockholder becoming an “interested stockholder,” the interested stockholder owned at least 85% of the voting stock of the corporation outstanding at the time the transaction commenced (excluding specified shares); or · on or subsequent to such time, the business combination is approved by the board of directors of the corporation and authorized at an annual or special meeting of stockholders, and not by written consent, by the affirmative vote of at least 66 2/3% of the outstanding voting stock not owned by the interested stockholder. 48 Table of Contents Under Section 203, the restrictions described above also do not apply to specified business combinations proposed by an interested stockholder following the announcement or notification of one of specified transactions involving the corporation and a person who had not been an interested stockholder during the previous three years or who became an interested stockholder with the approval of a majority of the corporation’s directors, if such transaction is approved or not opposed by a majority of the directors who were directors prior to any person becoming an interested stockholder during the previous three years or were recommended for election or elected to succeed such directors by a majority of such directors. The restrictions described above also do not apply to specified business combinations with a person who is an “interested stockholder” prior to the time when the corporation’s common stock is listed on a national securities exchange, so these restrictions would not apply to a business combination with any person who is one of our stockholders prior to this offering. Except as otherwise specified in Section 203, an “interested stockholder” is defined to include: · any person that is the owner of 15% or more of the outstanding voting stock of the corporation, or is an affiliate or associate of the corporation and was the owner of 15% or more of the outstanding voting stock of the corporation at any time within three years immediately prior to the date of determination; and · the affiliates and associates of any such person. Under some circumstances, Section 203 makes it more difficult for a person who is an interested stockholder to effect various business combinations with us for a three-year period. Transfer Agent and Registrar Our transfer agent and registrar for our common stock is Nevada Agency and Transfer Company, located at 50 West Liberty Street, Suite 880, Reno, Nevada 89501. NASDAQ Capital Market Our common stock is listed on the NASDAQ Capital Market under the trading symbol “COYN”. LEGAL MATTERS The validity of the shares of our common stock to be issued in this offering will be passed upon for us by our counsel, Harter Secrest & Emery LLP, Rochester, New York. EXPERTS PMB Helin Donovan, LLP, independent registered public accounting firm, has audited our financial statements at December31, 2014 and 2013, and for each of the two years in the period ended December31, 2014, as set forth in their report. We have included our financial statements in this prospectus and elsewhere in this registration statement in reliance on PMB Helin Donovan, LLP’s report, given on their authority as experts in accounting and auditing. 49 Table of Contents WHERE YOU CAN FIND MORE INFORMATION We have filed with the SEC a registration statement on Form S-1 under the Securities Act with respect to the shares of our common stock and warrants offered by this prospectus. This prospectus, which constitutes part of that registration statement, does not contain all of the information set forth in the registration statement or the accompanying exhibits and schedules. Some items included in the registration statement are omitted from this prospectus in accordance with the rules and regulations of the SEC. For further information with respect to us and the common stock offered in this prospectus, we refer you to the registration statement and the accompanying exhibits and schedules. Statements contained in this prospectus regarding the contents of any contract, agreement or any other document are summaries of the material terms of these contracts, agreements or other documents. With respect to each of these contracts, agreements or other documents filed as an exhibit to the registration statement, reference is made to such exhibit for a more complete description of the matter involved. A copy of the registration statement and the accompanying exhibits and schedules and any other document we file may be inspected without charge and copied at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. The SEC maintains a website that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. The address of the SEC’s website is www.sec.gov. We are subject to the information and periodic reporting requirements of the Exchange Act, and we file periodic reports, proxy statements and other information with the SEC. These periodic reports, proxy statements and other information are available for inspection and copying at the public reference room and website of the SEC referred to above. We maintain a website at www.copsync.com. You will be able to access our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and amendments to those reports, proxy statements and other information to be filed or furnished pursuant to Section13(a) or 15(d) of the Exchange Act with the SEC free of charge at our website as soon as reasonably practicable after such material will be electronically filed with, or furnished to, the SEC. The information contained in, or that can be accessed through, our website is not part of thisprospectus. 50 Table of Contents COPSYNC, INC. INDEX TO THE FINANCIAL STATEMENTS Condensed Consolidated Financial Statements for the Three Months Ended September 30, 2015 and 2014 (unaudited) Balance Sheets F-2 Statements of Operations (Unaudited) F-4 Condensed Statements of Cash Flows (Unaudited) F-5 Notes To Condensed Financial Statements (Unaudited) F-7 Consolidated Financial Statements for the Fiscal Years Ended December 31, 2014 and 2013 Report of Independent Registered Public Accounting Firm F-23 Balance Sheets F-24 Statements of Operations F-26 Statements of Stockholders’ Equity (Deficit) F-27 Statements of Cash Flows F-29 Notes to Financial Statements F-31 F-1 Table of Contents COPSYNC, INC. Condensed Balance Sheets ASSETS September 30, December 31, (Unaudited) (Audited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred loan costs - Total Current Assets PROPERTY AND EQUIPMENT Property and equipment Less: Accumulated Depreciation ) ) Net Property and Equipment TOTAL ASSETS $ $ The accompanying notes are an integral part of these condensed financial statements. F-2 Table of Contents COPSYNC, INC. Condensed Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' DEFICIT September 30, December 31, (Unaudited) (Audited) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenues Obligation under capital lease, current portion Convertible notes payable, current portion Three Year, 50% notes payable, net of $0 discount, current portion Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues Obligation under capital lease Convertible notes payable Private placement convertible notes - Three Year, 50% notes payable, net of $113,873 discount, non-current portion Notes payable, non-current portion Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Series A Preferred stock, par value $0.0001 per share, 1,000,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 375,000 shares authorized; issued; and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 4,105,568 and 4,037,049 issued and outstanding, respectively Common stock to be issued, 67,589 and 6,000 shares, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. F-3 Table of Contents COPSYNC, INC. Condensed Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES Hardware, installation and other revenues $ Software license/subscription revenues Total Revenues COST OF REVENUES Hardware and other costs Software license/subscriptions Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES Research and development Sales and marketing General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income ) - ) - Interest expense ) ) ) Beneficial conversion expense ) - ) - Total Other Income (Expense) NET LOSS BEFORE INCOME TAXES ) INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) Series B preferred stock dividend ) - ) ) Accretion of beneficial conversion feature on preferred shares dividends issued in kind ) NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) LOSS PER COMMON SHARE - BASIC & DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC & DILUTED The accompanying notes are an integral part of these condensed financial statements. F-4 Table of Contents COPSYNC, INC. Condensed Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of beneficial conversion costs - Amortization of note discount - Employee stock compensation Non-employee warrant compensation - Discount on three year, 50% notes payable - Amortization of restricted stock grants - Capital contributed/co-founders' forfeiture of contractual compensation Valuation of warrants - Debt issuance costs ) - Change in allowance for bad debts ) - Loss/(Gain) on asset disposals ) Change in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets Deferred loan costs ) Deferred revenues ) ) Accounts payable and accrued expenses ) Net Cash Used in Operating Activities $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from asset disposals Purchases of property and equipment ) ) Net Cash Used in Investing Activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable Proceeds from common stock to be issued, net - Payments on notes payable ) ) Proceeds from three-year, 50% notes payable - Payments on three-year, 50% notes payable ) - Proceeds from convertible notes - Proceeds from the issuance of stock for warrant exercises Payments on capitalized lease obligation ) - Proceeds from stock deposit for common stock to be issued - Proceeds from issuance of common stock for cash - Net Cash Provided by Financing Activities $ $ NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ $ The accompanying notes are an integral part of these condensedfinancial statements. F-5 Table of Contents COPSYNC, INC. Condensed Statements of Cash Flows (Continued) (Unaudited) For the Nine Months Ended September 30, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for income tax $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Partial financing associated with the purchase of two fleet vehicles $ - $ Issuance of common stock for prior year warrants $ - Issuance of stock for prior year stock subscriptions $ - Insurance proceeds applied to outstanding bank loan $ - Reclassification of contractual prepayment from deferred revenue to notes payable $ - Non-cash issuance of 2,000 and 1,200 shares of common stock to third party for services performed and to be performed $ $ Conversion of convertible notes, plus accrued interest into 36,690 and 24,097 shares of common stock, respectively $ $ Conversion of convertible notesinto 9,000 shares of common stock to be issued $ - $ Conversion of accounts payable into 14,333 shares of common stock $ - Conversion of notes payable into 750 shares of common stock $ - Conversion of accounts payable into 569 shares of common stock to be issued $ - Conversion of convertible notes into 32,210 shares of common stock to issued $ - Insurance proceeds applied to outstanding bank loan $ - $ Financing of prepaid insurance policy $ $ Series B Preferred stock dividends $ $ Accretion of beneficial conversion feature on preferred shares dividends issued in kind $ $ The accompanying notes are an integral part of these condensedfinancial statements. F-6 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 1–BASIS OF FINANCIAL STATEMENT PRESENTATION These interim condensed financial statements of COPsync, Inc. (the "Company") are unaudited, but reflect, in the opinion of management, all normal recurring adjustments necessary to fairly present the financial position of the Company as of September 30, 2015, and its results of operations and cash flows for the three-month and nine-month periods ended September 30, 2015.Certain information and footnote disclosures normally included in the audited financial statements have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. Because all the disclosures required by accounting principles generally accepted in the United States are not included, these interim condensed financial statements should be read in conjunction with the audited financial statements and notes thereto in the Company’s Annual Report on Form 10-K as of and for the year ended December 31, 2014. The results for the three-month and nine-month periods ended September 30, 2015 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2015, or any other period. The year-end condensed balance sheet data as of December 31, 2014, was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States.All share amounts have been adjusted to reflect the Company’s 1-for-50 reverse stock split that occurred on October 14, 2015 (see Note 12). NOTE 2–NATURE OF ORGANIZATION AND LIQUIDITY AND MANAGEMENT PLANS The Company operates what it believes to be the only real-time, law enforcement mobile data information system in the United States.The Company refers to this real-time, in-car information sharing, communication and data interoperability network as the “COPsync Network.” The COPsync Network, delivered via software as a service, is designed for the purpose of: · Connecting state and local law enforcement officers, regardless of agency jurisdiction, to a common communications system, enabling them to share mission critical, actionable information and communicate in real-time between and among themselves, as if they were one law enforcement agency; · Allowing officers to query, in real time, various local, state and federal law enforcement databases, including (i) the FBI Criminal Justice Information Service (CJIS) database, (ii) the law enforcement telecommunications system databases for the States of Texas, Mississippi and Massachusetts, (iii)the historical databases of the Company’s agency subscribers who have provided other subscribers with such access; (iv) the Department of Homeland Security’s El Paso Intelligence Center (EPIC) database, which collects information relating to persons crossing the United States border, and (v) the COPsync Network database, and, as the Company expands the scope of its operations to states others than noted above, it anticipates being able to provide access to the law enforcement telecommunications databases in those states as well, subject to approvals from the applicable governing state agencies; · Allowing dispatchers and officers to send, in real-time, BOLO (be on the lookout) and other alerts of kidnappings, robberies, car thefts, police pursuits, and other crimes in progress to all officers connected to the COPsync Network, regardless of agency jurisdiction; · Allowing officers to write tickets, offense reports, crash reports and other reports and electronically and seamlessly send, in real-time or near real-time, the information in those reports to the COPsync Network database and local court and agency databases;and · Informing officers of certain outstanding misdemeanor warrants at the point of a traffic stop and allowing the officers toprovide the violator notice of the outstanding warrant, or collect payment for the warrant with a credit card, through a specific feature enhancement that the Company sometimes refers to as the WARRANTsync system. The Company also offers the COPsync911 threat alert service for use in schools, hospitals, day care facilities, government office buildings, energy infrastructure and other facilities with a high level of concern about security. The Company‘s COPsync911 service can reduce emergency law enforcement response times in those circumstances when seconds and minutes count. When used in schools, the COPsync911 service enables school personnel to instantly and silently send emergency alerts directly to the closest law enforcement officers in their patrol vehicles, and to the local 911 dispatch center, with the mere click of an icon, from any computer within the facility and from any cell phones and other mobile devices associated with the facility. The alert is also sent to the cell phones of all law enforcement officers in the area and to all teachers, administrators, and other staff at the school, alerting them of imminent danger. F-7 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) Once the alert is sent, a “crisis communication portal” is established among the person(s) sending the alert, the responding patrol vehicles and the local law enforcement 911 dispatch center.This allows the person(s) initiating the alert to silently communicate with responding officers and the 911 dispatch center about the nature of the threat, whether it is an active gunman, fire, suspicious person or other emergency.The crisis communication portal also provides a link to a diagram of the school or other facility and a map to its location. The Company also augments its other services with its proprietary law enforcement in-car video system, named VidTac. Liquidity and Management Plans At September 30, 2015, the Company had cash and cash equivalents of $246,346, a working capital deficit of $4,130,970 and an accumulated deficit of $26,477,288. The following factorsare helping theCompany manage its liquidity, avoid default with respect to any material third-party obligations and enable it to progress its business towards cash-flow break-even, and ultimately profitability: 1)During the current fiscal year demand for the Company’s products and services is increasing as a result of new sales leadership appointed early in the second quarter of this fiscal year.As an immediate consequence of this appointment, sales order bookings in the second quarter of thisyear were $1,452,000, followed by $1,740,000 in sales order bookings for the third quarter of this year.The bookings for the second quarter represented an increase of 222% in sales bookings over the first quarter of 2015.The third quarter bookings were the Company’s highest quarterly sales bookings number since the second quarter of 2013.The timeline between receiving a sales order and when the Company recognizes revenue normally ranges from thirty days to four months, depending upon the contract value, type of funding and scope of work. 2)On November 13, 2015, the Company’s stock and warrants commenced trading on the NASDAQ Stock Market under the symbols COYN and COYNW, respectively.The Company also announced the pricing of an underwritten public offering of 3,028,572 shares of common stock, and warrants to purchase up to an aggregate of 3,028,572 shares of common stock, at an offering price of $3.49 per share and $0.01 per warrant.The warrants have a per share exercise price of $3.125, are exercisable immediately, and expire five years from the date of issuance.The gross proceeds to COPsync from this offering are approximately $10.6 million before deducting the underwriting discount and other estimated offering expenses.The Company has granted the underwriters a 45-day option to purchase up to an aggregate of 454,286 additional shares of common stock and/or up to 454,286 additional warrants to cover over-allotments, if any.The offering is expected to close on or about November 18, 2015, subject to customary closing conditions (see Note 19). 3)During the third quarter of 2015, an aggregate principal amount of $689,455 of convertible debt was converted into 70,289 shares of company common stock shares.Additionally, an aggregate of $109,490 of vendor payables was converted into 14,334 shares of company common stock. 4)The Company continues to employ “just in time” principles in its procurement processes for third party hardware, meaning that it attempts to schedule delivery to the customer of the third party hardware that the Company sells immediately after it receives the hardware.The Company also continues its attempts to collect customer prepayments for the third party hardware it sells at or about the time it orders the hardware, which has helped the Company manage its working capital needs. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has accumulated significant losses, which is common for companies at this stage of the Company’s maturity,as it has been developing its current and recently added product and service offerings. The Company has had recurring losses and expects to report losses for fiscal 2015. The Company believes that cash flow from operations, together with other potential sources of cash, will be sufficient to fund the Company’s anticipated operations for the next twelve months. NOTE 3 –SUMMARY OF SIGNIFICANT ACCOUNTING POLICES a. Basis of Presentation The accompanying condensed financial statements include the accounts of the Company, are prepared in accordance with accounting principles generally accepted in the United States and are prepared on the accrual method of accounting. There have been no significant changes to the summary of significant accounting policies disclosed in Note 2 to the financial statements as of December 31, 2014 included in the Form 10-K filed on March 31, 2015. F-8 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) b.Reclassifications Certain prior year items have been reclassified to conform to the current year presentation. These reclassifications had no impact on the Company’s financial statements. NOTE 4 –RECENT ACCOUNTING STANDARDS AND PRONOUNCEMENTS A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies.Due to the tentative and preliminary nature of those proposed standards, management has not determined whether implementation of such proposed standards would be material to its consolidated financial statements. In January 2015, the FASB issued ASU 2015-01, Simplifying Income Statement Presentation by Eliminating the Concept of Extraordinary Items, which amends ASC Topic 225 – Income Statement.The amendment eliminates the concept of extraordinary items and the financial statement and disclosure requirements relating to them.ASU 2015-01 is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, which is effective for the Company’s first quarter of fiscal year 2016.Early adoption in interim and annual periods is permitted.The impact of the adoption of this ASU on the Company’s results of operations, financial position, cash flows and disclosures will depend on the Company’s future activity. In February 2015, the FASB issued ASU 2015-02, Amendments to Consolidation Analysis, which amends ASC Topic 810 – Consolidations.The amendment changes the analysis a reporting entity must perform to determine whether it should consolidate certain types of legal entities.Specifically, the amendments 1) modify the evaluation of whether certain entities are variable interest entities (VIE’s); 2) eliminate the presumption that a general partner should consolidate a limited partnership; 3) affect the consolidation analysis of reporting entities that are involved with VIE’s; and 4) provide a scope exception from consolidation guidance for reporting entities with interest in certain legal entities.ASU 2015-02 is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, which is effective for the Company’s first quarter of fiscal year 2016.Early adoption in interim and annual periods is permitted.The Company does not believe the adoption of ASU 2015-02 will have a material effect on the Company’s financial statements.The Company will continue to assess any potential impact on its financial statements from the adoption of ASU 2015-02. In April 2015, the FASB issued ASU 2015-03, Simplifying the Presentation of Debt Issuance Costs, which amends ASC Topic 835 – Interest.The amendment changes the manner in which debt issuance costs are recorded on the balance sheet.Specifically, ASU 2015-03 requires that debt issuance costs related to a recognized debt liability be presented on the balance sheet as a direct deduction from the carrying value of that debt liability, consistent with debt discounts.ASU 2015-013 is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, which is effective for the Company’s first quarter of fiscal year 2016.Early adoption in interim and annual periods is permitted.The Company will continue to assess any potential impact on its financial statements from the adoption of ASU 2015-03. NOTE 5 –ACCOUNTS RECEIVABLE The Company's accounts receivable, net, at September 30, 2015 and December 31, 2014, respectively, consisted of the following: Category September 30, December 31, Trade receivables $ $ Other receivables Elimination of unpaid deferred revenue ) ) Allowance for doubtful accounts ) ) Accounts Receivable, net $ $ To date, accounts receivable have been derived principally from revenue earned from end users, which are local and state governmental agencies.The Company performs periodic credit evaluations of its customers, and does not require collateral. F-9 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) The elimination of the unpaid deferred revenue for the respective periods represents those invoices issued for products and/or services not yet paid by the customer or services completed by the Company.The elimination is made to prevent the “gross-up” effect on the Company’s Balance Sheet between accounts receivable and deferred revenues The Company’s allowance for doubtful accounts is based upon a review of outstanding receivables.Delinquent receivables are written off based on individual credit evaluation and specific circumstances of the customer.The Company is no longer in discussions with the City of Pharr regarding converting the advance to an economic development grant. Accordingly, during the third quarter of 2015, the total allowance for doubtful accounts value was lowered by $159,000 specific to a $198,246 trade receivable involving the City of Pharr after management determined having the specific allowance was no longer necessary.The Company’s intentions are to apply the $198,246 trade receivable for the City of Pharr against the $475,000 advance previously provided the Company by the City of Pharr and reported in accounts payable and accrued expenses in the Company’s balance sheet at September 30, 2015. NOTE 6 –INVENTORY Inventory consisted entirely of finished goods and totaled $451,252 and $246,077 at September 30, 2015, and December 31, 2014, respectively.The approximate $205,175 increase in inventory in the first nine months of 2015 is due principally to an increase in the Company’s VidTac finished goods inventory. Total inventory at September 30, 2015 and December 31, 2014 included hardware consisting of computer laptops, printers and ancillary parts, such as electronic components, connectors, adapters and cables, as well as the Company’s propriety VidTac product and its related components.Generally, the Company procures hardware as a result of receiving a customer order.The hardware is procured, delivered to the Company, prepared for installation and then transported by the Company to the customer site for installation.The Company does not procure any third-party hardware for speculative selling.Further, the various components of hardware are all considered finished goods because the individual items may be, and are, sold in a package, or on an individual basis, normally at the same pricing structure. The Company has contracted with a single manufacturer to produce the Company’s proprietary VidTac product.The contract agreement calls for the Company to periodically place a demand purchase order for a fixed number of units to be manufactured and delivered as finished goods.The Company’s purchase orders are non-cancellable; however, there are some relief provisions: (1) the Company may change the original requested delivery dates if the Company gives sufficient advance notice to the contract manufacturer; and (2) should the Company elect to cancel a purchase order in total or in part, it would be financially responsible for any materials that could not be returned by the contract manufacturer to its source suppliers. When the VidTac product is recorded into finished goods, it consists of a kit with four basic components.The Company records the product as a single unit of inventory.Should a single component fail or need to be replaced, the Company will take a kit and then inventory the components, still considered finished goods.Should a component need to be repaired, it is returned to the contract manufacturer for analysis and repair.The repaired component is then shipped to the Company and inventoried as finished goods. In December 2014, the Company placed a demand purchase order for $433,000 with the contract manufacturer for units to be delivered ratably in fiscal year 2015, beginning in May 2015.This order was to cover forecasted demand for the product during the delivery period, as well as to accommodate the long-lead times required for procuring certain components from off-shore manufacturers.The payment terms for this purchase order required a 10% down-payment at the time of order placement, followed by full payment Net 30 days from invoice date once the units are delivered to the Company.At September 30, 2015, the Company had taken delivery of units related to this demand purchase order valued at approximately $260,000. F-10 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 7 –PREPAID EXPENSES AND OTHER CURRENT ASSETS The Company's prepaid expenses and other assets consisted of the following at September 30, 2015 and December 31, 2014, respectively: Category September 30, December 31, Prepaid Insurance $ $ Subscriptions Vendor Prepayments Deferred Charges Total Prepaid Expenses and Other Assets $ $ Prepaid insurance pertains to various business insurance policies, the fees of which have been financed by a third-party service provider and are being paid over an eleven-month period.This prepayment is amortized ratably over the twelve-month insurance coverage period. Subscriptions principally pertain to prepaid software support and web-hosting services provided by third-party service providers.The balance can fluctuate period-over-period based upon the timing between payment and amortization activities.The prepayments are amortized into expense over the life of the specific service period. Vendor prepayments principally involve two vendors: one, consisting of down-payments made to the Company’s contract manufacturer for new orders of the VidTac product, which are then applied on a unitized basis as credits on the vendor’s invoices when the finished product goes into finished goods inventory; and two, a vendor prepayment for services to be rendered.These prepayments will be expensed as the services are rendered in 2015. Deferred charges pertain to off-the-shelf computer-aided dispatch systems (“CAD”) purchased from two outside software services companies and delivered to six contracted customers as part of their respective, executed service agreement (or contract).The contracts involved license fees for the CAD service over a four-year period commencing with the acceptance of the service, as well as one-time implementation fees specific to each agency.The contracts were executed in early in 2013 and the customers made prepayments totaling $285,555, which is reported in current deferred revenues.At September 30, 2015, there remains some services yet to be performed and delivered to the customers; therefore, revenue recognition is not appropriate at this time.The Company expects to complete and deliver those services in fiscal year 2015, at which time these deferred charges will be recognized as revenues. NOTE 8 –NOTES PAYABLE – (NON-CONVERTIBLE) The Company’s total nonconvertible notes payable at September 30, 2015 was $1,210,419, representing a net increase of $71,373 for the nine-months ended September 30, 2015.The following table shows the components of notes payable, including three-year, 50% notes payable at September 30, 2015 and December 31, 2014, respectively: September 30, December 31, Loan Type Bank $ $ Insurance Other term notes Total notes payable Less: Current portion ) ) Long-term portion $ $ F-11 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) During the nine months ended September 30, 2015, the Company had the following adjustments to notes payable: 1) In the first quarter of 2015, one of the Company’s financed automobiles was involved in an accident, and sustained sufficient damage.The Company’s the insurance company determined the vehicle to be a total loss.The insurance company subsequently issued a payment to the Company in the amount of $11,254 for its loss.The payment was applied in full to the related bank loan. 2) In the first quarter of 2015, the Company executed a $33,319, eleven-month note payable pertaining to the Company’s business insurance coverage for inland marine, general and product liability risk exposures.The note calls for monthly payments of principal and has an interest rate of 7.5% per annum. 3) On May 6, 2015, the Company executed a $300,000 short-term promissory note payable to a third-party financier. The purpose of the note was to assist the Company with its working capital requirements.The term of the note was six months, was funded on May 11, 2015, required daily payments for the first 20 business days of the term of $2,000, and daily payments of $3,650 for each of the remaining 100 business days during the term, with an effective interest rate of 35%.The note had an origination fee of $999 and the following early payment options:1-30 days - $360,000, 31-60 days - $366,000, 61-90 days - $375,000 and 91+ days - $405,000.As of June 30, 2015, the Company had paid $39,375 of principal on this note.During the period of July 1, 2015, through August 11, 2015, the required daily payments of principal and interest were made, culminating in the loan payoff balance being $245,000 on August 11, 2015, which the Company paid in full on that date, and in so doing, avoided additional interest expense. 4) On June 29, 2015, the Company executed a $50,000 short-term promissory note payable to a third-party financier.The purpose of the note was also to assistthe Company with its working capital requirements.The term of the note is four months, was funded on June 30, 2015, and requires daily payments of $795 for 88 business days, with an effective interest rate of 40%.The note has an origination fee of $1,000 and the following early payment options:1-30 days - $59,950 and 31+ days - $69,950.As of June 30, 2015, the Company had paid $568 of principal on this note.During the period of July 1, 2015, through August 11, 2015, the required daily payments of principal and interest were made, culminating in the loan payoff balance being $42,718 on August 11, 2015, which the Company paid in full on that date, and in so doing, avoided additional interest expense. 5) Closing costs for the two loans described immediately above totaled $10,166.These costs will be amortized ratably as interest expense over the life of the respective loans. 6) On June 11, 2015, the Company received a $50,000 loan from Joe Alosa, a member of the board.The terms included 1) 7% interest per annum, and 2) payment due within 30 days of the Company’s common stock commencing trading on the NASDAQ Capital Market.If the note is not repaid when due, it will become a demand note. 7) In May 2014, eight individuals loaned the Company an aggregate of $405,000 in cash. The resulting promissory notes included the following terms:each note is due thirty-six months from the date of issuance, contemplates a 50% return by the end of the note term, and requires a specific repayment amount be made by the Company every six months, commencing six months after the date the note was issued. The aggregate repayment amount of the notes payable is $607,500. The repayment amounts increase on an annual basis throughout the life of the notes. The Company is required to repay 10%, 30% and 60% of the aggregate repayment amount in years one, two and three of the notes’ term, respectively. The aggregate discount on the notes, totaling $202,500, was recorded on the Company’s Balance Sheet at issuance as a contra-notes payable, located in long-term liabilities. The discount is amortized ratably over the life of the respective promissory notes and is recorded as interest expense in the Company’s Statement of Operations.During the nine-months ended September 30, 2015, the Company recorded an aggregate of $50,634 in discount on the notes. 8) On July 11, 2014, the Company executed a $60,000 short-term promissory note payable to a third-party financier. The note matured on April 11, 2015. The purpose of the note was to assist in the Company’s procurement of its VidTac products.The note accrued interest at 15% per annum, and required an initial monthly payment of interest only in August 2014 of $750, followed by eight monthly principal and interest payments in the amount of $7,028, commencing in September 2014.At December 31, 2014, the loan’s outstanding balance was $30,745, which was paid in full in 2015. F-12 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) 9) During the first nine months of 2015, the Company made total principal payments of $563,118, on notes payable financing the Company’s business insurance policies and bank notes for automobile loans. On August 31, 2015, the Company executed a $200,000 short-term promissory note payable to a third-party financier. The purpose of the note was to assist the Company with its working capital requirements.The term of the note was six months, was funded on August 31, 2015, and required daily payments of $2,300 for 120 business days during the term, with an effective interest rate of 38%.The note had an origination fee of $999 and the following early payment options:1-30 days - $246,000, 31-60 days - $250,000, 61-90 days - $256,000 and 91+ days - $276,000.As of September 30, 2015, the Company had paid $24,320 of principal on this note. NOTE 9–CONVERTIBLE NOTES PAYABLE The Company’s total convertible notes payable at September 30, 2015 was $204,861, representing a net decrease of $193,925 for the nine-months ended September 30, 2015.The following table shows the components of convertible notes payable at September 30, 2015 and December 31, 2014, respectively: September 30, December 31, Total convertible notes payable at beginning of period $ $ Plus:additional notes payable - Less:beneficial conversion feature ) - Less:note conversions ) ) Convertible notes payable, net Less: current portion, net ) ) Convertible notes payable, net, long-term portion $ $ In October 2014, the Company’s Board of Directors approved a funding initiative for $750,000 to fund a software development effort for feature and function enhancements to enable the COPsync Network and COPsync911 threat alert system to more readily scale nationwide, of which $484,315 and $30,000 was raised in the first and second quarters of 2015, respectively.The investment security is a three-year convertible promissory note, which bears interest at the rate of two percent simple interest per year, payable in cash. The principal amount of the note is convertible into shares of the Company’s common stock at the rate of $11.00 per share. The promissory note may be prepaid by the Company under certain conditions. With each new issuance of convertible debt, the Company evaluates whether there is a beneficial conversion feature.A beneficial conversion feature arises when the conversion price of a convertible instrument is below the per-share fair value, or trading price, of the underlying stock into which it is convertible.The beneficial conversion feature is allocated between the debt and the beneficial conversion feature on relative fair value basis, and the amount allocated to beneficial conversion feature is then amortized as interest expense over the term of the note. The issuer of the convertible instrument realizes a cost based on the theory that the intrinsic value of the price difference (i.e., the price difference times the number of shares received upon conversion) represents an additional financing cost.The Company determined the aggregate beneficial conversion feature for the convertible notes issued during the nine months ended 2015 was $367,155, which was recorded as a discount on non-current notes payable, offset by a benefit to paid-in capital.For the nine-months ended September 30, 2015, $336,370 of the beneficial conversion feature was amortized to beneficial conversion costs. On February 6, 2015, a single note holder elected to immediately convert his $65,000 convertible promissory note into 6,500 shares of the Company’s common stock at an exercise price of $10.00 per share, rather than $11.00 per share as set forth in the forms of his convertible promissory note.The Company offered the slightly lower exercise price as an inducement for the note holder’s decision to immediately convert the note.Additionally, the holder was granted warrants to purchase 6,500 additional shares of the Company’s common stock at $20.00 per share (see Note 12). At March 31, 2015, the Company reclassified $337,532 in aggregate principal amount of eight convertible notes issued in fiscal year 2011 and maturing on March 31, 2016, from long-term liabilities to current liabilities on the Company’s Balance Sheet. In September 2015, several of the Company’s note holders converted $689,455 of the Company’s debt into shares of the Company’s common stock.The conversion stock price ranged from $5.00 to $10.00 per share for 30,188 shares issued in September 2015. F-13 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 10– PRIVATE PLACEMENT CONVERTIBLE NOTES On July 14, 2015, July 23, 2015 and August 10, 2015 we closed a private placement, in which we issued $1,795,000, in the aggregate, of convertible promissory notes and warrants to purchase its common stock. The associated warrants are exercisable into an aggregate of 236,000 shares of the Company’s common stock, and are exercisable until 5 years from issuance. The exercise price of these warrants is $7.50 per share. In connection with the private placement we also issued to the placement agent a warrant to purchase an aggregate of 28,320 shares of common stock on terms substantially similar to the warrants issued to the investors in the private placement. NOTE 11–PREFERRED STOCK Preferred Stock Series A The Company issued a total of 100,000 shares of its Series A Preferred Stock in April 2008 as partial consideration for its acquisition of a 100% ownership interest in PostInk Technology, LP (“PostInk”).Each share of Series A Preferred Stock is convertible into one share of common stock, but has voting rights on a basis of 750 votes per share.These shares are held by the former general partner of PostInk, which is owned by the co-founders ofthe Company. Each share of Series A Preferred Stock shall automatically be converted into fully-paid non-assessable shares of common stock at the then effective conversion rate for such share.The events that may trigger this automatic conversion event are as follows:1) immediately prior to the closing of a firm commitment underwriting involving an initial public offering, or 2) upon the receipt of the Company of a written request for such conversion from the holders of at least a majority of the Series A Preferred stock then outstanding, or if later, the effective date for conversion specified in such requests. Preferred Stock Series B During 2009 and the first quarter of 2010, the Company issued a total of 375,000 shares of its Series B Preferred Stock in a private placement in which the Company raised $1,500,000 in gross proceeds.The 375,000 shares of the Company’s Series B Convertible Preferred Stock are convertible into a total of 300,000 shares of the Company’s common stock. The shares of the Company’s Series B Preferred Stocki) accrue dividends at a rate of 7.0% per annum, payable in preference to the common stock or any other capital stock of the Company, ii) have a preference in liquidation, or deemed liquidation, to receive the initial investment in the Series B Preferred Stock, plus accrued and unpaid dividends, prior to the common stock, iii) are convertible into 40 shares of common stock per share, subject to adjustment for issuances by the Company of common stock at less than $5.00 per share, and iv) have the right to elect one member of the Company’s Board of Directors. For the nine-months ended September 30, 2015, gross dividends on the Series B Preferred Stock were $78,534, consisting of $51,514 for accretion of the beneficial conversion feature on the preferred shares dividends issued in kind and $27,020 for net dividends.For the comparable period in 2014, dividends on the Series B Preferred Stock were $78,534 consisting of $51,514 for accretion of the beneficial conversion feature on the preferred shares dividends issued in kind and $27,020 for net dividends.Holders of the Series B Preferred Stock agreed to convert their shares of Series B Preferred Stock into shares of common stock in connection with the Company’s listing on the NASDAQ Capital Market (see note 19). F-14 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 12 –COMMON STOCK On September 9, 2015, the Company’s Board of Directors unanimously approved a 1-for-50 reverse stock split (the “Reverse Stock Split”) of the Company’s authorized, issued and outstanding shares of common stock, par value $0.0001 per share. The Reverse Stock Split was previously approved by a majority of the Company’s shareholders by written consent on July 7, 2015.The Company effected the Reverse Stock Split by filing a Certificate of Amendment (the “Amendment”) to the Company’s Certificate of Incorporation, as amended, with the Secretary of State of the State of Delaware.The Reverse Split became effective as of 12:01 a.m. Eastern Time on October 14, 2015 (the “Effective Date”).At the Effective Time, every 50 shares of Common Stock issued and outstanding were automatically combined into one share of issued and outstanding Common Stock, without any change in the par value.The financial statements and related notes retrospectively reflect the effect of the 1-for-50 reverse stock split. The Company effected the Reverse Stock Split in connection with its application to list its Common Stock and Warrants on the NASDAQ Capital Market. On November 13, 2015, the Company’s common stock and warrants commenced trading on the NASDAQ CapitalMarket under the symbols COYN and COYNW, respectively. During the nine-months ended September 30, 2015, the Company issued a total of 68,519 shares of common stock as described below: 1) The Company issued 6,960 shares of common stock upon the exercise of outstanding warrants, for an aggregate exercise price of $99,600 (See Note 15). 2) In September 2014, the Company received a total of $24,000 from holders of warrants to purchase of 2,400 shares of common stock for the exercise of those warrants.The exercise price of the warrants was $10.00 per share.At the warrant holders’ request, the Company agreed to not issue the shares of common stock for a period of six months following the date of exercise.Accordingly, the shares were issued during 2015. 3) The Company issued 3,000 shares of common stock and associated warrants pursuant to a $15,000 deposit received in fiscal year 2014 from a single investor (See Note 15). 4) In April 2015, the Company issued 6,500 shares of common stock associated with the conversion of a $65,000 convertible note. 5) In March 2015, the Company received $8,000 from a single holder of a warrant to purchase 800 shares of common stock for the exercise of that warrant at the exercise price of $10.00 per share.The Company issued the shares of common stock in April 2015. 6) In March 2015, the Company received a deposit from a single investor totaling $5,000 for the purchase of 1,000 shares of common stock and associated warrants.These shares were issued in May 2015.The term of the warrants is four years, and the exercise price is $19.00 per share, representing the average closing price of the Company’s stock for the 20 trading days preceding the deposit date.The warrants will have no value assigned to them because the warrants are being issued as a unit with the shares of common stock.This is consistent with the provisions of ASC 718. 7) The Company issued 338 shares of common stock and associated warrants on June 19, 2015 for cash received of $1,690 in June 2015, at $9.50 per share. 8) The Company issued 12,333 shares of common stock for services rendered of $92,500 in September 2015 at $7.50 per share. 9) The Company issued 2,000 shares of common stock for services rendered of $17,000 in September 2015 at $8.50 per share. 10) The Company issued 29,097 shares of common stock for convertible notes of $272,323 in September 2015 at $9.50 per share. 11) The Company issued 1,091 shares of common stock for a note payable of $21,273 in September 2015 at $19.50 per share. Also, the Company recorded contributed capital of $59,250 during the period related to the forfeiture of contractual compensation involving the Company’s two co-founders. F-15 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 13–COMMON STOCK TO BE ISSUED During fiscal years 2014 and 2013, the Company received a series of small deposits from a single investor totaling $3,000 for the purchase of 600 shares of common stock shares and associated warrants.These shares have not yet been issued.The term of the warrants is four years, and the exercise price is $5.00 per share.The warrants will have no value assigned to them because the warrants will be issued as a unit with common stock shares.This is consistent with the provisions of ASC 718. The following table provides a reconciliation of the transactions, number of shares and associated common stock values for the common stock to be issued at September 30, 2015 and December 31, 2014, respectively. At September 30, 2015 At December 31, 2014 Common stock to be issued per: # of Shares $ Value # of Shares $ Value Deposits received for common stock to be issued at $5.00 per share $ $ Deposits received for common stock to be issued at $10.00 per share - - Vendor goods and services for common stock to be issued at $7.50 per share - - Convertible notes for common stock to be issued at $8.50 per share - - Convertible notes for common stock to be issued at $9.00 per share - - Deposits received for common stock to be issued at $10.00 per share - - Note payable and accrued interest for common stock to be issued at $10.00 - - Total number of shares and value $ $ NOTE 14–BASIC AND FULLY DILUTED LOSS PER SHARE The computations of basic loss per share of common stock are based upon the weighted average number of shares of common stock outstanding during the period covered by the financial statements.Common stock equivalents that would arise from issuance of shares of common stock to be issued under subscriptions and other obligations of the Company, the exercise of stock options and warrants, conversion of convertible preferred stock and dividends on those shares of preferred stock or the conversion of convertible promissory notes were excluded from the loss per share attributable to common stockholders as their value is anti-dilutive. The Company's common stock equivalents, at September 30, 2015 and 2014, respectively, which are not included in the calculation of fully diluted loss per share because they are anti-dilutive, consisted of the following: Convertible promissory notes outstanding Warrants outstanding Stock options outstanding Preferred stock outstanding Common stock to be issued Dividends on preferred stock outstanding Total Common Stock Equivalents F-16 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 15 –OUTSTANDING WARRANTS A summary of the status of the Company’s outstanding warrants, and the changes during the nine months ended September 30, 2015, is as follows: Weighted Average Description Shares Exercise Price Outstanding, January 1, 2015 $ Granted Expired/Cancelled ) ) Exercised ) ) Outstanding September 30, 2015 $ Exercisable September 30, 2015 $ For the nine-months ended September 30, 2015, total shares issuable upon exercise of outstanding warrants increased by a net of 267,828 warrants from 447,436 warrants outstanding at January 1, 2015, for the reasons discussed below: 1) On July 14, 2015, July 23, 2015 and August 10, 2015 we closed a private placement, in which we issued $1,795,000, in the aggregate, of convertible promissory notes and warrants to purchase its common stock. The associated warrants are exercisable into an aggregate of 236,000 shares of the Company’s common stock, and are exercisable until 5 years from issuance. The exercise price of these warrants is $7.50 per share.Under the provisions of ASC 718, no value was assigned to the warrants granted because the warrants were issued as a unit with common stock shares (See Note 10).In connection with the private placement we also issued to the placement agent a warrant to purchase an aggregate of 28,320 shares of common stock on terms substantially similar to the warrants issued to the investors in the private placement.The fair value of the warrant is $214,162, as determined by using the Black Scholes valuation method.This non-cash expense was recorded as a general and administrative expense in the Company’s Statement of Operations during the third quarter of 2015. 2) On September 9, 2015, the Company’s Board of Directors approved the issuance of warrants to two third-party service providers for services provided for corporate advisory services.The warrants are exercisable into an aggregate of 12,000 shares of the Company’s common stock, with an exercise price of $8.50 per share.The term of the warrants is five years from date of issuance, with vesting occurring on the grant date, and containing a cashless exercise feature.The fair value of the warrant is $84,049, as determined by using the Black Scholes valuation method.This non-cash expense was recorded as a general and administrative expense in the Company’s Statement of Operations during the third quarter of 2015. 3) During the first quarter of 2015, the Company issued warrants to purchase in the aggregate 600 shares of the Company’s common stock, with an exercise price of $5.00 per share, in connection with the sale of 3,000 shares of its common stock in the aggregate for $15,000 in cash.The investment involved three separate $5,000 cash deposits made by the investor in fiscal year 2014.As a result, three warrants to purchase 200 shares of the Company’ common stock were issued with issuance dates commensurate with the respective cash receipt dates, which were August 4, 2014, August 22, 2014 and September 2, 2014.The term of the warrants is four years from date of issuance.Under the provisions of ASC 718, no value was assigned to the warrants granted because the warrants were issued as a unit with common stock shares (See Note 12). 4) On June 19 2015, the Company issued warrants to purchase 68 shares of the Company’s common stock, with an exercise price of $9.50 per share, in connection with the sale of 338 shares of its common stock for $1,690 in cash.The term of the warrants is four years from date of issuance.Under the provisions of ASC 718, no value was assigned to the warrants granted during because the warrants were issued as a unit with common stock shares (See Note 12). F-17 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) 5) On March 6, 2015, the Company issued warrants to purchase 200 shares of the Company’s common stock, with an exercise price of $19.00 per share, in connection with the sale of 1,000 shares of its common stock for 5,000 in cash involving a single investor.The term of the warrants is four years from date of issuance.Under the provisions of ASC 718, no value was assigned to the warrants granted because the warrants were issued as a unit with common stock shares (See Note 12). 6) On February 6, 2015, the Company issued warrants to purchase 1,300 shares of the Company’s common stock, with an exercise price of $20.00 per share, in connection with the conversion of a $65,000 convertible note.The term of the warrants is four years from date of issuance(See Note 12). 7) On March 23, 2015, the Company entered into a twelve-month consulting agreement with a third party service provider for comprehensive public relations services, with the service period beginning April 1, 2015.Either party may cancel the agreement upon the submission of a written notice at any time during the twelve-month period.Following the initial twelve-month period, the parties may renegotiate a new agreement.On May 15 2015, the Company granted of a five-year warrant to purchase 6,000 shares of the Company’s common stock, at an exercise price of $11.00 per share to the service provider under the terms of the consulting agreement.The warrants were granted on May 15, 2015 and vest in 12 equal monthly installments commencing June 15, 2015.As of September 30, 2015, one-third of the warrants had vested.The fair value of the warrant is $52,639, as determined by using the Black Scholes valuation method.This non-cash expense will be recorded ratably as a general and administrative expense in the Company’s Statement of Operations during the twelve-month vesting period. 8) On September 16, 2014, the Company executed a six-month consulting agreement with a third party service provider for consulting services to introduce the Company to potential customers for its suite of products and services.As a part of the agreement, the Company issued the service provider warrants to purchase 900 shares of the Company’s common stock at a price of $5.00 per share.The warrants vest in tranches of 300 shares per qualifying event, all of which are outlined in the agreement.Whatever portion of the warrants that are not vested on December 31, 2015 expire on that date.The fair value of the warrants is $17,453, as determined by using the Black Scholes valuation method.This non-cash expense will be recorded as a sales and marketing expense in the Company’s Statement of Operations on an allocated basis at the time when a specific qualifying event occurs. 9) Warrants to purchase 4,800 shares of the Company’s common stock, with an exercise price of $10.00 per share, expired on March 31, 2015.The warrants were held by seven warrant holders. The Company issued 10,760 and 2,000 shares of its common stock upon the exercise of outstanding warrants during the first and third quarters of 2015, respectively, for an aggregate purchase price of $127,600 (See Note 12). The following is a summary of the Company’s outstanding and exercisable warrants at September 30, 2015: Outstanding Exercisable Exercise Prices Weighted Average Number Outstanding at 9/30/15 Remaining Life (in yrs.) Weighted Average Exercise Price Number Exercisable at 9/30/15 Weighted Average Exercise Price $ 5.50-9.50 $ $ $ 10.00-22.50 $ $ $ 5.00- 22.50 $ $ F-18 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) NOTE 16–EMPLOYEE OPTIONS The Company awards stock-based compensation pursuant to 2009 Long-Term Incentive Plan.The 2009 Long-Term Incentive Plan was adopted by the Board of Directors on September 2, 2009.Under the 2009 Long-Term Incentive Plan, the Company can grant nonqualified options to employees, officers, outside directors and consultants of the Company or incentive stock options to employees of the Company. There are 400,000 shares of common stock authorized for issuance under the 2009 Long-Term Incentive Plan.The outstanding options have a term of ten years and vest primarily over periods ranging from three to five years.As of September 30, 2015, options to purchase 202,100 shares of the Company’s common stock were outstanding under the plan, of which options to purchase 167,268 shares were exercisable, with a weighted average exercise price of $4.50 per share. Share-based compensation expense is based upon the estimated grant date fair value of the portion of share-based payment awards that are ultimately expected to vest during the period. The grant date fair value of stock-based awards to employees and directors is calculated using the Black-Scholes option pricing model. Forfeitures of share-based payment awards are reported on a prospective basis, at an estimated forfeiture rate of twenty-six percent. For the three-month and nine-month periods ended September 30, 2015, the Company recorded share-based compensation expense of $49,759 and $145,591, respectively.For the comparable periods in 2014, the Company recorded share-based compensation expense of $36,009 and $114,651, respectively. On January, 2 2015, the Company granted stock options to purchase 1,200 shares of its common stock with an exercise price of $5.00 per share to each of the Company’s three outside directors, who receive options as part of their annual compensation for serving on the Company’s Board of Directors (3,600 stock options in the aggregate).The total value of the aggregate number of stock options, utilizing the Black Scholes valuation method, was $55,179.The term of the stock options was ten years and vesting of the stock options was for a three-year period, with 33% vesting on the one-year anniversary of the grant date, and the remainder vesting ratably over the next eight quarters. On March 20, 2015, the Company granted options to purchase 4,000 shares of its common stock with an exercise price of $5.00 per share to a new employee within the sales and marketing organization.The total value of the stock options, utilizing the Black Scholes valuation method, was $50,281.The term of the stock options is ten years, with a three year vesting period, 33% vesting on the one-year anniversary of the grant date, and the remainder vesting ratably over the next eight quarters. On March 20, 2015, the Company granted an option to purchase 1,000 shares of its common stock with an exercise price of $11.00 per share to a new member of the Company’s Board of Directors.The total value of the stock options, utilizing the Black Scholes valuation method, was $6,646, which will be recorded ratably during the related vesting period as a general and administrative expense in the Company’s Statement of Operations The term of the stock option grant is ten years, with a three year vesting period, 33% vesting on the one-year anniversary of the grant date, and the remainder vesting ratably over the next eight quarters. The summary activity for the nine-months ended September 30, 2015 under the Company’s 2009 Long-Term Incentive Plan is as follows: September 30, 2015 Shares Weighted Average Exercise Price Aggregate Intrinsic Value Weighted Average Remaining Contractual Life Outstanding at beginning of period $ $ Granted $ $ - Exercised - $ $ - Forfeited/ Cancelled ) $ ) $ ) Outstanding at period end $ $ Options vested and exercisable at period end $ $ 5.87 Weighted average grant-date fair value of options granted during the period $ F-19 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) The following table summarizes significant ranges of outstanding and exercisable options as of September 30, 2015: Options Outstanding Options Exercisable Range of Exercise Prices Options Outstanding Weighted Average Remaining Contractual Life (in years) Weighted Average Exercise Price Number Outstanding Weighted Average Exercise Price $ 0.00- $ 4.00 $ $ $ 4.50- $ 21.00 $ $ A summary of the status of the Company’s non-vested option shares as of September 30, 2015 is as follows: Non-vested Shares Shares Weighted Average Grant-Date Fair Value Non-vested at January 1, 2015 $ Granted $ Forfeited ) $ ) Vested ) $ ) Non-vested $ As of September 30, 2015, there was approximately $426,076 of total unrecognized compensation cost related to non-vested share-based compensation arrangements. The Company expects to recognize the unrecognized compensation cost over a weighted average period of 1.63 years. NOTE 17–COMMITMENTS, CONTINGENCIES AND BOARD OF DIRECTORS’ ACTIONS The following table summarizes the Company’s obligations to make future payments pursuant to certain contracts or arrangements as of September30, 2015, as well as an estimate of the timing in which these obligations are expected to be satisfied: Payments Due by Period Contractual Obligations Total 2016-2017 2018-2019 After 2019 Long-Term Debt Obligations $ - Capital Lease Obligations $ - Operating Lease Obligations $ Purchase Obligations $ - $ - Other Long-Term Liabilities $ $ - $ $ - $ - Total Contractual Obligations $ With regards to purchase obligations listed above, the Company placed a demand purchase order for $433,130 with its VidTac contract manufacturer for finished units to be delivered ratably throughout an eight-month period commencing in May 2015.The purchase obligation required a 10% down payment at the time of order placement.At September 30, 2015, the Company had taken delivery of units related to this purchase obligation valued at approximately $260,000. The Company’s purchase order placed with the contract manufacturer is non-cancellable; however, there are some relief provisions: (1) the Company may change the original requested delivery dates if it gives sufficient advance notice to the contract manufacturer; and (2) should the Company elect to cancel the purchase order in total or in part, it would only be financially responsible for any materials that could not be returned by the contract manufacturer to its source suppliers. Compensation The Company has entered into employment agreements with its Co-founders, Russell Chaney and Shane Rapp. Such agreements provide for voluntary elections by Mr. Chaney and Mr. Rapp to forego certain specified salary increases until the Company becomes profitable or until the Company secures sufficient funding to sustain operations. The value of each person’s foregone salary for each of the six months ended September 30, 2015 and 2014 totaled $30,000 for Mr. Chaney and $29,250 for Mr. Rapp and was recorded as contributed capital in Additional Paid-in Capital on the Company’s Balance Sheet. F-20 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) Litigation The Company is not currently involved in any material legal proceedings. From time-to-time the Company anticipates it will be involved in legal proceedings, claims, and litigation arising in the ordinary course of business and otherwise. The ultimate costs to resolve any such matters could have a material adverse effect on the Company’s financial statements. The Company could be forced to incur material expenses with respect to these legal proceedings, and in the event there is an outcome that is adverse to it, the Company’s financial position and prospects could be harmed. Other approval and adoption actions taken by the Company’s Board of Directors - On September 9, 2015, the Company’s board of directors approved and adopted the Amended and Restated Bylaws of the Company (the “Amended and Restated Bylaws”), which amend and restate the provisions of the Company’s existing bylaws, as amended, in their entirety. The Amended and Restated Bylaws reflect changes that conform with provisions that are more customary for publicly owned companies; they provide, among other things: · Updated procedures for conducting stockholder meetings, including notice requirements for regular and special meetings, quorum requirements, use of proxies and stockholder action by written consent; · Updated procedures by which directors may resign from the board; conduct meetings and designate committees; · Updated descriptions and duties for corporate officers; and · Procedure outlining the process for transferring stock certificates. - The Company’s board of directors also approved and adopted the “Code of Business Conduct and Ethics for COPsync, Inc.”The Code of Ethics is applicable to members of the Board of Directors, officers and employees of the Company.The Code of Ethics addresses such individuals’ conduct with respect to, among other things, the accuracy of the Company’s records, conflicts of interests, company opportunities, intellectual property and confidential information, proper use of Company assets and reporting suspected illegal or unethical behavior. The above description of the Code of Ethics is qualified in its entirety by reference to the Code of Ethics. - On September 9, 2015, the Company’s Board of Directors established a separate audit committee, compensation committee and nominating and corporate governance committee of the Board.The Company’s Board of Directors also elected Joseph Alosa, Sr. to serve as the Company’s Chairman, replacing our prior Chairman, Russell D. Chaney. NOTE 18– RELATED PARTY TRANSACTION On June 11, 2015, the Company received a $50,000 advance from Joe Alosa, a member of the board, without accompanying paperwork.The Company recorded the advance as a 90-day note, assuming 8% interest per annum.The advance was subsequently documented between the two parties in October 2015.The written terms included 1) 7% interest per annum, and 2) payment due within 30 days of the Company’s common stock commencing trading on the NASDAQ Capital Market.If the note is not repaid when due, then it will become a demand note. In December 2014, the Company executed a capital lease involving two automobiles with an equipment financing company owned by one of the Company’s outside directors.The total value of the transactions was $35,098, consisting of: a term of four years; monthly lease payments during the term; and an effective annual interest rate of nine percent. On February 28, 2014, the Company executed a $25,000, sixty-day promissory note payable to its chief executive officer for a loan in the same amount. The note bears interest at 3.0% per annum, which is due upon maturity of the promissory note. In the fourth quarter of 2014, the Company repaid $17,500 of the principal amount of the note, leaving an outstanding balance of $7,500.The Company’s chief executive officer elected to extend the maturity date of this note to March 31, 2016.In September 2015, the $7,500 balance was used to partially pay for the exercise of a warrant to purchase 2,000 shares of the Company’s common stock with an exercise price of $10.00 per share, effective June 30, 2015.The shares of the Company’s common stock were issued in October 2015. In August 2013, the Company’s chief executive officer loaned the Company $40,000, which was evidenced by a convertible promissory note bearing interest at 3% annually.The note was originally due March 31, 2014; however, the due date was extended to March 31, 2016.The convertible note could be converted at the holder’s option into shares of the Company’s common stock at a conversion price of $5.00 per share. In October 2015, the note was converted into 8,000 shares of common stock. F-21 Table of Contents COPsync, Inc. Notes To Condensed Financial Statements (unaudited) In November 2013, the spouse of the Company’s chief executive officer loaned the Company $60,000, which was evidenced by a demand promissory note bearing interest at 3% annually.The demand note was replaced shortly thereafter with a convertible promissory note totaling $60,000, also bearing 3% annual interest and originally due March 31, 2014; however, the due date was extended to March 31, 2016. The convertible note could be converted at the holder’s option into shares of the Company’s common stock at a conversion price of $5.00 per share.In October 2015, the note was converted into 12,000 shares of common stock. In November 2013, the Company executed two short-term notes payable in the aggregate of $313,477 with an equipment financing company owned by one of the Company’s outside directors for the specific purpose of financing the purchase of certain third-party equipment to be sold to contracted customers.Both notes were to mature in May 2014, bear interest at 16% annually, are payable upon maturity, and are collateralized by the third-party equipment being procured.The maturity dates for both notes were formally extended until June 25, 2015.On September 1, 2015, a new agreement was executed between the parties consisting of the following:the agreement was styled as a rental agreement, consisting of: a total value of $322,305, inclusive of principal and interest; a term of 48 months, monthly payments of $5,465; a buy-out amount of $65,576; and a $60,000 cash payment upon signing. In December 2012, the Company’s chief executive officer loaned the Company $120,000, which was evidenced by a demand promissory note bearing interest at 3% annually. The demand note, including accrued interest, was replaced with a convertible promissory note totaling $120,534, also bearing 3% annual interest and due one year from its issuance.The accrued interest was to be paid in cash on a quarterly basis.Further, the convertible note could be converted at the holder’s option into shares of the Company’s common stock at a conversion price of $5.00 per share.During 2013, the Company’s chief executive officer agreed to extend the due date for this convertible promissory note to March 14, 2014.The Company’s chief executive officer subsequently extended the due date to March 31, 2016.In October 2015, the principal amount of the demand promissory note was converted into 24,107 shares of common stock. NOTE 19– SUBSEQUENT EVENTS The Company has entered into an agreement with the Series B stockholders whereby they agreed to convert their shares of Series B Preferred Stock into shares of the Company’s common stock pursuant to the terms of the Series B Preferred Stock, exercise their warrants at an exercise price reduced from $10.00 per share to $6.25 per share in full for cash, terminate the Investors’ Rights Agreement and waive any rights they may have under such agreement.In return, we agreed to amend their warrants to reduce the exercise price from $10.00 per share to $6.25 per share, issue the Series B stockholders an additional aggregate 60,000 shares of the Company’s common stock, pay aggregate accrued dividends of up to $630,000 in cash within 30 days of the Company’s listing on The NASDAQ Capital Market and grant the Series B stockholders certain board and board observer rights. Such conversionand exerciseoccurred in connection with the Company’s listing on The NASDAQ Capital Market. In total, the Company issued 420,000 shares of the Company’s common stock to the Series B stockholders in connection with such agreement. On November 13, 2015, the Company’s common stock and warrants commenced trading on the NASDAQ Capital Market under the symbols COYN and COYNW, respectively. The Company also announced the pricing of an underwritten public offering of 3,028,572 shares of common stock, and warrants to purchase up to an aggregate of 3,028,572 shares of common stock, at an offering price of $3.49 per share and $0.01 per warrant.The warrants have a per share exercise price of $3.125, are exercisable immediately, and expire five years from the date of issuance.The gross proceeds to COPsync from this offering are approximately $10.6 million before deducting the underwriting discount and other estimated offering expenses.The Company has granted the underwriters a 45-day option to purchase up to an aggregate of 454,286 additional shares of common stock and/or up to 454,286 additional warrants to cover over-allotments, if any.The offering is expected to close on or about November 18, 2015, subject to customary closing conditions. Preceding the above announcement, certain convertible note holders, and note payable holders elected to convert their notes into shares of the Company’s common stock, as well as certain vendors elected to convert trade payables due them into shares of the Company common stock in lieu of cash in the aggregate values of approximately $205,000, $313,000 and $144,000, respectively.In total, the Company issued 130,955 shares of the Company’s common stock to such persons. F-22 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of COPsync, Inc.: We have audited the accompanying balance sheets of COPsync, Inc. (the “Company”) as of December 31, 2014 and 2013, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of COPsync, Inc. as of December 31, 2014 and 2013, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP March 31, 2015 Dallas, Texas F-23 Table of Contents COPSYNC, INC. Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Deferred loan costs - Total Current Assets PROPERTY AND EQUIPMENT Leased property under capital lease - Computer hardware Computer software Fleet vehicles Furniture and fixtures Total Property and Equipment Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Software development costs, net - Total Other Assets - TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. F-24 Table of Contents COPSYNC, INC. Balance Sheets (Continued) LIABILITIES AND STOCKHOLDERS' DEFICIT December 31, December 31, CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenues Obligation under capital lease - Convertible notes payable, current portion Three Year, 50% notes payable, net of $0 discount, current portion - Notes payable, current portion Total Current Liabilities LONG-TERM LIABILITIES Deferred revenues Obligation under capital lease - Convertible notes payable Three Year, 50% notes payable, net of $181,385 discount, non-current portion - Notes payable, non-current portion Total Long-Term Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Series A Preferred stock, par value $0.0001 per share, 100,000 shares authorized; 100,000 shares issued and outstanding, respectively 10 10 Series B Preferred stock, par value $0.0001 per share, 375,000 shares authorized; issued; and outstanding, respectively 37 37 Common stock, par value $0.0001 per share, 500,000,000 shares authorized; 4,037,049 and 3,500,290 issued and outstanding, respectively Common stock to be issued, 6,000 and 300 shares, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-25 Table of Contents COPSYNC, INC. Statements of Operations For the Twelve Months Ended December 31, REVENUES Hardware, installation and other revenues $ $ Software license/subscription revenues Total Revenues COST OF REVENUES Hardware and other costs Software license/subscriptions Total Cost of Revenues GROSS PROFIT OPERATING EXPENSES Research and development Sales and marketing General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income 7 Interest expense ) ) Total Other Income (Expense) ) ) NET LOSS BEFORE INCOME TAXES ) ) INCOME TAXES - - NET LOSS $ ) $ ) Series B preferred stock dividend ) ) Accretion of beneficial conversion feature on preferred shares dividends issued in kind ) - Cost of Series B warrants extension - ) NET LOSS ATTRIBUTABLE TO COMMONSHAREHOLDERS $ ) $ ) LOSS PER COMMON SHARE - BASIC & DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC & DILUTED The accompanying notes are an integral part of these financial statements. F-26 Table of Contents COPSYNC, INC Statements of Stockholders' Equity (Deficit) For the year ended December 31, 2014 and 2013 Common Common Stock Total Stock Warrants Additional Shareholder Preferred Stock A Preferred Stock B Common Stock To Be To Be Treasury Paid-in Accumulated Equity Shares Amount Shares Amount Shares Amount Issued Issued Stock Capital Deficit (Deficit) Balance, January 1, 2013 $ 10 $ 37 $ $ $ - $ - $ $ ) $ ) Valuation of the vested portion of employee and non-employee stock options - $ Common stock issued for previous deposits at $5.00 per share - 0 ) - - - $ - Capital contributed/co-founders' forfeiture of contractual compensation - $ Amortization of restricted stock grant - $ Common stock issued for cash at $5.00 per share - 7 - $ Common stock issued in conversion of notes payable and accrued interest at $5.00 per share - 0 - $ Common stock to be issued for cash at $5.00 per share - $ Cost of Series B warrant extension - ) $ - Series B Preferred stock- cumulative dividends - ) $ - Net loss for the year ended December 31, 2013 - ) $ ) Balance, December 31, 2013 $ 10 $ 37 $ $ $ - $ - $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-27 Table of Contents COPSYNC, INC Statements of Stockholders' Equity (Deficit) (Continued) For the year ended December 31, 2014 and 2013 Common Common Stock Total Stock Warrants Additional Shareholder Preferred Stock A Preferred Stock B Common Stock To Be To Be Treasury Paid-in Accumulated Equity Shares Amount Shares Amount Shares Amount Issued Issued Stock Capital Deficit (Deficit) Balance, January 1, 2014 $ 10 $ 37 $ $ $ - $ - $ $ ) $ ) Valuation of the vested portion of employee and non-employee stock options - $ Valuation of the vested portion of non-employee warrants - $ Valuation of the vested portion of non-employee stock grants - 5 - $ Common stock to be issued for cash at $5.00 per share from warrant exercises - $ Capital contributed/co-founders' forfeiture of contractual compensation - $ Common stock issued for services at $5.00per share - 1 - $ Common stock issued for cash at $5.00per share - 43 - $ Common stock issued for cash at $5.00per share from warrant exercises - 0 - $ Common stock issued for cash at $10.00 per share from warrant exercises - 0 - $ Common stock issued in conversion of notespayable and accrued interest at $5.00 per share - 4 - $ Common stock to be issued for cash at $5.00 per share - $ Series B Preferred stock- cumulative dividends - ) $ - Accretion of Beneficial Conversion Feature on Preferred Shares dividends issued in kind - ) $ - Net loss for the year ended December 31, 2014 - ) $ ) Balance, December 31, 2014 $ 10 $ 37 $ - $ $ ) $ ) The accompanying notes are an integral part of these financial statements. F-28 Table of Contents COPSYNC, INC. Statements of Cash Flows For the Twelve Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Employee stock compensation Cost of performance-based warrants issued for outside services rendered - Cost of stock grant issued for outside services rendered Amortization of restricted stock grants - Capital contributed/co-founders' forfeiture of contractual compensation Discount on three-year, 50% notes payable - Bad debt Expense Loss/(Gain) on asset disposals ) ) Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other current assets ) ) Deferred loan costs ) - Deferred revenues ) Accounts payable and accrued expenses ) Net Cash Used in Operating Activities $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from asset disposals Purchases of property and equipment ) ) Net Cash Used in Investing Activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable Proceeds from three-year, 50% notes payable - Proceeds from issuance of common stock for cash Proceeds from convertible notes - Proceeds from a note-related advance - Proceeds from the issuance of stock for warrant exercises - Proceeds from stock deposit for common stock to be issued Payments on notes payable ) ) Payments on three-year, 50% notes payable ) - Net Cash Provided by Financing Activities $ $ NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF YEAR $ $ The accompanying notes are an integral part of these financial statements. F-29 Table of Contents COPSYNC, INC. Statements of Cash Flows (Continued) For the Twelve Months Ended December 31, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ Cash paid for income tax $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Partial financing associated with the purchase of two fleet vehicles $ $
